Madam President, I would like to speak on a point of order. The Aftonbladet , a Swedish evening newspaper, of 9 January, had an article on its front page which contained three factual errors, two of which could be verified by Parliament. Seventeen Members of this Parliament from six different groups are accused of being involved in Mafia practices, in particular in the drugs Mafia in the European Union. Since a system and unit have been set up to act against such scandalous articles, I would like to ask whether the Swedish Information Bureau has produced a fiche d'alerte about this yet, and whether it has arrived at our unit in this Parliament yet, and what this will result in. Because it is clearly extremely damaging for this Parliament, and moreover complete nonsense that seventeen members are accused of playing a role in the drugs Mafia, and that they appear in the paper, with pictures and so on. I would like to know whether you, or the unit which was set up to deal with these things, will take action against it, and whether a fiche d'alerte has been issued.
Mrs Van Dijk, to answer the question you have just asked me, I can say that the Bureau did in fact consider, at yesterday evening's meeting, how best to counter this type of accusation or aspersion and that we decided in principle to set up a rapid rebuttal unit, to counter such absolutely inadmissible, unacceptable attacks as effectively as possible. And I would like to take this opportunity of informing the whole House of this.
Madam President, my sincerest apologies for bothering you with a personal problem. I tend to start the monthly part-session in Strasbourg in good cheer and in good physical condition, but practically every part-session I end up catching a hefty cold. I have noticed that many people have similar problems. I think it has to do with the air conditioning system.
My question is whether you would be willing to ask the relevant services what can be done. Because, Madam President, speaking for myself, by the end of the week it is really unbearable.
Mr Cornelissen, we cannot start a discussion on this point. I am not sorry that you have mentioned the problem. I think that you are not the only person to be afflicted, probably because of the air conditioning, at the end of a sitting. My answer is that the department responsible will look into the matter, and that we will do everything we can to ensure that a suitable temperature is maintained in this chamber. I give you my word, and steps are already being taken, because many Members of this House have already said the same thing.
Madam President, thank you. I think, the explanation, Mr Cornelissen, is much more simple. We are pooling the latest viruses and bacteria from the four corners of Europe every month, bringing them here and exchanging them. It is our contribution to the single European market and the free circulation of bacteria.
Thank you, Mr Corbett, for your very amusing contribution to this discussion.
On the same subject, Madam President, I haven't actually got a cold here in Strasbourg, but if your maintenance engineers are efficient, perhaps you could also send them to Brussels, because I often leave Brussels with a cold. We have the same difficulties there... sore eyes... there is a problem.
Drugs
The next item is the report (A4-0359/97) by Mrs d'Ancona, on behalf of the Committee on Civil Liberties and Internal Affairs, containing a proposal for a European Parliament recommendation to the Council on the harmonization of the Member States' laws on drugs.
Madam President, my problem does not involve my immune system but the agenda. You have called for Mrs d'Ancona's report and I should like to request, pursuant to Rule 129 of the Rules of Procedure, that we refer Mrs d'Ancona's report back to committee.
I should like to justify my request on the following grounds: Our Group, together with Mrs d'Ancona the rapporteur, has held intensive discussions with the other groups in this House. We had 36 amendments to discuss, received between the approval of the draft report by the committee and the plenary sitting. These 36 amendments, Madam President, include a number of requests which, were they to be accepted, would not simply involve minor changes to the report, but would completely change its stance.
Over the Christmas break...
(Noise) Ladies and gentlemen, there are minimum rules of social courtesy and if you don't known them yet, perhaps you should learn them this morning.
(Applause) The rapporteur was unable to discuss these amendments with the petitioners in sufficient detail over the Christmas break. Mrs d'Ancona and my group therefore request that we be given the opportunity to do this and to endeavour to reach a compromise on this highly sensitive topic of drugs policy.
(Applause)
Mr Schulz, you have made a request pursuant to Rule 129. We will therefore apply that rule by the book and I must ask whether there is a speaker in favour this request. There is not. Against?
Madam President, ladies and gentlemen, this amendment represents quite simply a vote of no confidence in the work of my charming colleague Mrs d'Ancona. This fact should not be concealed. Obviously you do not have the confidence to open this amendment to discussion or put it to the vote. You should also know - despite what my charming colleague Mr Schulz would have us believe - that he is not motivated by improved understanding. Lurking behind this amendment is the long arm of Tony Blair. What he has told us here today was actually scripted for him in London. It is the work of Tony Blair. The British Government has issued a statement which says: But the UK government has made clear that it has no intention of legalizing or decriminalizing any currently controlled drug. They can feel their majority wobbling and that's why they want to refer the report back. We say that a European drug policy should ask only one question: Does it make access to drugs for young people and children harder or easier? Mrs d'Ancona's policy would make access to drugs for young people and children easier. We can say no to that by voting no today. And for this reason we reject the petition.
Mr Nassauer did not exceed his speaking time, nor did Mr Schulz. I can assure you that I am extremely vigilant on that point.
I have already asked someone to speak in favour, in accordance with the Rules. No one wanted to do so. I can see Mr Dell'Alba. Mr Dell'Alba, do you wish to speak in favour?
Madam President, ladies and gentlemen, Mr Nassauer is obviously responsible for his own remarks, even the political remarks he makes. I do not want to make any more comments on that subject. I will confine myself to saying that in this House, you have to accept responsibility...
If you want a report to be rejected by means of a show of force by the majority, I would say to you that is not how it is done in politics. When there are sixty amendments in Parliament...
(Uproar) Madam President, please ask my Italian friends to be quiet. I will speak in whatever language I choose. All right?
(Applause) All I wanted to say, Mrs Muscardini, is that, when sixty amendments have been tabled, you have to work sensibly, not just make gestures. It is therefore in order, in a democratic parliament, for the Committee to whom the matter was been referred, to resume the debate, examine the sixty amendments and present another report to the House.
We have now heard all the speakers required by the Rules. I shall now invite Mrs Green to make a personal statement.
Madam President, I really cannot resist it. Thank you for the invitation to speak and also for recognizing me as Pauline Green.
I would just like to say that as Mr Nassauer read out one bit of the British Home Office's brief on this, he did of course fail to read out all those bits in it that express sympathy with the report and what it was trying to do and some of the elements that Mrs d'Ancona is trying to cover.
Mr Schulz, can I presume that Mrs d'Ancona does not wish to speak, as you have expressed her request? I am asking you this because the Rules say that the chairman of the committee, or the rapporteur, may speak. So, you have spoken on her behalf. That is right, is it not?
(Parliament approved the request for referral back to committee)
Fingerprinting asylum seekers (Eurodac)
The next item is the report (A4-0402/97) by Mrs d'Ancona, on behalf of the Committee on Civil Liberties and Internal Affairs, on the draft Council Act drawing up the Convention concerning the establishment of 'Eurodac' for the comparison of fingerprints of applicants for asylum and the Convention drawn up on the basis of Article K.3 of the Treaty on European Union, concerning the establishment of 'Eurodac' for the comparison of fingerprints of applicants for asylum (11079/97 - C4-0506/97-97/0915(CNS)).
Madam President, the topic I intend to speak on is extremely important although it may not provoke the same emotional response as the other topic we have discussed this morning. We can debate this matter in a somewhat more peaceful frame of mind, but I have to tell you honestly that I am discussing it with mixed feelings. I will explain why.
Yesterday evening we had an excellent debate about the refugee policy and about the situation which has arisen out of the fact that 1200 Kurds have asked for political asylum in Italy during the past few weeks. Again, it was a good debate which did not split the left and right as the debate on drugs did. From all contributions to the debate it became clear that what we are missing at the moment is a common asylum and migration policy. All our colleagues here expressed their disappointment with the fact the Treaty of Amsterdam did not provide for such a common asylum and migration policy. Maybe in the long term, but not at the moment. We then see that when an incident, such as this situation with the Kurds, concerns us, we do not really know how to respond to it. Well, I certainly have mixed feelings. I find it extremely difficult to start talking about instruments which have a sound function within the context of a common asylum policy, but in isolation seem to be there to keep asylum seekers out. That is why I thought it was important that we should express an opinion on it.
Firstly, I find it a sign of excellent goodwill by the Council, and I do not mind repeating this here, that it has decided to involve Parliament in the decision-making process concerning the establishment of this Eurodac instrument. In order to do justice to the idea that it is dangerous to make use of specific instruments outside their context, I have introduced a large number of amendments at the request of the Council, and I obviously hope that my colleagues will support these. They are based on the belief that we must create the greatest possible security for those in distress, those we are discussing here today: people seeking asylum. Specific instruments can be used positively. Taking fingerprints to stop people from being sent from one Member State to the other is a case in point, because there might be uncertainty over which country is responsible for their application for asylum. This procedure is effective in such cases, and ensures that this situation no longer occurs.
Secondly, I think that sending people to a third country outside the EU where there are different standards, possibly to the disadvantage of the asylum seeker, is ruled out. That is also a good thing. In one of the amendments I have also warned that it must be unambiguously clear that the comparison of finger prints should under no circumstance be used for any purpose other than to determine the responsibility of the Member State of origin. So it cannot be used for any other purpose than for the one it serves.
I also think it is important that the register of fingerprints is only kept for a limited amount of time, so that it cannot be misused.
The other thing I find extremely important is that the European Commission, and not one of the Member States takes on the management of Eurodac. I also think there should be a kind of European protector of data, as the number of data bases is increasing, and I think that, in view of people's privacy, we have to treat these with greatest possible care.
I have suggested that the European Court of Justice should continue to be the appointed institution to turn to as a last resort with complaints in these matters. To conclude, Madam President, I have already told you that I think it is a great pity that this procedure is given priority over the total policy. It is a pity, but I hope that, once the Council has fine-tuned what is being proposed on a number of points, Eurodac will still be able to fulfil a useful role.
Madam President, Madam Commissioner, ladies and gentlemen, although the report prepared by my colleague Mrs d'Ancona on the drawing up of the Convention concerning the establishment of "Eurodac' is, in essence, a factual and technical report - as my colleague has already pointed out - the tone is of great significance for those people involved. The individuals to be registered using this system have left their home countries for a number of different reasons and by a number of very different routes. For the most part they have done so because they were fleeing terror, torture and persecution, but also - and we must not underestimate this - because they come from hopeless social and economic backgrounds.
They have all chosen flight in the hope that wherever they may one day find refuge, they really will be able to find better and more secure futures, and above all live safer lives. However, due to the influx of refugees into the European Union, the receptiveness of Member States has declined rapidly in recent years.
On one hand, the many common regulations and conventions existing between the Member States create the impression that fortress Europe is expanding. On the other, Europe is becoming more and more unified, internal borders are becoming increasingly less significant and here too there is a need for a common set of regulations. This is particularly important in the area of the third pillar. However, - and here I must agree with Mrs d'Ancona, and thank her for the excellent work she has done on this report - it is essential that when we talk about an asylum and immigration policy, we talk about a common asylum and immigration policy. There should not, therefore, as is currently the case, be a raft of very different regulations applicable in the various Member States which are then brought together into a minimal piece of legislation by the Council, effectively restricting the level of protection for refugees to a minimum.
I also agree that we should draw up a common framework. But there are a couple of additional comments which I would like to make about the report, which I think are important. The most important is that data protection be guaranteed for the individuals involved. Since it has been laid down that there should be a central organization, but not exactly how this organization should function, it is also important that we agree, as Mrs d'Ancona has stated, that this central unit be based within the European Commission.
I also think it is important that the Member States have only limited access to this central unit, and for a period of only three months, as they are also able to set up their own registers. Therefore, in my view, it is necessary that access by the Member States to this central register be limited.
Madam President, ladies and gentlemen, the core of this automatic data processing system relates to the fact that, in principle, future applicants for asylum in the European Union should be fingerprinted as soon as they enter a Member State, as long as they are at least 14 years old. I should like to make it clear from the outset that, for reasons I shall go into later, the PPE Group supports this intention, and that we cannot therefore see the point in linking it to the criticism that, as in other circumstances finger-printing is used as a method of the criminal justice system, it would effectively criminalize applicants for asylum.
In this regard, there are certain technical requirements which I should like to outline briefly. It is important that asylum proceedings in Europe are decided quickly. This is the right of applicants for asylum, irrespective of whether or not their applications are founded or whether or not they are victims of political persecution. Whatever the case, they need to know as soon as possible whether they can remain in Europe.
Secondly, jurisdictions must be clearly defined. It must be clear which Member State is responsible for dealing with an asylum procedure, i.e. who examines the application. Thirdly, we must avoid a situation in which applicants for asylum are shunted back and forth between EU Member States. These are the prerequisites of proper, constitutional and humane proceedings and in order to achieve them it is necessary to establish the identity of applicants for asylum, and where appropriate their family members, and that is what this system is for. This is, of course, subject to data protection legislation. The relevant agreement states that the Council of Europe Convention on Data Protection of 1981 is applicable in all cases. This convention specifies, inter alia , that such finger prints must be deleted if, for example, the applicant receives citizenship of a Member State or is recognised in a Member State as a refugee.
However, not all those seeking asylum are the victims of political persecution. Yesterday the figures relating to applicants for asylum in Germany last year were published. They numbered more than 104 000, and of these, just over 5 % received recognition as political refugees. Of course, there are a considerable number of asylum seekers who make not one, but two or more applications in order to receive several lots of social security benefit. This is a regrettable fact which should not be overlooked. In Germany, for example, investigations were carried out covering the period from January 1993 to September 1996 and no less than 46 000 cases of fraud were detected - a rate of approximately 1 in 10. Since the introduction of an automated finger-printing system in Germany this figure has dropped considerably.
A comparative study has also been carried out examining asylum application procedures in Switzerland and Germany. It revealed that double applications giving rise to payment of double social security benefits were received from the main applicant countries - Turkey 12 %, Pakistan 19 %, Zaire 12 %, Lebanon 12 % - and this fact cannot simply be ignored. Similar figures also came out of a study comparing Switzerland and Austria. Therefore, it makes sense to have such a procedure. It benefits those who are genuinely the victims of political persecution and for this reason the PPE Group supports this Council Convention and has some reservations about the restrictions contained in Mrs d'Ancona's report.
Madam President, today we are considering the report from Mrs d'Ancona on the proposal from the Council for an automated system for recognizing the fingerprints of asylum seekers.
We agree with the rapporteur that we need to improve citizens' legal position, through clear measures and quick procedures, in recognizing the right to asylum. Moreover, we support the desire to establish a European data protection system, particularly given the growing number of systems which facilitate the exchange of personal data and the difficulty in defending these systems against possible abuse of the individuals they include.
Asylum is a basic human right. To grant or deny access to the asylum process may mean the difference between a person's life and death, as is pointed out in the report. This feature must be there in every instance, and the necessary precautions have to be taken so that the people affected can benefit from the most favourable legal conditions.
In this context I would like to recall the passivity demonstrated by the Spanish Government in the face of asylum and refugee applications from more than 270 Algerian immigrants who are still waiting in Melilla - and have been in some cases for more than two years - for their applications for legal protection to be dealt with in the face of the terrorist threat to which they are subject in their country of origin. Meanwhile, the Spanish authorities maintain - incomprehensibly - that Algeria is not an area of conflict.
The coordination of asylum policies needed in the European Union must not be allowed to erode the system of international protection. In this sense, the future political union will have to maintain and develop the traditional European policy of the right to asylum.
We advocate a progressive attitude with respect to the right to asylum, subject to all the international conventions, and through a progressive application of that right to nationals from countries within the Union. However, when political union is fully achieved this right will only be necessary in terms of nationals from third countries.
Madam President, all over Europe at the moment people are thinking back to the words Emile Zola threw at his government exactly 100 years ago: J'accuse - I accuse. It was the expression of his despairing resistance against a despotic power which had branded an innocent man guilty in a calculated political manoeuvre, flouted the dictates of justice, ignored the dignity of man and sacrificed him to the opinion of an enraged public.
One hundred years later we are safe in the knowledge that we have finally tamed this kind of power, finally subjected it to justice. Yet still we are forced to watch just such an accusation levelled against just such despotism reforming in the hearts and minds of thousands of men and women at the borders of Europe who are being prevented from enjoying their human right to asylum with ever new forms of harassment, with denial and perversion of the course of justice. We are forced to watch how justice and politics retreat in the face of a hysterical public and the mass phenomenon of xenophobia.
No other region in the world has triggered more or larger streams of refugees than did this continent in the 20th century. Millions of men and women from Europe have been received into countless countries all over the world, very often countries themselves suffering ruin and poverty. Today, at the time of our greatest historical prosperity, an incomparably smaller number of oppressed and persecuted individuals is taking flight in our direction. And what are we doing? We are refusing an ever growing number of them the right to shelter. Instead, we are using police methods to monitor them. European co-operation sees its only duty as being their rejection and, if necessary, their deportation. In the face of a mere 2000 fleeing Kurds politicians conjure horrific images of an uncontrolled flood of refugees. Phrases such as "illegal immigrants' are used. Europe, which owes its cultural wealth to its openness to the world, is becoming a fortress. If that "j'accuse' forms in the minds and hearts of the men and women waiting at the walls of this fortress, then it is we who are accused.
Madam President, ladies and gentlemen, recent events have forcibly and tragically reminded us of the importance of the asylum policy to every Member State of the European Union and to the European Union as a whole. Although it is obvious that inter-state cooperation is not only useful but also necessary in this area, it is nevertheless true that the problem of accepting refugees, and the right of asylum, are essentially, a question of national sovereignty, as moreover, the French Constitutional Council recently ruled. These principles are reflected in the 'Eurodac' report, which is above all a technical report, but also a political report.
The rapporteur suggests that responsibility for the management of the Eurodac system should be entrusted, not to a Member State, under the responsibility of the Council, but to the Commission. It seems to us that it would be preferable for the management of such a system to remain under the responsibility of the Council instead of being entrusted to the Commission. Indeed, the Council, emanating from the Member States, has a more accurate perception of the real, practical issues associated with the problems of accepting refugees, whereas the Commission is likely to have a more 'disembodied' view, more remote from practical problems and real life in each of the Member States faced with an influx of refugees.
That is why we will vote against the Committee on Civil Liberties' amendments. The refugee problem is an extremely serious human problem, but politics is the art of reality. A few years ago, our colleague, Michel Rocard said that France could not accommodate all the poverty of the world. I do not think that Europe can accommodate all the poverty of the world either, and it is a question, as far as we are concerned, of being able to organize cooperation and development policies for poor countries, to enable their inhabitants to prosper at home.
Madam President, the Kurdish refugee case is a current reminder that the problem of the asylum seeker is perhaps one of if not the greatest challenges for Europe in the coming years. I should add, however, that the Kurdish problem is still very small in comparison to the tidal wave of millions which threatens to come our way if the situation in Algeria escalates any further. But I am already wondering which European government will have the courage to call a halt to this tidal wave of millions, which, with all respect, would render today's debate on the registration of fingerprints totally obsolete. We obviously support the Council's Eurodac proposal for a central fingerprints register for asylum seekers. In my opinion it is one of very few interventions which might alleviate to a small extent, not enough, but to a small event the negative effects of the loss of border controls in the Schengen countries, which, for that matter, we continue to challenge.
We reject the amendments of the d'Ancona report equally obviously, amendments which on the one hand serve to hamper the much-needed fingerprints register, and on the other hand give the European Commission a decision-making position in asylum policy which the Commission is absolutely not entitled to.
Lastly, it is also my duty to broaden the debate a little, and to remind you that experience teaches us that, after investigation, more than 90 % of applications for asylum turn out to be completely unfounded. This should be said now that so many politicians in my country and outside continue to argue for a kind of Santa Claus politics which is ultimately pursued on the back and at the expense of the less well-off and the poorest amongst our own people.
So to conclude, I repeat that in my view genuine political refugees should be received in countries neighbouring their countries of origin which have on the whole a similar way of life and culture, and therefore not in Europe, and that we are prepared to support this policy materially.
Secondly, we believe that illegal asylum seekers, in other words 90 % of applicants, should be categorically deported, yet in a humane manner. Only then will renewed support be found in Europe to help all genuine refugees. Today, sadly enough, yet for understandable reasons, this is certainly not the case.
Madam President, this Eurodac Convention is essential in order to get the Dublin Convention to work. It is necessary for us in Europe to cooperate on questions of asylum seekers. The current, tragic situation of the Kurdish refugees is an example. It is necessary to have an effective and responsible asylum policy in the EU. The issue is not who should have a right to asylum in the EU. Rather the issue concerns a better sharing of the responsibility for refugees in Europe. It is simply a matter of getting better tools to decide which Member State is responsible for dealing with an application for asylum which is submitted within the EU.
On the one hand we should avoid turning asylum seekers into political footballs between different countries because no-one wants to take responsibility for dealing with their case. There are many tragic examples of cases where asylum seekers wait for years to get their applications processed, or are sent back and forth between different European countries because no-one wants to accept responsibility. That is not the way for us to treat people who in many cases have escaped from oppression and torture. On the other hand, we should prevent too much cheating. It is important that every country is obliged to take fingerprints. That is the only way that we can prevent asylum seekers changing identity after being turned down by one Member State. If we have a database of fingerprints, we can uncover cheating and abuse immediately. This would also be beneficial for genuine asylum seekers.
I am very pleased that the rapporteur emphasizes the fact that the setting up of this database must not mean that the asylum seekers' legal protection is compromised. Asylum seekers have a right to data protection. There should be security and control of the data, both in terms of who has access to it and who is able to use it.
Mr President, the recent upsurge of refugees arriving in Europe has had the merit of drawing attention to the problems of asylum seekers in the European Union.
The Eurodac system presented by the Commission is a response to one aspect of the problem. The Dublin Convention did say that a refugee must apply for asylum in the first host country and comply with that country's decision, which would apply to the whole EU.
The Eurodac system is now trying to transpose that principle into reality, in order to ensure that certain people, without identification, do not travel from country to country, according to the welfare benefits they can obtain, whilst awaiting a decision. Fingerprinting would make it possible for find out quickly, without having to wait a long time, whether the person in question applied for asylum in the first host country. The main advantage of this system is its rapidity, which will therefore be of benefit to real refugees, who apply for asylum within the law, and will prevent others from taking unfair advantage of the hospitality of the Member States.
Eurodac is not a tool to be used for repression, to drive out refugees. As was said yesterday evening, Europe must not be closed to refugees; it must remain open to people in distress. Eurodac should, on the contrary, help contribute towards our ability to provide hospitality, whilst preventing abuse of the system. The system is very often abused - as recent events have shown - by extremely well organised and well-informed criminals, who, for enormous sums of money, transport people in distress, and provide them with information about the loop-holes and weaknesses in the laws of EU countries.
Those who cry shame as soon as the word 'repression' is mentioned, disregard the fact that, to Mafias of all types, illegal border crossings are the most lucrative form of criminal activity after drug dealing.
During the debates on the Kurdish refugees, the need for European harmonization, with regard to asylum policy, suddenly became apparent. Eurodac is one element of European cooperation, a tool to help us handle the arrival of refugees.
Although the Eurodac system must be welcomed as a technical instrument to prevent abuse, we should not lose sight of the root of the problem, that is, the situation in refugees' home countries. It is here that European internal and foreign affairs policies should meet in order to form an overall, and therefore more effective approach.
The European Union must incorporate human rights considerations more fully into its relationship with such countries, support the reconciliation of people within the framework of the rule of law, and denounce the political, economic and cultural oppression of minorities. The European Union is one of the largest distributors of economic aid throughout the world. May we at the same time gain a reputation for our protection of democratic values!
Mr President, Eurodac is part of a restrictive and to some extent brutalizing refugee policy which we can see developing in Western Europe today. The countries of the EU are closing themselves more and more to large parts of the surrounding world. Far too often refugees are treated in a shameful manner, as if they were criminals rather than people seeking protection.
The basis of Eurodac is that an application for asylum should only be dealt with in one Member State. I do not share this basic view and therefore support paragraph 8 of the report, which I believe is absolutely crucial. Every asylum seeker should be dealt with separately, regardless of whether they are included on such a database or not. That is a fundamental point.
There are innumerable examples of asylum seekers who have been rejected by one EU country, but have later been able to seek asylum in another country and have had their applications accepted. I myself have several personal friends who have managed to do that. One wonders what is going to happen to them when this system begins to work in practice.
Taking fingerprints is an infringement of personal integrity. An obligatory system of fingerprinting is ultimately based on the idea that people who do not want to give their fingerprints should be forced to do so, by violence in extreme cases. This applies to children from the age of 14 upwards. That is a serious infringement of personal integrity.
I believe this is not really necessary. In Sweden we used to have a system which meant that only those who could not prove their identity in a reliable way were required to provide fingerprints. That is a method which is entirely sufficient to clarify who the asylum seeker is.
In practice the asylum seekers cannot say no, because it would damage their case if they refused to provide fingerprints.
The draft convention also contains several other weaknesses. I think the age limit of 14 has been set too low. It should be at least 18 or 21 years, or another age when a person may be regarded as an adult.
The requirement that data should be erased from the system is incomplete. There are clear risks that people are going to be registered who are resident quite legally in various Member States. We know that there are British and German reservations about the proposal which was discussed at the Ministers' meeting in December. In that it is made clear that people who have a residence permit in a Member State should not be included on the database. I believe it is a quite natural demand that has been made in connection with these negotiations, it is a demand for legal certainty.
It is also unclear, in spite of what is in the draft convention, what opportunities the asylum seekers actually have to get information, to be able to appeal and to assert their rights. There is a similar system of control for the database in the Schengen Information System called JSA, Joint Supervisory Authority . At the moment that operates alarmingly badly. We know that the supervision is poor, the legal certainty is weak and the opportunities to appeal are small. I believe there is an obvious risk that there will be the same weaknesses in the Eurodac system which exist in the Schengen system today. It is a system which means that in practice the refugee is always at a disadvantage.
With these words I want to show that I share much of the rapporteur's criticism. She points out serious defects in the existing system. I do not share her view that the Commission should have influence over this. It is an intergovernmental issue and an issue for the Member States. In spite of this criticism, I am going to vote for Mrs d'Ancona's report because it raises important issues about the Eurodac system.
Mr President, I would first of all like to say to Mr Buffetaut who spoke earlier, that he did not quote Michel Rocard in full. I would like to finish the quotation. Michel Rocard did indeed say that France could not welcome all the poverty in the world, but he added that France should accept its full share. I think that is important.
When we discuss the Eurodac report, we are right in the middle of the problems caused by non-harmonization of our immigration and asylum policies. Yesterday, we had a debate on the arrival of Kurdish refugees in Italy, and we saw how difficult it is to discuss problems in the heat of the moment. Although it was rightly emphasized that the Italian government's attitude is perfectly respectable, we also had to recognise that on the whole, the behaviour of EU countries is undecided and questionable, as we have failed to establish any prior agreement, upstream, on measures to be adopted in this type of situation.
The Eurodac project is part of the pursuit of harmonization of asylum practices. I therefore agree with it in principle, provided of course that we are very watchful with regard to human rights, as Mrs d'Ancona said. Her report makes provision for this and I support it. But I should like above all to emphasize the need to progress rapidly towards the harmonization of asylum practices.
Madam Commissioner, you have made a proposal with regard to the temporary protection of displaced persons, which I have already had occasion to applaud. But as you know, when the Council finally adopts that initiative, it will solve only part of the problem. Because what have we seen with regard to applications for asylum in the EU for several years? The number of requests for asylum peaked in 1992, and has since decreased every year. National provisions have been adopted by many Member States to discourage people wanting to seek a better future in Europe, who are unable to enter Europe because of stricter immigration controls, from trying to obtain the status of refugee.
Such new provisions largely explain the decrease in asylum seekers. But it therefore seems obvious that there should now be a higher rate of acceptance of applications. But Mr President, Madam Commissioner, what we see taking place is exactly the opposite, the rate of acceptance is also decreasing.
Has the world suddenly become a haven of peace and prosperity? Every day brings us new proof that it has not. There is a simpler reason, that can be seen, the increasing timidity of Member States and the more and more repressive policies being set up. The laws of some Member States interpret the Geneva Convention in a spirit contrary to its promoters. People who are really persecuted are refused the status of refugee, on the grounds that their persecutors are not Government agents, and the Council ratified this restrictive interpretation in a resolution of March 1996. As of course the risks such people run if they return are well known, they are tolerated within the EU, but without status or rights, in several of our Member States. Some have already created a complementary protection status, others like my own, are working on it. Madam Commissioner, would it not be preferable to have a common policy on this point, and to work towards the definition of a status of subsidiary protection at the European Union level?
Mr President, it is the goal of the European Union to devise an asylum policy which helps the real refugees, that is those who are entitled to refugee status under the Geneva Convention, and, secondly, to prevent abuse of the right of asylum. Amsterdam set the course for a route to a common asylum policy. The Dublin Convention which is currently in force is a first, quite crucial step towards the development of a common asylum policy. The tool we are now discussing, the Eurodac system, is a tool which ensures that those who need help actually get it and prevents those who are abusing the right of asylum from doing so. So it is a good tool. The proposal put to us by the Council is a tool which is acceptable and which helps to achieve the European Union's goals in terms of asylum policy.
What the committee with its restrictions and tendentious conclusions has made of it, on the other hand, does not help us achieve the goals we have set ourselves. When you consider that if an application is re-presented, although it has been rejected by only one State, the same applicant and all his or her arguments have to be heard again in all the other Member States, this represents a huge amount of time and money. Our systems are overloaded and at the end of the day we are unable to offer help or guarantee asylum.
As my second point, I should like to note here that, due to a proposal from the committee, it is not possible to compare fingerprints with those of applicants who have made applications in their own countries, even though this would show us that only a small proportion of the applicants are actually suitable candidates for asylum. These are single figure percentages in each of the countries, which, in fact, means that very many applications are made without grounds. I know of cases in which up to ten applications for asylum have been made in different states and yet people still say that the right of asylum in Europe is not abused. We have to do something about it. We need to ensure that, in general, those who support the fingerprinting of applicants for asylum are not looked at disapprovingly; otherwise, we would be giving the wrong signals and going down the wrong path.
We need the Eurodac System because it supports a good and proper asylum policy and is designed to stop abuse. So we will support Eurodac in the form that has been proposed by the Council. However, I - and this also applies to the European People's Party Group - cannot endorse the proposals coming from the committee.
Mr President, ladies and gentlemen, the opportunity which the Eurodac System will afford us in terms of fighting the current abuse of the asylum application system, for a great number of reasons, must be welcomed. If it should be possible, through the use of fingerprinting systems and the storage of fingerprints to prevent multiple applications, irrespective of the reasons for which they are: on social, economic or family grounds, because people do not want to stay in one place and decide to make an application somewhere else, that is OK.
But time and time again we restrict these debates which we are having on the right of asylum here today to technical debates. We did it yesterday, and we are doing it again this morning. Let us ask ourselves the question once and for all: Why is it that we are obliged to talk about a Eurodac system at all? Why, as soon as the discussion turns to asylum, do we always concentrate on abuses of the right of asylum in a criminal context?
Mr Pirker, for eleven years I have been the Mayor of a German town which lies on the Dutch and Belgian borders. The town of which I am Mayor has the highest percentage of refugees from the Bosnian civil war. Most of them came to my town from Srebrenica und Gorazde. We took them in and then we had to beg them to declare themselves asylum seekers because Germany does not recognise a right of asylum for refugees from civil wars. In Germany there is no legal basis for refugees from civil war.
I have begged these people to claim asylum, though they say they are not victims of political persecution, but are fleeing from a civil war and want to return to their country when the civil war is over. Which is just what they have been doing since the Dayton Agreement! I was forced to ask them to consider themselves as asylum seekers, which meant that they were forced to stay in my town. If they had gone anywhere else, which would have made me for one very happy since it would have meant a little respite for my finances, someone like Mr Pirker would have come along and said: Just a minute, Eurodac, fingerprinting system for asylum seekers, you can't go there!
With this small example, I am trying to illustrate the fact that the European Union's refugee policy needs to be a combination of various different areas of policy. For time and time again we face a situation in which people say: I want to emigrate to the European Union. It is possible, in theory. It might not be advisable because of the great defensive front, but if someone wants to emigrate he is allowed to in principle and so we need to create an appropriate new legal base. We do not have one. There is no European immigration law, there are no national immigration laws. We force people who want to migrate here to assume the status of an asylum seeker. That is the danger we ourselves are creating for the right of asylum!
In the European Union we always adopt the same approach: we deny the fact that Europe is a continent which attracts immigrants, even though it is due to the poverty gap for which we are in part responsible, in particular the difference in poverty levels between the north and the south as well as between the west and the east, along with the lack of willingness on the part of some EU Member States to share their wealth. This will be shown very clearly in the remainder of the debate. Naturally, our wealth has a magnetic effect on the poorer regions which surround us. The answer to the problem cannot be defence, it must lie in control, and particularly in three interlinking areas of the law: immigration quotas, clear rules for the acceptance of refugees from civil wars needing temporary protection and, finally, the core of political persecution which is then no longer a problem. And even then you don't need Eurodac!
If you think that you can solve the problem at the inter-state level, colleagues in the PPE, let me tell you today: Forget it! You have created the European Economic Area, you have created a de facto EU state, but now you want to continue the process, focusing on specifics, dissected for want of long-needed progress in terms of harmonization. If we do not remove this disfunctionality, Europe will fail its own citizens as a result of this imbalance. You should be a little more harmonization-friendly in matters of integration, not just in matters of defence.
Mr President, let me begin by congratulating the rapporteur, Mrs d'Ancona, on a good and thorough report on the Eurodac Convention. I also welcome the quick reading which the matter has received here in Parliament.
When we discuss the Eurodac Convention, we must do so in the light of the Dublin Convention, because that is where we find the criteria for which Member State is responsible for the examination of an application for asylum. That is also where to find the rules on how an asylum seeker may be returned to the country which is to decide the application for asylum.
The Dublin Convention was signed in June 1990. Seven years later, in September last year, it entered into force. However, it is not enough to have a legal system for the first asylum principle and for it to be able to work. That is why the Dublin Convention refers to Article 15, paragraph 12, and the fact that we need computerization of information about the identity of asylum seekers. It is in that context that Eurodac comes in as a complement. It is, after all, as a complement to the Dublin Convention that Eurodac should be seen.
Through Eurodac it will be possible to find out whether asylum applications are being made in several places by one and the same person. It is important for us to know that if the Dublin Convention is to function effectively at all. That is in turn only possible through a computerized system for fingerprints, which is found in the Eurodac Convention.
We are working within an institutional framework which is in a state of change. The draft Eurodac Convention we are debating here today has been drawn up under the rules of the Maastricht Treaty. The Commission is aware that the Amsterdam Treaty means another institutional framework, but we do not think that we can wait until this new Treaty enters into force. We need the Eurodac system now if the Dublin Convention is to be able to be credible and effective. Like Mr Nassauer, I think it is important that we have a quick procedure and that people are informed very quickly about the situation they are in. I also think this is demonstrated by recent events in Italy, i.e. that we need a different system to the one we have today. At the same time I would like to emphasize that if the Eurodac Convention is not in force when the Amsterdam Treaty is ratified, the Commission will of course come back and propose a Community instrument.
The Commission shares Parliament's view that the Convention should be entirely in agreement with the rules on data protection, which I think it is in its current form. During the discussion on the proposal the Commission urged that the principles of data protection should be in agreement with the Community's rules in this area, even though the Regulation on Data Protection is not applicable in the third pillar area. I think that we have now reached an acceptable level of data protection. We should therefore support the compromise on Article 6 which requires that after a five year period the Council of Ministers should consider whether it is still necessary to keep data on people who are granted refugee status.
The Commission also welcomes a number of the amendments which have been proposed. That includes in particular Amendments Nos 1, 11, 16, 19, 20, 27, 29, 30 and 34 which we are now considering. Amendment No 20 includes parts which we can accept, particularly the principle on decisions with regard to implementation measures and that they should be carried by majority decision.
Finally, I would like to underline the fact that Eurodac's operation is going to be entirely dependent on how we manage the financing, both with regard to setting up the system and the operation itself. It is my hope that the principle of Community financing will be adopted and that is also what the Commission supports. If that is the case, the European Parliament will have a decisive role to play in how the future Eurodac shall operate. The Commission looks forward to being able to deal with the question of Eurodac's financing together with the European Parliament.
Thank you, Commissioner Gradin.
The debate is closed.
The vote will take place today at 12.00 noon.
Green Paper on the statutory auditor
The next item is the report by Mrs Sierra González (A4-0373/97), on the Committee on Legal Affairs and Citizens' Rights, on the Green Paper on the role, the position and the liability of the statutory auditor within the European Union (COM(96)0338 - C4-0451/96).
Mr President, Madam Commissioner, a series of recent financial collapses, which have had serious consequences for investors, have brought to the fore the question of liability in financial accounts as well as the role played by the auditor.
The question deserves particular attention for two reasons: firstly, since the auditor has become responsible for the accuracy of financial statements; and secondly, since there is no uniform legislative framework within the European Union relating to the role, the position and the liability of the statutory auditor, to respond to society's demand for better and more transparent information concerning companies' accounts.
With the appearance of new company and business models, as well as new financial products, the auditor's report has taken on not only an extremely important role but also acquired features relating to its independence and professional nature. In the Green Paper the lack of a common position or joint action within the European Union has been assessed as a negative factor.
In regard to the statutory auditor's role, there is no specific Community directive regulating all its legal aspects. Such a need is catered for only through reference to prejudiced questions contained in various different directives. In addition to this, the basic national legislation of Member States, where regulations are normally not specific, is normally used when considering this diverse and varied situation.
From the plans drawn up for both the single market and the single currency it would seem appropriate to move towards common action. However, the Commission expresses doubts in the Green Paper in regard to the fund and as to how the appropriate legal means will shape any joint action. Sometimes the need to establish minimum principles is referred to, while at other times the possibility of making a single recommendation to the Member States is mentioned. Given this situation we must call on the Commission to set out its objectives in the short and medium term, for the creation and operation of an internal market for auditing, as well as a timetable and the measures which must be adopted or rejected.
In any case, the need to press ahead with legislative action to harmonize the minimum content of audit reports cannot be delayed.
The Green Paper seems to tend towards establishing a common concept of auditing or establishing a set of objectives to be followed by this entire sector throughout the European Union, and which can then be used to define the obligations or legal requirements which the auditor will have to fulfil in carrying out his role.
The problematic nature of this issue comes from the fact that, although it is recognized throughout the Member States that auditing should have a common objective, namely to guarantee that the accounts, financial statements and assets published offer an exact and fair picture of a company's situation, the legislation, customs and practices of Member States vary considerably, and this affects the efficiency of the audit trail.
There again, I should point out that the accuracy of reports is dependent on the truthfulness of the information the auditor receives. The Commission's idea to present a draft recommendation to improve the management of companies in Member States is, in this sense, very relevant.
Finally I would like to voice a complaint that we have not had access to the study which the Commission has begun on the impact of different national legislations in the matter of civil liability. Nor have we had access to the provisional conclusions of the conference held in December 1996 to discuss the Green Paper. It is clear that Parliament will not be able to decide on this issue without full knowledge of the facts. Of course, in every country in the European Union, the auditor is potentially subject to both criminal and civil liability and to professional sanctions. However, the kinds of liability and time periods allowed vary from one country to another. Therefore, while adequate legal recourse is not available, it seems that to protect users - in the widest sense of the term - we have to study the possibility of every auditor having minimum obligatory insurance equivalent in every Member State or making it compulsory to be affiliated to a guarantee fund.
To conclude, I would like to draw your attention to the fact that the technical subcommittee - within the planned contact committee on accountancy directives - must involve representation for a wide range of people who use the audit reports, because the outcome of accounting reports is not only the responsibility of professional auditors.
Mr President, this is an important report on the Commission's Green Paper on the statutory audit, and I wish to thank Mrs Sierra González for the completeness and thoroughness of her report.
This is an important subject: it ensures the solvency and financial probity of companies and it is especially important in view of the limited liability of companies. It must be in the interests of the consumer, the investor and the company itself that reliance can be placed on the company's accounts.
The report deals with five main themes, in my view: the role of the auditor itself, the liability of auditors, the qualifications of auditors and professional regulation, the mobility of auditors in the European Union, and the need for universal standards for the statutory audit.
I particularly agree with the rapporteur's recommendations in paragraph 11 that auditors should have a minimum level of compulsory insurance and be required to join a guarantee fund. My group will be supporting the report and, in particular, the amendment by Mrs Palacio Vallelersundi, which adds to the clarity and certainty of paragraph 7.
I wish to highlight one particular concern: it is believed that Article 51 of the Fourth Company Law Directive has not been properly implemented in Italian law. It is estimated that 100 000 companies are not receiving a statutory audit in Italy, which puts in danger the reliance which can be placed on the accounts of these particular companies. It would be helpful if the Commission could address this question, and I understand the Commission has already sent Italy a reasoned opinion in respect of the Eighth Company Law Directive relating to the professional qualifications of auditors.
In conclusion, this may appear to be a dry subject but is in fact of great importance for the proper functioning of the economy in the European Union; it is a measure of protection for consumers and investors and should be supported for those very reasons.
Madam Commissioner, it is difficult to add anything else to what the previous speakers have said in regard to the importance of the statutory audit. It is difficult because, in an ever more complex society, you will frequently find different interpretations as to the legal parameters of the companies being expressed. And I am only going to quote two examples, which the rapporteur has pointed out with the accuracy which has characterized all her work. Two of the examples she has mentioned, financial engineering - the socalled financial engineering - or the qualification of credits can spoil the given picture, which is a true and real picture, the one set down in the company's accounts.
Such ambiguity, of course, makes it necessary to look back to the security of mercantile traffic, for society as a whole, between the services of these professionals which, to give them their due, have to respond to the features of independence, free competition, responsibility and clear rules which have been mentioned. But these are concerns which worry everybody - states, companies, consumers alike. Perhaps we should also mention that there has been competition since the treaties, that is to say competition to shape the internal market.
Firstly that competition is exclusive; we are not dealing with areas of shared competition where the principle of subsidiarity acts as an authoritative principle for that competition. Here competition belongs to the European Institutions. That should be made perfectly clear. It has been pointed out, but it must be emphasized.
Secondly, without doubt, this has to be set against the question of how far is it necessary to take action. However much competition is exclusive, no-one considers it appropriate to act more than is strictly necessary to achieve the objectives of harmonization and consolidation of the internal market which the Treaties specify. For that reason, if spontaneous harmonization of these rules could be produced, which have been shown, day after day, to be completely different in the Member States, this task of setting rules and regulations - that is community competition - would not need to be carried out. In this case, as in so many others, the best authority is the one which does not have to take action but may initiate the action process.
In this sense I wish to emphasize that the sectors concerned are carrying out an important consultation programme, within the Member States, in order to attain such spontaneous harmonization.
So as it is, we have community competition which must be put into practice. Indeed it has been put into practice. Not only the Fourth Directive for accountancy, which has been mentioned, but the Seventh Directive too and the Bank sector and Insurance directives refer to the function of the statutory audit.
And it is certain, as has also been said, that in some cases - specifically in Article 51 of the Fourth Directive relating to annual accounts - it is not administered very well, but today we are discussing about another question: about lege ferenda , for which we must establish norms.
This is a problem. Certainly, the matter of excessive concentration in large auditing companies is a process in which we are immersed. No longer do we have the big six, but now even less than that and recently we have often had occasion to listen to or read such news in the media - which does not affect the Green Paper; they are questions concerning the Department of Competition in the Commission and, certainly too, it is the Commission's task to monitor the strict application of the Treaties.
Here we are talking about something else. We are talking about what must be done, about how to establish standards in order to reach such an internal market, to establish coherent and harmonized rules in the different Member States. Mrs Sierra's report, which takes up the idea from the Committee, is one that the Group of the European People's Party - on whose behalf I am speaking - is going to support with the qualification that it puts forward in the amendment set down in paragraph 7, about which I will now speak. Basically, this concerns the contents of the auditing reports. It cannot be that in one Member State such obligatory content is one thing and in another something entirely different, regarding the external and internal auditor, the practice of that profession - this is a liberal institution -, the creation of subsidiaries and the guarantee for the free flow of these services.
Likewise the idea from the technical committee becomes clear - as has already been mentioned - and, finally, we need to set clear limits on what are parallel services, which in a straightforward, trading and entrepreneurial expansion auditing companies tend to deliver.
This need to be independent, this need to portray an unbiased view, and to show that they are absolutely unconnected with the company that they are auditing, ensures that they have to guarantee not to prejudge any solutions; this is the point of the PPE amendment . However, the Commission needs to address the problem of how to establish or guarantee such independence, particularly in relation to legal services since, the legal adviser is an independent professional but one who is partisan, who is within the company, who has his own interests. His role has to be well and clearly separated from the role of the auditor who, and I finish with this, if he is to be anything, must be totally independent.
Mr President, let me start by thanking the rapporteur for her careful and extremely in-depth report. The previous speaker said that a over-concentration of accountancy firms is taking place. The rapporteur says the two things are unrelated, but they are definitely related. Just as the large financial conglomerates, the banks and the insurance companies, have now merged, we are also seeing that in the service industries all kinds of professional groups are now amalgamating; lawyers, notaries, tax specialists, and consultants. Now it appears that the accountant, previously the prototype of a dry, upright figure working on his own who would only get a look in to see that figures entered in the books were correct, has now become someone who also intervenes in what happens in companies. Herein lies the responsibility of the Commission given the fact that there is no harmonized European fiscal legislation. How can we tackle this?
It appears that these international mergers between large accountancy firms and consultants are indeed due to this fact, and that the Commission neglected once again to achieve fiscal harmonization, which plays an important role while the Member States did not get involved because they did not want to. However, the Commission is in favour of it. This also means that the professional risks accountants run at the moment differ widely. Because they vary between billions in the case of the BCCI to a legally limited risk of DM 500 000 in the Federal Republic. This is such a big difference, Mr President, that something simply must be done about it.
We do not want accumulation. That is why we submitted our amendment to paragraph 7. I think the amendment by Mrs Palacio goes just a little too far; it leaves too much room for manoeuvre. It is crucial for the consumer and for small companies, that in addition to pure control, a mild form of consultation is allowed to continue. We would like to retain this for the benefit of the consumer.
Mr President, Mrs Sierra González has tackled a variety of complex issues in her report. However, in commenting on the Commission's Green Paper I believe it is our task to pose questions and to point directions rather than to deal with it as if it were legislation.
There are micro and macro sides to the problems. The micro aspect covers minimum standards for the auditing exercise. Financial reports of any enterprises, including trusts and charities, should be subject to similar rules right across the Community, and there should be mutual recognition of the qualifications of those empowered to sign audit reports.
The Commission has not been very successful in bringing about the implementation of all the directives which have already been placed on the statute book. Article 51 of the Fourth Directive has been mentioned by two colleagues, and implementation of the Eighth Directive in all Member States also calls for more work by the Commission. Of course it would be helpful if all the Member States had similar statutory requirements of financial accounts, and that is something which is yet to come.
From the macro point of view it must be recognized that business has gone global during the time that we have been trying to achieve harmonized audit standards. Multinational companies, international companies and - hopefully one day - European companies will require harmonized audit rules to be in place. Naturally, the professions have moved with the times themselves and several auditing firms have become global in their activity. I feel a personal worry about the over-concentration of these firms into too few hands. It is my belief that there should be at least five multinational audit groups in the world. This is more necessary now that these firms offer advice and consultancy. Shareholders need to know that advice being offered to their companies is truly independent. The theory of Chinese walls is not good enough. Of course I realise Commissioner Gradin will tell me that the regulations concerning those problems are not part of this exercise, but those problems are looming and need to be ventilated and understood.
Paragraph 7 has caused some problems and the wording of Amendment No 1 by Mrs Palacio does not in fact make absolutely clear what she intended, but her explanation this morning in the debate has made it clear that we can support that amendment. This group supports Mrs González's report.
Mr President, this debate concerns the future of auditing in Europe. Auditing and accounting are sometimes regarded as specialist topics which do not deserve any political attention. However, good auditing increases the likelihood that financial information is reliable. And reliable financial information is important for the single market. Those who make use of accounts regard the auditor's report as a guarantee that the calculations are reliable. There are few rules about auditing at the EU level.
We have different auditing systems in the Member States, both with regard to the content of the audit and the standards to which it should be carried out. In many cases this lack of consensus obstructs the operation of the single market. It was against this background that the Commission issued its Green Paper, in order to start a highlevel debate in Europe on these issues. That was received well at a conference which the Commission arranged in December 1996. More than 200 representatives of government and business expressed their general support for the approach in the Green Paper.
The position of the European Parliament is very important for our analysis. Your opinions will help us in the Commission to soon be able to draw up a Communication on auditing.
Let me pick out some points of view. We are all agreed about starting work on creating a mechanism for auditing standards at the EU level. This mechanism may take the form of a technical sub-committee to the contact committee for the auditing directive. The sub-committee would consist of representatives of the Member States and professional bodies. I agree that users of auditor's reports should be closely connected with the work of the technical sub-committee. The sub-committee will in particular follow the work of the professional bodies and in due time show us whether legislation is required to achieve the objectives.
The amendments tabled here concerning the independence of the auditors illustrate how important this question is, especially at a time when there is uncertainty about the future shape of the profession. Those who use auditor's reports have to be able to rely on the auditor being independent. Therefore it is necessary to decide what services other than auditing services which an auditor may carry out, and to ensure that these rules are followed. If the professional body does what is required, all well and good. If not we must consider legislation, because we are all agreed that the auditor has a key role in the company's control and supervision system. The Commission and the new sub-committee shall consider the various proposals which have been made in connection with the Green Paper and, of course, on the basis of the report which we are now debating here in Parliament.
The question of the professional liability of auditors is very complex. We need to examine more closely how various systems affect the single market. On this point the Commission is currently carrying out a separate study on how questions of liability are dealt with in different countries.
We are agreed that all current regulations in Member States which restrict the Treaty's fundamental provisions on freedom of establishment and freedom to provide services should be abolished. The Treaty provisions are fully applicable to trade in auditing services. We must make greater progress with regard to facilitating mutual recognition of auditors' qualifications between the Member States. With these points of view I would also like to give thanks to the rapporteur for a good piece of work.
Thank you, Commissioner Gradin.
The debate is closed.
The vote will take place today at 12: 00.
Alpine transit
The next item is the joint debate on the following oral questions:
B4-1009/97 - O-0111/97, by Mr Simpson, on behalf of the Group of the Party of European Socialists, to the Commission, on negotiations between the UN and Switzerland on overland transport; -B4-1014/97 - O-0138/97, by Mr Kreissl-Dörfler and others, on behalf of the Green Group in the European Parliament, to the Commission, on EU-Switzerland negotiations on land transport; -B4-1105/97 - O-0180/97, by Mr Jarzembowski, on behalf of the Group of the European People's Party, to the Commission, on negotiations between the European Union and Switzerland in the land transport sector; -B4-1106/97 - O-0181/97, by Mr Santini, on behalf of the Group Union for Europe, to the Commission, on Alpine transit; -B4-1107/97 - O-0183/97, by Mr Wijsenbeek, on behalf of the European Liberal Democrat and Reform Party, to the Commission, on Alpine transit; -B4-1108/97 - O-0184/97, by Mrs Leperre-Verrier, on behalf of the Group of the European Radical Alliance, to the Commission, on Alpine transit; -B4-1015/97 - O-0185/97, by Mr Puerta and Mr Papyannakis, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Commission, on Alpine transit.
Mr President, my remarks will be very much tailored towards the Commission. This particular issue - the issue of a transit agreement with Switzerland - has involved a long-running series of negotiations. It is rather like climbing a ladder: we seem to go up one or two rungs and then something happens which means that we slip down one or two rungs and end up right back where we started.
At the moment, the problem seems to centre around the level of road tax levy on heavy goods vehicles passing through Swiss territory. We need to recognize that other problems arise because of this lack of an agreement. The congestion in Austria and Italy on the Brenner route is now so serious that the environment is being totally devastated and people who are avoiding Switzerland face great hold-ups. But there is also congestion on the French side of the Alps. The EU Member States are facing problems because we have failed to reach an agreement with the Swiss.
We must also recognize the need to protect the Alpine environment, including the Alpine areas of Switzerland. The Swiss Government has, in recent weeks, shown some flexibility in the negotiations. That is to be welcomed. However, we need an agreement urgently - not at any cost, that has to be stated - that recognizes the needs and aspirations of both the European Union and Switzerland.
I am grateful for the efforts in the past of Commissioner Kinnock and of the recent presidencies of the Netherlands and Luxembourg. The fact that the UK Presidency has taken on board this issue of an agreement shows how important it is.
We need an agreement. We can all go to the barricades and defend our strong positions. The Swiss can hide behind the Alps. The European Union can hide behind its need for this transit. But if we do that, then the danger is that we will not get an agreement and the people who will suffer are the people of Austria, in the Brenner, of France and of Italy.
Therefore I ask for a redoubling of our efforts to try to get this important transit agreement with Switzerland signed, sealed and delivered.
Mr President, my group would like the Commission, in this case Commissioner van de Broek, to tell us whether the European efforts during the negotiations with Switzerland can be reconciled with the obligations the European Union committed itself to at an earlier time? I am referring on the one hand to the transit agreement with Switzerland, but on the other hand to the Alpine Convention. According to the Alpine Convention which was signed by all Member States, and is therefore simply binding on us, the Union has committed itself to making efforts to switch transport across the Alps from road to rail.
It says in the transit agreement that lorries passing through Switzerland must be charged the external costs, in particular the environmental costs. In the light of the obligations I do not consider it justifiable for the Commission and the Council to resist Switzerland's ambitions for a sufficiently high levy on heavy goods vehicles to bring about an actual transfer from road to rail.
I would like to recall once more the Swiss referendum of 1994 which laid down that transit traffic must switch to rail before the year 2005. In the current negotiations with Switzerland, the Union is showing disgracefully little respect for the constitution of Switzerland, which is, after all, a sovereign country. Neighbourliness is cynically sacrificed to the interests of the road haulage lobby. I have to add, in particular Dutch road haulage, in this case.
To my regret Minister Jorritsma is allowing himself to be used by the Netherlands, distribution country par excellence, as a kind of ventriloquist's dummy. Last Tuesday, this Parliament, in Mr Sarlis' report, underlined once again that transalpine transport should occur by rail as much as possible. We must be consistent, we must ensure that we actually realize this, and this means that we will have to take steps towards Switzerland.
Mr President, I cannot entirely agree with the previous speaker, although I would like to. This is not a question of Dutch interests, if it were I should indeed be on your side, rather it is a question of Greek, Italian, Austrian, German, French and English interests. And I could cite many other Member States. Quite simply, we need to transit through the Alps. As far as we are concerned, it is not acceptable for the Swiss to say: We are happy in our isolation. Do whatever you want in the Brenner. Do whatever you want in France. We're shutting up shop and going home! My dear colleague, we could also let the Swiss know that anyone who makes it economically impossible for us to transit through Switzerland should watch out that we don't make coming out of Switzerland economically impossible, not to put to fine a point on it!
It is not acceptable that the interests of our businessmen and consumers are treated as if we constantly have to kowtow. Quite the opposite, we can use a two-track approach. We want to protect the environment. We want to move to rail. But I see no evidence that what the Swiss government wanted to do in order to move to rail has actually happened yet. To be honest, neither can I see any evidence that the Austrians, the Germans and the Italians are making as much progress with the Brenner Base Tunnel as they should be. But we can't blame the fact that we haven't got further with the railway on the heavy goods transporters and then clout them with exorbitant charges.
Let me say it once quite bluntly: It is not acceptable for the Swiss to expect us to be grateful for dropping their claim for the passage from 410 to 360 Swiss francs. That is still unacceptable. We must tell the Swiss this. We must also tell them that they are part of a larger picture, namely the land transport debate. There are also many other issues which play a role in the negotiations. Our colleagues in Switzerland will have to think about what it is they want.
I don't mind taking the part of the Swiss government. Thanks to their constitution they are in an extremely difficult position. However, I don't think they can simply announce that they're introducing an output-related heavy goods vehicle tax, say this is our standard and expect the rest of Europe to fall into line, just because they, the Swiss, say so! We can't work together on that basis. I hope that the Swiss recognise that workers in Greece and Italy also have an interest in getting their goods to market.
For this reason I believe we must tell the Swiss that we cannot and will not accept exorbitant charges. I would also say to some of the members of this House, including my colleague Mrs van Dijk: I often hear you say: If you would drop at least as far as the Austrian Brenner rate, we would be happy. My response is No! If my memory serves me correctly, this Parliament supported the Commission in its legal action against the last toll increase in the Brenner. I would like to remind you that the Commission won't forget that. And so we should both press for a quick agreement with the Swiss. But, as Brian Simpson said, not at any price.
Mr President, it seems clear that there are two main players involved in this game. On one side there are the citizens of Europe who, when it comes to this type of regulation, tend to defend their own territory, the environment, and thus their own lives; and on the other side - and we cannot dismiss these concerns - there are the needs of, for example, the road hauliers and all economic sectors linked to that activity. If not lives, there are certainly jobs to be defended on that side. So the Commission has a delicate role to play in the negotiations between Switzerland and the European Union. Everyone knows that the results of this agreement will also determine the transit conditions for all the other Community Alpine passes, starting with the Brenner, certainly the most delicate, the key point in the great north-south linkage, above all on completion - as soon as possible we hope - of the great rail axis linking, to take a rather optimistic view, Stockholm and Palermo.
But we must return to the narrow scope of the Alpine passes. A Commission document says that the level of the future road tax should be directly linked to the effective infrastructure costs, and this also relates to the negotiations with Switzerland. Those costs include the maintenance and modernization of the infrastructure, but not new building or the external costs of road transport.
In parallel, the European Union maintains that the level of road tax in Switzerland should be comparable to that applying to the Brenner. Clearly there are very close connections between the two dossiers. Apparently, Commissioner Kinnock actually hoped to be able to conclude the negotiations with Switzerland prior to agreement by the Fifteen on the Euro-stamp. Austria was hoping so too because, in short, they were waiting to find out what the Swiss toll would be so as to apply a heavier one to the Brenner and thus encourage the largest lorries to go through Switzerland. They are just keeping to the rules of the game, in sporting terms, and the Commission needs to be very careful to referee properly, because the agreement with Switzerland is at stake and so is internal credibility.
The Brenner has already received special treatment in the great Alpine passes dispute thanks, remember, to a compromise plan based on four main points: a different tariff system, with vehicles classified Euro 0, Euro I and Euro II; a reduction of 50 % for countries like Greece and Ireland which have asked for this special tariff because of their geographic location; temporary derogations, up to the end of 1999, for Spain, France, Italy, Portugal and Greece. But there is also a general Alpine clause, with a specific fiscal regime for the Brenner already identified. So I would like the Commissioner to explain the purpose of these guidelines, how the negotiations with Switzerland may alter them, as there are also figures given by the Commission: for example a daytime toll of ECU 72 is mentioned for a Euro 0 lorry, that is, a lorry in the four axles and over category, with ECU 165 for a night crossing.
This situation becomes even more acute if we take a look at the statistics, which are important and show that in 2001 only 15 % of transit will be by rail and water and 81 % by road; at the moment the equivalent percentage is 72 %. So a solution must be urgently found, alongside the one, Mr Commissioner, mentioned here many times, of completing the rail infrastructure to give the road hauliers a genuine alternative.
Mr President, Mr Commissioner, it is high time something was done. Because as long as the agreement has not been signed, there are unnecessary traffic diversions. This also means that where the lorries cross the Brenner route, we are giving the Austrians an opportunity to squeeze us unilaterally.
It is good that the Commission is presently initiating a procedure against this. Mrs van Dijk and Mr Voggenhuber may keep repeating over and over again that freight has got to go by rail, but there are no facilities. There are too few facilities for getting lorries onto the railways. The height of the Lötschberg and Gotthard Tunnels have not been altered yet, and in Austria, absolutely nothing has been done about the Brenner railway.
This means that we find ourselves in a situation in which we simply have to reach an agreement. That is also the fault of the Member States, which have left the Commission too little room to manoeuvre in the mandate.
In a word, we agree that in the negotiations with Switzerland we must start with the right measurements. As a Community we therefore have to contribute to the fact that the Swiss in the new alpine transit tunnel agreement have promised us to alter, and indeed are in the process of, altering the height of two tunnels. They have stopped the work on one of the tunnels in the meantime, and it is still not possible to get on the train in Basel and to get off again at Chiasso. The Swiss had promised this.
In a word, I would like to call on the Commission once more to enter into the negotiations in all peacefulness and openness.
Mr President, we meet here today to discuss an important question. For months, negotiations with Switzerland have been at a standstill because of the transport problem. We therefore urgently need to take stock of the progress of our relationship with our Alpine neighbour. It seems that the Swiss authorities have agreed to make concessions. We therefore would like the Commission to give us some specific information on progress, which has been mentioned in the press. In fact, the problem of crossing Switzerland is of some consequence with regard to road traffic in the whole of the Alps.
For that reason, I and the whole of my group consider that the EU's relationship with Switzerland with regard to transport cannot be isolated from the overall context of Alpine transit, and that the disastrous effects of the increase in road traffic on the environment must be taken into consideration urgently. Let me give a single example: the level of pollution in the valley of Chamonix is as high as in a large town because of the Mont Blanc Tunnel. It is therefore understandable that the inhabitants of the Mont-Blanc area, and also the Val d'Aosta area, should express concern with regard to the possible construction of a second tunnel.
However, there are solutions. First of all, settling the dispute with Switzerland and setting up a pricing system, which will encourage the use of pollution control equipment. Secondly, and this is a very important aspect, promoting rail transport and developing piggyback transport systems. Of course, the changeover from road to rail will be expensive, and will necessitate large investments. But do not let us forget that this is a solution for the future. Within this context, the Lyon to Turin HST link, including freight transport, when the Monmélian to Turin rail tunnel is built, will facilitate combined transport in the Alps.
It is therefore necessary to make this project a reality and for the Member States to commit themselves to building the necessary infrastructures. Furthermore, special attention should be paid to the rail project linking Geneva via Mâcon, Bourg-en-Bresse or Chambéry.
The new President of the Swiss Republic has made optimistic remarks on the future relationship between the European Union and Switzerland. Let us hope that it will enable us to sort out this difficult situation.
Thank you, Mrs Leperre-Verrier. Ladies and gentlemen, there is something I wanted to ask you. Mr Baldarelli has asked if he can bring his speech forward as he has to leave immediately for Italy.
I do not have competence to change the order of the agenda and the order of precedence in the right to speak, but, if no-one objects, I could satisfy Mr Baldarelli's request with the recommendation that he shorten his speech. If no-one objects, that is what I will do.
Mr President, I think we should hear the Commissioner and then no one else, otherwise we will have to plan another round. It is not acceptable that anyone should be given preference. I suggest that the Commissioner speak, that we finish and take the vote. No other speakers should be allowed to speak after the Commissioner.
Thank you, Mr Jarzembowski. Naturally, there is an objection. Mr Baldarelli, I cannot grant your request.
Mr President, this debate is certainly taking place at an interesting time, both because of the phase which the negotiations with Switzerland have now reached, and because the current phase in the internal discussion within the Union is particularly centred on road transport charging. As the honourable Members of Parliament know, realistic progress was made during the most recent Transport Council last month. The Commission continues to hope that during the presidency, our work concerning the most important obstacles can be completed in a satisfactory way.
I would like to point out that although this debate is concentrating on transport problems, the negotiations with Switzerland cover a large number of dossiers, and that the agreement within the Union, which the Commission also wishes to retain, is that the negotiations in the different sectors must be brought to a balanced completion, both within the sectors as such, and between the sectorial dossiers.
As far as overland transport is concerned, we have always striven towards laying the foundations for the gradual development of a cohesive policy and the achievement of comparable conditions for sustainable transport across the Alps. We have made considerable progress towards agreement with the Swiss, and agree with Switzerland on the following points. Increases in the maximum weight of lorries in Switzerland from 28 to 40 tonnes in two phases, which will commence in 2001 and which must be completed in 2005. This in combination with the introduction of a new charging system on a kilometre basis for road transport in Switzerland.
Second point of agreement: liberalization and adjustment of the promise concerning the infrastructure development for railway corridors through Switzerland. Also liberalization with regard to railway capacity, and as regards the quality and price of the service, in particular for combined transport, as well as a more liberal promise with regard to the integration of the Swiss railway system within the same legislative context in which it also exists in the Union. Moreover, on the development of so-called high speed freight freeways.
Suitable protective measures have been agreed to remedy the imbalances within Alpine transport. Lastly, agreement on a number of improvements which can be made immediately on access and transit opportunities for 40 tonne lorries.
As you are aware, there are still considerable differences of opinion on a number of not insignificant details. Particularly as far as the tolls for driving on Swiss roads, to be set in 2001 and 2005, respectively, are concerned. Other complex problems relate to the possible levying of tolls on the four most important passes through the Swiss Alps, a ban on night journeys, and transition quotas for 40 tonne lorries. The Swiss have expressed their sympathy for the Union's concerns, and as the negotiations progressed, have showed themselves willing to make efforts to meet those concerns on a large number of points. Now that there is a realistic political willingness on both sides, it can be reasonably assumed that the remaining differences of opinion will also be ironed out.
So far as the so-called equal treatment is concerned, the Commission can confirm that the principle of nondiscrimination would form an integral part in the future agreement with Switzerland, and that both parties agree on this point.
Last year during the talks about the proposal for a Commission Directive concerning user rights for the roads, the so-called Euro-sticker problem, the Transport Council was not prepared to accept the opinions of the Commission on the concept of sensitive areas.
The Council is now looking at the possibility of including an Alpine clause, so that within certain obvious limits, and under certain conditions, a higher user's levy could be applied on the relevant Austrian route, a higher user's levy than the average charge. This clause, combined with a satisfactory outcome to the negotiations with Switzerland, is intended to help spread traffic over the entire Alpine region in a sustainable way, and that this is maintained. Both the Commission and the Council have pointed out emphatically that, either during the negotiations with Switzerland, or during the talks on the Alpine clause, we cannot agree to an outcome which would make the Alpine route exorbitantly expensive.
To answer Mrs van Dijk, the European Community is obviously party to the Alpine Treaty. Parliament can therefore rely on the Commission to see to it that the Community will meet its obligations under the Alpine Treaty, and will attune its transport policy to the aims of the Treaty. The Commission does believe, however, that little will be achieved by designating the entire Alps a sensitive region. It would be much more useful if agreement could be reached within the Union about the Transport Protocol in the Alpine Convention. Regrettably one Member State as yet has not been able to agree with the proposals which are acceptable to all parties entering into the agreement.
To conclude, Mr President, it should be mentioned that the Commission was pleased with the result of the Transport Council of the past month in which the Member States asked the Commission to continue negotiations on the basis of Switzerland's most recent proposal, and to prepare an agreement which, amongst other things, will provide for charges based on infrastructure costs, and which provides for an increase of the quota for 40 tonne lorries for the period 1999-2005. No doubt this matter will be looked at again during the next Transport Council in March, after which the Commission will obviously inform this Parliament of the latest developments via the usual channels.
In view of the magnitude of the issue and the lack of time, Mr President, I do not want to go into all the other aspects. I hope that the esteemed members of Parliament will understand this, and I for my part will of course try to formulate an answer to specific questions at the end of this debate.
The debate will continue at 3 p.m. this afternoon.
Mr President, on a point of order. There is a rumour going round that a recent edition of the Official Journal, published in the Finnish language, has had to be scrapped and is about to be reprinted. I should like to ask the presidency to look into this and report back to Parliament the full circumstances.
It appears that it relates to a Parliament advertisement in the Finnish Official Journal seeking, in the Finnish language, to recruit for our Legal Service an A3, and I quote in as far as I understand Finnish, ' to be in charge of a group of idiots' . I have described our Legal Service as all sorts of things but that has not entered the vocabulary. Could you ask for an investigation to see how it occurred and what steps are being taken to make sure that the culprit pays for the reprinting?
Thank you, Mr Tomlinson. I shall ask the Secretary-General to find someone in the services who is not an idiot to respond to you.
Votes
Mr President, this is a short but very complicated report which generated a high level of consensus on the Committee on Economic and Monetary Affairs and Industrial Policy. The committee unanimously backed seven amendments. Several were acceptable to the Commission, as indicated last night, and some were opposed by the Commission. I believe from the debate, which was adequately attended at 11.30 p.m. last night, that there is room for further exploration and dialogue between Parliament and the Commission on some sensitive aspects of this. Rather than develop the point and substance at this stage, my preference would be to take advantage of more time for reflection, to refer the report back to committee and then to return here with something acceptable to both institutions.
(Parliament referred the report back to committee)
Mr President, I would like to request a split vote on the phrase 'who is criminally charged and', and then I also have a oral amendment. In Mrs Roth's amendment it says 21 years, and I would like to change this to 18. If it says 18, my group will agree with it. Those are the two amendments to this amendment.
(Parliament adopted the legislative resolution) Report (A4-0403/97) by Mrs Mann, on behalf of the Committee on External Economic Relations, on transatlantic trade and economic relations
(Parliament adopted the resolution)  Report (A4-0399/97) by Mrs Sierra González, on behalf of the Committee on Regional Policy, on the Commission communication on cohesion and the information society (COM(97)0007 - C4-0044/97)
(Parliament adopted the resolution)  Report (A4-0405/97) by Mrs Waddington, on behalf of the Committee on Social Employment and Affairs, on the report from the Commission on access to continuing training in the Union (COM(97)0180 - C4-0208/97)
(Parliament adopted the resolution)  Report (A4-0292/97) by Mrs Hermange, on behalf of the Committee on Social Employment and Affairs, on the report from the Commission - PEPPER II - on the promotion of participation by employed persons in profits and enterprise results (including equity participation) in Member States - 1996 (COM(96)0697 - C4-0019/97)
(Parliament adopted the resolution)  Joint motion for a resolution on Kurdish Refugees and on the position of the European Union
(Parliament adopted the resolution)  Second report (A4-0392/97) by Mr Sainjon, on behalf of the Committee on External Economic Relations, on relocation and foreign direct investment in third countries
Amendment No 3:
Yes, Mr President, after discussing this with my colleague, Mr Schwaiger, I would like to propose an oral amendment to simplify the amendment I proposed earlier, to delete the words 'the setting of' . So I agree to the removal of the words 'the setting of' from the amendment I tabled.
(Parliament agreed to the oral amendment)
Mr President, once the word "setting' has been removed so that the Council of Europe does not set the exchange rate we can adopt this amendment and the whole report.
(Parliament adopted the resolution)
We would like to thank the rapporteur for his report. We think, however, that there is reason to be sceptical about the structure of the system of compensation which the report has to consider. It is a position which should not be seen as a lack of understanding of the role which the sale of fishery products plays for the Azores, Madeira, the Canary Islands and the French department of Guiana, and of the need for solidarity with the peripheral areas of the Community. However, we believe that structures of the type covered by the proceedings are impeding an essential reform of the common fisheries policy. The Committee on Fisheries' legislative proposal does not help to change this relationship, rather the reverse.
d'Ancona report (A4-0402/97)
Mr President, the aim of what is called the Eurodac Convention is to set up a European database of fingerprints of asylum seekers, in order to determine, pursuant to the Dublin Convention of 15 June 1990, which is the Member State of first application, and consequently, which Member State is responsible for examining the application.
The Europe of Nations Group is overall in favour of this Convention, under the inter-governmental system of the present Article K.3 of the Treaty on European Union. We should just like to point out that the Council has not clearly explained all the reasons for its actions, and that is rather a pity, as they are perfectly feasible. There is no reason why citizens should not know about them. There are in fact habitual false asylum seekers who, having failed in one Member State, are likely to try their luck in all the others in turn, in order to turn a possible loophole to their advantage. It would be useful to be able to detect them in order to prevent the same application being considered two, three or four times. But as these people change their names each time, it is difficult to detect them other than by fingerprinting.
However, the Council has had the bad idea of putting a finger into the Community pie, making the Court of Justice responsible, providing funding from the European budget and consulting the European Parliament on the whole thing, although in our opinion according to Article K.6, it did not have to. The result is that this House has leapt into the breach, voting amendments that have put the system back into the hands of the Commission, which has made sure that it is managed entirely by the Community, and is trying to weaken its scope. Of course, we are opposed to these amendments.
We would like to thank the rapporteur for a thorough piece of work on the report. We would emphasize that the introduction of a system to compare the fingerprints of asylum seekers is not in itself a guarantee that we will achieve the desired humane and generous asylum policy which means that the Member States together provide asylum seekers a right of asylum. In order for such an asylum policy to be achieved we need other measures and far-reaching work which will increase the consensus between the Member States on the need for a generous and humane asylum policy.
On the other hand, we think the setting up of Eurodac should be seen in the light of the opportunity to achieve such a generous and humane asylum policy within the European Union. The amendments to the Council's legislation which are expressed in the report entail a strengthening of the natural right of integrity of asylum seekers, which we see as a good reason to support the report.
We are very critical of the Council's proposal to set up the Eurodac database. Eurodac could result in a far more restrictive and brutal refugee policy by the Member States in the European Union.
Every application for asylum must be dealt with separately, regardless of whether the asylum seeker has previously sought asylum in another EU country. We are therefore critical of the grounds for setting up the Eurodac database, which are that an application for asylum should only be dealt with in one country. Our view is that refugees should have the same right of personal integrity as our citizens. We take exception to the routine taking of fingerprints of refugees. The logic of this rule also means that in extreme cases force and violence may be required against people from the age of 14 years.
The rules which exist for the erasing of data from the central database are also inadequate. In the current computer system the guarantees are insufficient to ensure that all data has really been erased. It must also be clear that no data on people who have received a residence permit in one of the EU's Member States should remain on the database. The supervisory authority's powers need to be further clarified. The same also applies to the ability of asylum seekers to obtain information about their rights and to check the accuracy of the data.
The draft report directs substantial criticism against Eurodac with which we agree. We are therefore voting for the report in its entirety in the final vote. However, we have voted against certain parts of the report. The European Commission is a bureaucratic institution with very weak democratic control. Secondly, we are strongly opposed to the Council being able to make decisions by qualified majority voting in the implementation of Eurodac. Our fundamental view is that cooperation on this kind of issue should be conducted at intergovernmental level.
Today the Danish Social Democrats voted for a report concerning the setting up of a database (Eurodac) of the fingerprints of asylum seekers. We believe that such a database is a necessary tool when deciding which Member State is responsible for dealing with an application for asylum presented within the EU. Eurodac can also help prevent asylum seekers becoming political footballs between the different countries because no-one will accept responsibility for dealing with their case. It can also help to prevent cheating, i.e. prevent asylum seekers from changing identity after being rejected by one Member State. We support the d'Ancona report because it emphasizes the fact that the database must not compromise the asylum seeker's legal protection. We also believe it could be an advantage both with regard to efficiency and data protection to involve the Commission in the administration of the database.
The National Front has always and will always fight against illegal immigration. Efficient control of asylum applications and criteria is one of the means of stemming the migratory flow.
The Eurodac computerised system of recognition of the fingerprints of asylum seekers, makes it possible to bring together any legal or criminal information about them, and thus enables a Member State to have some control of asylum requests. On sight of the personal data available on an individual, the Member State can grant or conclusively refuse an asylum application.
In this report, Mrs d'Ancona proposes to take away from Member States their supreme authority in this respect. She considers that the Eurodac system should be managed by the Commission and not by the Member States. She also introduces more restrictive limits to the use of the system.
Once again, it a question of the dissolution of the Member States and their authority, in an area which, by nature, should belong to them. The aberration imposed by the Treaty of Amsterdam, which brings the laws and internal affairs of Member States within the scope of the Community, is once again apparent here, in all its splendour.
The great European 'sieve' is becoming more and more of a reality. We have had the Europe of Schengen, which removed the internal borders of the European Union, and here we have the Europe of the Treaty of Amsterdam, which is removing its external borders.
The undersigned Members are very critical of the Eurodac database which the Council wants to set up. Eurodac is part of the far more restrictive and brutalizing refugee policy which is emerging within the EU, a policy which often means that refugees are treated as if they were criminals.
We think that every application for asylum should be dealt with separately, regardless of whether the asylum seeker has previously sought asylum in another EU country. We therefore question the basis of the Eurodac system, the aim of which is that an application for asylum should only be dealt with in one country. We believe that refugees have the same right of personal integrity as other people. It is therefore unreasonable to routinely take the fingerprints of refugees. This is particularly serious because in extreme cases such a rule requires that force and violence may be used against people from the age of 14 years.
We think that the rules on erasing data on the central database are inadequate. Obviously nobody who has received a residence permit in a Member State should risk having his or her data remaining on the database. We also think the supervisory authority's powers are unclear and inadequate. The same applies to the ability of asylum seekers to obtain information about their rights and to check the accuracy of the data.
In Mrs d'Ancona's report substantial criticism is directed against Eurodac, criticism which largely corresponds with our views. We have, however, voted against all parts of the report which mean that the Commission would be responsible for the database. The European Commission is a body which is under very weak democratic control. We also think that cooperation on this kind of issue should be intergovernmental.
Erika Mann report (A4-0403/97)
We have voted for the resolution because we think it would be correct to develop economic and commercial relations with the USA.
At the same time, however, we think that the resolution avoids criticizing the USA on several points where it would have been proper to do so. For example, on the issue of human rights it would have been appropriate to point out that a majority of the States in the USA use the death penalty. On the issue of the environment, attention could have been drawn to the USA's opposition to more extensive international agreements in the area of the environment, most recently manifested in Kyoto. As far as the labour market is concerned, attention could be drawn to the strong anti-union actions which many US employers take, often with the full acceptance of the authorities.
Sierra González report (A4-0399/97)
Mr President, the report by Mrs Sierra González relates to the use of the information society, that is, more clearly, electronic means such as the Internet, in the service of economic and social cohesion and to combat unemployment.
We cannot fail to approve her wish to see the information society of use to all, including and particularly, the least developed regions and the most underprivileged people. We also appreciate her proposal to increase training throughout people's careers, or indeed the determination to respect multi-lingualism within the information society.
Furthermore, the report rightly emphasizes the positive effect, which the information society can have on rural areas. Thanks to teleworking, which can enable many types of professional activity to be carried out in the country, it can be an important factor of balanced development of urban and rural areas.
However, it is necessary for us to ensure that the information society does not become a two-edged sword. Once again, may I emphasize the danger that these new technologies could facilitate the relocation of part of the service sector of the European Union to countries where wages are low and social protection is poor? European companies are already having their accounts or customer service departments transferred to India or Singapore. This constitutes a serious risk to employment in the Community, which we must take adequate measures to counter. We are also pleased to note that the rapporteur has taken a keen interest in our concern with regard to this matter.
That is why the Group of Independents for a Europe of Nations has decided to support Mrs Sierra González's report, and at the same time, applauds its consensual nature.
The report on cohesion and the information society, on which we will vote today, is complementary to the Green Paper entitled 'Living and working in the Information Society - People First' .
This document has the merit of analysing the consequences of the emergence of new information and communications technologies (ICT) on cohesion and on the various regions of the European Union.
For my part, I will confine myself to two areas: the consequences for individual citizens and the effect on regional disparities.
As far as the human dimension is concerned, for several years, we have concentrated our efforts on the development of the above-mentioned technologies from the angle of the development of employment. As the excellent report by my colleague, Mrs Sierra González stresses, it is not certain that they will create more jobs than they destroy. However, they must be developed in a manner that puts the individual first.
With regard to training, young people must be able to keep up with the developments of this new society. We must start by making an effort to ensure that primary and secondary schools and training centres have the right equipment. Thanks to this new equipment, a qualified, efficient labour force will emerge, and will be in great demand.
We must also make an effort at the level of the economic operator. I am referring to measures to support SMEs and SMIs. As they themselves become users of new technologies, they are becoming a source of highly qualified jobs.
As far as the geographical dimension is concerned, it is obvious that the development of ICTs is likely to increase regional disparities. One only has to consider that in terms of users, the percentage ownership of computers, particularly in rural areas, is low. We must therefore make an effort with regard to infrastructure and encourage the creation of networks. As Mrs Sierra González' report rightly emphasizes, barely 2 % of the structural funds have the right finality. Until now, the action taken has been confined to basic equipment (telephone lines, etc). The areas in which the structural funds are used must be reviewed, in order to diversify. Access to new information and communication technologies can be facilitated if we make room for them in schools, libraries and public centres. Similarly, let us support the innovative experiments of SMEs, and accompanying measures in their favour.
The Commission, which could act as a driving force, must provide encouragement using the resources it has available.
I would like to congratulate Mrs Sierra González on her report.
The basic question is well put.
Will new information and communications technologies abolish the social area constituted by the workplace, when teleworking allows employees to remain in their own homes, or will it give under-developed regions and low density region an unhoped-for chance? It is a simple question. The answer is not so simple.
In fact, the probability that each of the hypotheses will be fulfilled begs the question of the impact of information and communication technologies. In this respect, I agree with the questions raised by Mrs Sierra González. The explosion of these new technologies can be perceived in our daily lives. As a mayor and MEP, I already find them very useful in the service of my fellow citizens, for management and as a means of communication.
The European Parliament has discussed the subject of information and communication technologies many times. Now it is time to let actions speak louder than words, even if the debate is not yet closed, in particular, with regard to the subject of individual civil liberties.
In the introduction to her report, Mrs Sierra González states that the information society is the most significant economic, cultural and political challenge of these final years of the century. I concur with that statement, although I am very concerned about the current process of globalization and interdependence of economies.
I am afraid that cohesion within the European Union may be endangered by the unequal division of the benefits of technological progress. In fact there is the risk that the investments will be delayed in some regions. The spread of technology does not mean automatic sharing of opportunities and the enormous benefits. The development of the information society absolutely must be complemented by adequate political action which guarantees even development across all the regions of the European Union. This is because there are countries where the culture of the information society is more widespread than elsewhere, and naturally they have greater opportunities to utilize the new technologies and advance and prosper in this new work environment. The great challenge for the European Union as a whole is that 30 % of Americans are interested in this development, while only 2 % of Europeans are. This gives the United States a clear advantage over us, which means we have to trail behind. It is a shame, because we have great potential but we are not succeeding in fulfilling it so, we are losing jobs compared to the USA. We need to be more united and we particularly need to devote more resources to research and development.
The continuous use of the technology by SMEs will constitute an essential factor for competitiveness. The information society offers the SMEs the possibility of creating highly specialized new jobs and reducing unemployment. Above all in the less favoured regions and in the rural areas, the SMEs represent the backbone of the local economy.
The rapid evolution of modern technology and the globalization of markets influences competitive conditions and creates new opportunities for SMEs. They then have an essential role in increasing the economic and social cohesion of the European Union.
Mr President, many of the less developed regions of the European Union suffer from the problem of peripherality. Technological advance particularly in the context of the information society is one method of overcoming the problem of geographical dislocation. Information and communication technologies have a significant contribution to make to boosting both the overall competitiveness of Europe and also improving regional cohesion. Unfortunately, however, different regions are moving at a different pace because of the imbalance in their respective use of information technology. In order to halt this unequal development it is important that more structural funding is invested in this area.
There is also a lot to be gained from the sharing of experience in this field. I would like to draw the Commission's attention to an innovative pilot experiment that is being introduced in my constituency in Ennis, Co. Clare. Ennis was selected in a competition organised by Telecom Eireann and designated as an 'Information Age Town' and the project will examine the benefits of the application of many aspects of information and communication technology. I would hope that the Commission will monitor this and similar projects in other countries to discover what lessons can be learnt and applied to other parts of the European Union in an attempt to contribute to regional cohesion.
Mrs Sierra González has given us an excellent piece of work, and I cannot fail to agree with her vision of the utility and shared benefits of the information society.
Indeed, as the elected representative of the Nord-Pas-de-Calais region, I can see that the availability of new information technologies and their use, by companies of course, but also by individual citizens, can enable an underprivileged area affected by a high level of unemployment, to catch up economically and socially. That is what is happening in my region.
Our rapporteur is therefore right to emphasize the need to give all regions an opportunity to invest in telecommunications and information infrastructures. This sector is as important as training and vocational qualifications and/or the role played by the public and private sectors.
This should be a national priority as well as a European priority. It is one of the means of combating exclusion. Once again, based on the practical example of my region - without the help of European programmes such as web for school and net days, our regional and local authorities would not have been able on their own to provide our young people with the information technology equipment which they now have available.
That is why I support the rapporteur, so that the aid she asks for may be generalised and even extended.
The Commission's findings and estimates, and much more so those in the report by Mrs Sierra Gonzáles, reflect today's reality of unequally distributed possibilities for access to and real utilization of the information society among Europe's various regions.
However, the proposals in the Commission's Green Paper do not respond to the needs created by technological progress and the aspirations of Europe's peoples for making the most of it to reduce and eliminate regional inequalities and to improve the living standards of working people.
On the contrary, the proposed liberalization of the telecommunications market will downgrade the services offered, especially in less-developed areas, and will make it more difficult for citizens, organizations and businesses to have access to the networks, so increasing the already existing inequalities. The lack of infrastructure and appropriate equipment to make the most of the potential offered by today's electronic systems and multimedia, especially in remote areas which have considerable difficulty in connecting up to central networks because of the high costs involved, as well as the lack of education and training in their perfection and use, constitute a negative factor for development leading to an extension of the gap between the information haves and have-nots.
A central element of these proposals is to further the increase of profits for the major enterprises in the sector, to the cost of public services and of the social role which they should play. The abolition of public services, and of the corresponding obligation of the state to ensure the access of all citizens to the services offered, cannot be replaced by deceptive and false statements about universal services whose content remains unknown, and which are essentially a cover to allow the way to open towards still greater overconcentration of capital and of the means that control the transmission and spread of information, ultimately ending in the creation of a huge industry of news and information production as is already happening in many cases with SMEs.
To promote those aims a tactic is being mobilized to avert social reaction and create a new organization of labour. An element of that organization is the proposed spread of tele-employment, which will have strikingly detrimental effects on the social, unionistic and employment rights of working people.
How are businesses with 'outdated' means and restricted access to investment capital to compete with the vast multinational organizations? The abolition of state support and the limited Community subsidies, which for example provide financial assistance for telecommunications from the structural funds only to an extent of 2 %, operate to prohibit indiscriminate access to all the information available on the network and equal and impartial conditions of connection and interaction.
However, the people and the workers will not allow the implementation of plans whose result would be to exacerbate the already existing differences. They will react against the already perceptible dangers of dislocation, isolation and depression of remote and structurally weak areas, and will not allow the ambitions of capital to entrap and bleed dry the 'grey matter' of Europe and bring about the suppression of citizens' rights, acquisitions and liberties.
Waddington report (A4-0405/97)
I was very interested to read the report by Mr Waddington, whom I wish to congratulate.
There is no doubt that whenever the European Parliament has to vote on a subject relating to employment, there is no lack of lively debate between political currents and political powers.
Whereas the Luxembourg Employment Summit in November concentrated mainly on training, the rapporteur has rightly observed that there is a wide gap between the political commitments and the proposals made by the Commission in this area.
I sometimes wonder why some of our Commissioners, always eager to advocate ever more liberalism, suddenly become paralysed, when the question of combating unemployment arises. I cannot believe that they have no wish to combat this scourge. So I support the questions Mr Waddington has asked the Commission without reservations. I hope the Commission will reply.
I approve of the direction of this report, which wants a close connection between access to training and the organization of work. We cannot and must not isolate the various problems relating to employment. The solutions are only effective inasmuch as they are interdependent. I therefore share Mr Waddington's concern with regard to the need for the professional diversification of female workers. I think that we need to go further in this diversification, which should not be confined to women, equality is obligatory...
We must be wary of the pitfalls of training mainly for jobs relating to new technologies and services. Many such jobs are of low value and cannot be multiplied indefinitely. Disappointments are in store for us.
Once again, I should like to congratulate Mr Waddington. Like him, I would like some serious proposals from the Commission.
The Danish Social Democrats in the European Parliament have today voted for a report on access to continuing training in the European Union. It is very important to focus attention on continuing training and further education in the present time, when adaptability and flexibility are of crucial importance for the chances of workers to cope in a constantly changing employment market. The competitiveness of European businesses depends to a large extent on our efforts in the area of continuing training. If we do not pay attention to these challenges it will cost jobs in Europe. We therefore support a report which calls for comparable statistics on continuing training in the Member States and recommends the setting up of a reporting system on access to training. We are particularly pleased that the rapporteur puts great emphasis on the equal opportunities aspect and the problems women can have with regard to access to continuing training. Finally, we would also like to support the request to the social partners at the European level to enter into framework agreements on training.
Hermange report (A4-0292/97)
We have reason to thank the rapporteur for carrying out the work on this report. The report concerns an area which is important for our ability to increase productivity and employment, something which is also emphasized in the Committee's draft resolution.
However, we would like to express a view on one point. We are critical of government stimuli in the form of tax concessions in line with what is said in the first indent of paragraph 9 of the report. As far as the opportunity for employees to share in company profits is concerned, we think this is a matter for the social partners, and it is the duty of society to remain neutral and not to intervene through tax subsidies.
We voted against this resolution. The Swedish Left has always thought that the people who work in a company should have a major influence, both over the total corporate environment and over the application of profits.
We think it is a great mistake to one-sidedly emphasize individual shareholdings as a driving force for increased productivity in this way.
We would instead like a dynamic and creative development of corporate democracy. We would like to stress the need for funds for the future and long-term continuous training in companies, instead of individual shareholdings.
The National Front always has and always will defend the position and role of the individual within the firm. We refuse to consider the individual as a variable or piece of economic data, as all policies on the left or the right invariably have done up until now, and without any encouraging or positive future result.
In this report, Mrs Hermange gives employees a real economic dimension, which we cannot fail to applaud. We should encourage this form of popular capitalism, and develop measures that encourage the participation of workers in the capital of firms. In order to combat unemployment, it is necessary in fact for workers to regain their confidence, in order to increase productivity, and the flexibility of work and wages.
But in order to achieve the aims of stability of employment and growth, it is necessary to protect the market, to throw out all the false precepts of Maastricht and Amsterdam, to staunch the migrant flow and give consumer spending a boost. Then and only then will new jobs be created.
Our reservations on this matter do not stem from specific doubts, which we could easily find and which would easily serve to justify our vote.
However, stating these reservations would also be a way of remaining aloof from the real heart of the matter on which our position is based. It would certainly be a way out of saying what has to be said, substituted by formal observations. And nor is it a question of whether or not you trust in the goodness of the policies and measures proposed on which reports will be made in this Parliament.
Clearly, our concept of social relations is not compatible with the illusion that other concepts, or the lack of them, insist there are no social classes or that, although they exist, their interests and objectives in private company economic activities are coincidental, converging or simply non-conflicting.
On that account, irrespective of valuable opinions on the intentions of the policies and measures, and also of those signing the reports, which may be excellent, and in some cases are, these policies and measures may have the harmful effect of diverting attention, of diverting men and women from the real questions relating to male and female workers, which will never cease to exist as they have been granted a moderate participation in certain limited areas of management and in the financial results comprising the appropriation of the proceeds of their work.
This strategy is not a new one, and long reflection on this matter reminds us that around 30 years ago, when similar policies and measures were presented as remedies, we read and wrote that participation (of workers in the management and results) was a kind of "red light' at the end of a series of situations formed by a highly degenerated social situation to ask for basic solutions or giving rise to mere diversions, which had precedents and has repetitions.
We would review this position if it were not confirmed by reality. But reality has proven that it is right. It will happen again now. For that reason, our vote is not against the excellent intentions, of those who hold them, but cannot be in favour of an illusion that is revived and that aspires to communicate with those who do not need them, or who should flee from them, like a scalded cat.
Resolution on the situation of the Kurdish refugees
Mr President, on behalf on behalf of the Green Group I would like to protest in the strongest possible terms against the complete erosion of general refugee rights of which we have seen repeated examples in the past few months. As regards the Kurdish refugees we have established that, on the one hand the EU Presidency and the EU Council of Ministers say in December that Turkey has no concrete prospect of joining the Union, rightly to my mind, partly because of the fact that the Kurdish issue is not being dealt with in a political manner.
On the other hand we then when see small groups of refugees, because we are not talking about floods of refugees, we are talking of a mere few hundred, this same European Union adopts an extremely evasive attitude. In my own country, in Belgium, the Minister for Foreign Affairs says that because there is a hunger strike, we will investigate the political question which this problem poses, whilst on the other hand it was stated a long time ago that it is a political problem.
In other countries you get the fight between Italy and Germany, for example. But in any case, the fundamental line taken by the European Union was not the recognition of the fact some political refugees from the region might come here. We find this extremely sad. The same is happening again with regard to the escalating drama in Algeria. This morning some German ministers declared publicly; yes, we will have to do something for Algeria, because otherwise the waves will hit us again. If we are going to conduct international and internal politics in these terms within the EU, we are absolutely on the wrong track.
Europe today is faced with the problem of thousands of Kurds illegally disembarking on the Italian coast, at the end of a voyage obviously organized by Mafia organizations and professional people smugglers. Are they really refugees and if so, are they political or economic refugees? Also, are they from Turkey or Northern Iraq? Can people who themselves are (or who have been) persecutors, be recognized as refugees? Let us not forget that the Kurds have always been the great slaughterers of Syrian, Chaldean, Nestorian and other Armenian Christians, and that quite recently (no later than 1984), they perpetrated massacres in Southern Anatolia. This influx of refugees, or false refugees, poses Europe a problem of incoherence.
Firstly, it is not by chance that this problem has come to light today, when Italy has only been an integral part of the 'Schengen space' since 26 October 1997. It is clear that, to illegal immigrants, the prospect of being able to travel, without any border controls, from the far South to the far North of Europe, is a powerful incentive. As for the country of arrival of the immigrants, Italy in this case, what incentive does it have to resist them, when it knows that they will not stay in Italy, but are only passing through? Why should Italy earn itself a bad reputation, from a humanitarian point of view, without any benefit to itself, but only to its neighbours? This experience shows us that Schengen provides an additional incentive for illegal immigrants, and takes away the responsibility of the first host country. The re-establishment of real individual controls at internal borders would already solve part of the problem.
Secondly, we are told that this type of situation would not occur if the right of asylum were harmonized throughout Europe. It is true that Italy is using it too extensively if, as is being said, even economic refugees are being accepted under the Geneva Convention. But on the other hand, what is this harmonized right of asylum that we could have instead, at the European level? It is in fact exactly the same, that is, an extended right of asylum, as the proposal on refugees recently submitted to the Council by the Commission, shows. We do not see the point of harmonization at the European level, if the result is going to be even more laxity. If a country wants to be laxist, it should do so by itself and under its own responsibility, and not pass the problem on to its neighbours, or to Europe.
Thirdly, the proposals for a European refugee policy (of which the resolution adopted yesterday by the European Parliament is a good example) consists above all, of sharing responsibility between the Member States for welcoming and providing for refugees. That is not a sensible long-term solution. What will we do tomorrow if, as is unfortunately possible, hundreds of thousands of refugees arrive from all over the world, attracted to Europe by its welcome, its promise of status and financial aid? If we wish to behave responsibly, we must set up solutions today which will work tomorrow.
That is why the European refugee policy should be:
1) To maintain controls at internal borders in order to ensure Member States accept responsibility;
2) To keep to a strict definition of the right of asylum;
3) To organize cooperation in order to provide financial aid for Member States who play a disproportionately large part in the supervision of external borders;
4) To find solutions other than allowing refugees to settle in the EU, if they are from countries far from our immediate area: on the contrary, such refugees should be sent to third countries able to offer them a suitable asylum, even if we have to provide aid to such countries.
If the European Union adopts a different policy, as it now seems tempted to do, it will do serious harm to the longterm interests of our countries and will be unworthy of its citizens' trust.
The Kurdish problem will continue to get worse and to come up before us so long as the Turkish authorities persist in their flagrant violation of the fundamental human rights of an entire people, stubbornly refusing to progress towards the search for a political and peaceful solution of the Kurdish issue by direct negotiations with all the representative bodies of the Kurdish people.
So long as major economic and political, oil-related interests continue to back Turkey's intransigence, criminal groups favoured by Turkey's tolerant attitude will continue the illegal transport of Kurds under the most inhuman conditions, while 'well-governed' Member States 'sensitive' to human rights try in unacceptable ways to exploit the drama of the refugees in order to intensify their policing and oppressive measures.
It is now urgently necessary to persuade the Turkish government to change its policy, to cease its warlike escapades against the Kurdish people and to recognise their rights. It is essential for the issue of the violation of those rights and Turkey's attitude to be raised at the next meeting of the United Nations Commission on Human Rights and before the Human Rights Commission of the Council of Europe.
All necessary steps should be taken to intensify the struggle against the criminal networks which transport illegal immigrants and refugees, and at the same time all the necessary prerequisites must be put in hand to ensure respect for the right of refugees to request political asylum, pursuant to the Geneva Convention, and to receive immediate and effective material and moral support.
The Danish Social Democrats have today voted for a resolution on Kurdish refugees. The unhappy and tragic situation of the Kurdish refugees has highlighted the need for cooperation on refugee policy in the EU. We would also like to urge people not to overreact. The Kurdish example shows once more that the debate has become a little overheated. In reality fewer than 1, 000 Kurds are involved, and the total number of asylum seekers actually fell in the EU in 1997. It is a shame and a disgrace that people in need are hitched to the anti-EU wagon in Denmark. There is a clear need for an instrument like Eurodac which we have also voted on today. It will help us to determine which Member State is responsible for dealing with an application for asylum in the EU. In addition, there should be a responsible sharing of the burden of refugees between the EU countries.
I have voted against the joint resolution because it follows the Italian Government's approach of taking a favourable view of asylum applications from citizens of Kurdish origin.
This introduces the dangerous precedent of granting political asylum on an ethnic basis. In the case in point, there has been a classic initial flow of Kurdish immigrants from different countries - together with other clandestine immigrants from the Maghreb, China, Sri Lanka, Egypt, and so on - impelled by economic reasons.
Moreover, after the first major landing from the M.V. Ararat, we are witnessing a daily and constant trickle of landings of small groups of Kurdish immigrants organized by the Albanian "scafisti' . Political asylum on an ethnic basis amounts to a clear call to all Kurds to come to one of the EU countries, attracted by a blanket asylum opportunity which is based purely and simply on the fact that they are Kurds.
The principle of asylum on an ethnic basis is not manageable either in the case of the Kurds, which constitute an ethnic grouping of over twenty million people, or in the case of the many peoples who, for religious, linguistic, political or economic reasons, are persecuted by other peoples or by other majorities. Suffice it to mention the case of the Tibetans in China, the Tamils in Sri Lanka, the Tutsi in Central Africa, the Chiapas Indians in Mexico, and so on.
Kurdish illegal immigrants should have their cases dealt with under other criteria, rational and humanitarian criteria. The ethnic political criterion, with the individual exception of genuine victims of political persecution, like Leyla Zana or Wei Jing Sheng, must be dropped because it will lead to unforeseeable and uncontrollable developments.
The European Union must press for an international political solution to the tragedy of the Kurds, and not fall back on the unsustainable principle of the guaranteed right of asylum but get the problem dealt with through the UN, starting with human rights violations by Turkey, Iraq and Iran.
Sainjon report (A4-0392/97)
The Sainjon report provides quite a dull vision of relocation, perhaps because, from the start, its had chosen to stick to an overly limited definition of this issue: according to the report, relocation only takes place when a contractor - head of a company - deliberately decides to move production, by direct investment, subcontracting or trading, to a country where social costs are lower.
This definition, which is too restrictive, could lead us to quibble indefinitely about a movement, the size of which we cannot calculating - and which we can also quote counter-examples of - but which is carefully interpreted to give the impression of a two-way movement. That is the maze into which the Sainjon report has wandered.
In reality, if we stand back, we can see that the rise of unemployment in Europe is concomitant with international openness. Certainly some countries, such as the UK, manage to avoid it, by means of energetic liberal policies. That is in fact one way to proceed. But I must emphasize that the British success in combating unemployment - now 5 % - is certainly due in part to having attracted economic activities which were once carried out in neighbouring continental countries. In other words, the experiment would probably be less successful if France and Germany had also adopted the same policies.
If we want an overview of the whole process of relocation, it should be given a wider definition: relocation takes place whenever the process of international competition results in the creation of a job in an emerging country, and destroys a job in our own. In our opinion, a healthy process should on the contrary, create a job in both places at once.
When defined in this way, the relocation process shows its true character: we are opposing international competition which works on a distorted basis, as the countries of Europe, paralysed by false notions, are unable to establish even a slightly voluntarist policy in order to defend themselves.
In the hope that, on the basis of its narrow definition, everything will develop spontaneously in the right direction, the Sainjon report therefore makes minimal proposals: a non-binding code of good practice for multinational companies, a confidence agreement between distributors, manufacturers and subcontractors; the creation of a global 'social label' by the ILO, etcetera. These proposals are interesting but, in our opinion, unlikely to straighten out the situation.
The proposal from the Group of Independents for a Europe of Nations is simple and definite: we should decrease the benefits of relocation by decreasing the benefits of reimportations when they are harmful to us. For that reason, we must ask the next round of international commercial negotiations, due to start in 1999, to consider the fairness of international competition and the legitimacy of areas of regional preference if they are asked for democratically by the populations concerned.
The report submitted to us overlooks the conflictive dimension of international economics and the effects of the domination of a large power which has an interest in unrestrained free trade.
The real cause of relocation is this policy, whereby the costs of production and wages around the world are extremely heterogeneous.
The report only superficially analyses the consequences of relocations on employment in Europe, and underestimates their negative effects. It also disregards the role of the tax and National Insurance contributions, which are too high in Europe and are an often-disregarded cause of relocations.
The rapporteur pins his hopes on the signature of voluntary Codes of Conduct, which is obviously inadequate. It is therefore necessary to re-examine the question of relocations, from a point of view other than that of unilateral free trading. I shall therefore vote against this report.
Every week, there are European firms that announce relocations, usually without notice, and without consulting trade unions.
These relocations are based on competition between populations, and they speculate on social and wage differentials. There are also used by employers as a means of pressure and bribery so that they can apply pressure on employees and jobs. Such relocations often destroy jobs. In France, the three sectors most affected - the textiles, shoe and electronics industries, have lost half the number of their employees in 15 years. But other sectors are also affected, such as the car industry, and more and more service industries are being affected by relocations.
Relocations are based on the logic of liberalization and deregulation within the framework of globalization. Instead of trying to combat and resist the damage caused by globalization, the European Union is contributing towards its reinforcement, by submitting to the dictatorship of the financial markets. Measures can and must be taken at the Community level, to counter the deregulation of financial markets and the volatility of investments which can be directed at any time towards profitable short term activities, to the detriment of the employees and economies of whole areas. The taxation of capital movements would make it possible to control and restrict them.
The report by the Committee on External Economic Relations, which I approve, makes other proposals which could contribute towards reducing relocations, or which could at least prevent their most injurious consequences in terms of employment and purchasing power. I am pleased, from that point of view, that the report has adopted our group's amendments, on the one hand, with regard to the inclusion of social and environmental clauses in international agreements and in the WTO rules, and on the other hand, that the multilateral agreement on international investment currently being negotiated within the framework of the OECD should not hinder the right of States to monitor human rights and the environment with regard to multinational companies operating within their countries.
In view of the seriousness of these issues, it is essential that we do more, that we demand that the multilateral agreement on international investment should recognize the cultural exception, so that culture is not considered a mere commodity subject to the laws of a market dominated by American firms.
The Danish Social Democrats have today voted for the report by André Sainjon concerning the relocation of businesses and direct investments in third countries seen in the light of the globalization of trade, production and investment. The report calls on the Commission to draw up a code of conduct for multinational companies based on a number of social obligations. The code of conduct will be based on the following points:
the promotion of trade union freedom-combating forced labour-combating child labour-the elimination of discrimination in employment and careers, and equal pay for men and womenThe Danish Social Democrats are positive towards the proposal, because this proposal can contribute to a fairer labour market in third countries and ensure fair competition in a globalized economy. The report mentions that social harmonization should be speeded up. The Danish Social Democrats draw attention to the fact that social policy is a national concern.
The proposals made by the Sainjon report are like putting a wooden leg in plaster. If you accept the globalization of the economy and total freedom of investment, if you engage the entire fabric of industrial production in an unbridled productivity race, if you persist in the belief that multinational firms are not stateless entities only interested in profit, if you are convinced that efficiency demands international division of work... you should not be surprised when firms adapt to the environment they find themselves in and react in their own interests.
The 'social label' is a huge piece of hypocrisy, which aims to pacify the conscience of European consumers; the Code of Conduct for multinationals is a hoax, generalized freedom of movement of capital will be a source of regional problems, which will imperil the whole of a financial system which has become a global system, and as a consequence, all the economies in the world.
The rapporteur writes, ' relocation is a logical economic development, which should not be approached from an ideological point of view' . But why should we not look at it from an ideological point of view? We have reached this point, because you consider that economic development is an aim in itself. We believe that economic development is a means, which should serve the political aims of employment and the well being of the people, environmental protection, and the organization of society. We shall always oppose our human vision of the world, to your accountant's, mathematician's vision.
The relocations are connected with the dynamics of the so-called globalization stemming from an increased mobility of factors. But this mobility does not maintain the same rates for the various factors and activities. Production is relocated at a speed conditioned by all the equipment and requirements of complex combinations, trade may benefit from greater facilities and speed of transport and financial capital benefits from changes that can be described as revolutionary in communications, in a legal framework of freedom of movement achieving licentious privileges.
Consequently, at present, the so-called relocations are the result in particular of the spiralling circulation of capital, looking for places and situations where more and better are reproduced and accumulated, increasing their already disproportionate volume in relation to the requirements of the real economy in a disturbing way. Substantial production plant, unemployment and deteriorated social situations may remain, abandoned or transferred under insecure conditions and/or under used.
This is a characterization which, unfortunately, is not a caricature and this report deals with this question by analysing what it calls the "foreign investment' and a division of relocations into offensives (connected with direct investment), defensives (connected mainly with subcontracting) and those of "international business' (connected with the dynamics of transnational groups).
It seems to us, however, that this concept of foreign investment has different contours and content from those they began by defining. With the relocations, an investment somewhere may, as is happening more and more often, correspond to a disinvestment somewhere else. And it is very positive that the report should indicate (or reveal) the possible bad effects of the relocations, and point out four factors with a social basis that need to be introduced into this problem (trade-union organization and joint negotiation, prohibition of forced labour and child labour, and equal treatment), corresponding to minimum social clauses and to the appreciation of the role of the ILO, as the UN agency which the WTO, in the ultra-liberal drift that gave rise to them, has sought to level and cause to ignore.
Although we are expecting little from the recommendations on codes of good conduct for transnationals, the statement/report of this characterization of the relocations and foreign investment is positive.
As the content of the Sainjon report has remained unchanged, as far as the diagnosis and treatment of relocation is concerned, we were unable to vote in favour. It reflects an analysis of the problem that is more and more disputed by economists. And the measures, mostly optional, which it envisages to remedy the negative effects of relocation do not seem equal to the economic and social problems generated in our countries by a procedure closely connected with the whole-hearted adoption of the principle of free trading.
We have seen that, in order to really measure the consequences of relocation in our countries, it essential for the approach to the question to be much wider than the rapporteur's.
It is also necessary to avoid giving an impression that everything balances out and that there is a similar movement in both directions, by mentioning a few cases which have taken place in the opposite direction, but which are not representative of the main trend. Thus, the highly publicised relocation of Toyota to Valenciennes seems rather like a chance event, or a temporary relocation, whereas most Asian companies which did relocate to Europe are, now that European markets have become much more open, tending to repatriate their establishments and to use traditional export procedures, rather than maintain production in Europe. The process of relocation is in reality fundamentally unilateral. Corrective measures must therefore be closely suited to it.
It is strange that the only regulatory policy the rapporteur will not envisage is the policy which would best protect European labour-intensive industries flexibly against unfair competition, and which our partners know how to use: import quota measures. When forced to use them, the Commission regrettably tends to make them inoperative, by implementing a policy of derogation to the full, as we have seen in the car industry.
Mr Sainjon does not unfortunately propose to correct the present incoherence, as he suggests at one and the same time, that the Community programme ECIP should be developed, which acts as an incentive to relocations, and that structural funds should in the future focus on the areas most affected by relocations, which would mean subsidizing both relocations and the damage done by relocations. It would certainly be more appropriate to consider how to make it less attractive to re-import, which destroys so many jobs in our countries.
(The sitting was adjourned at 12.55 p.m. and resumed at 3 p.m.)
Mr President, I must report a very serious matter currently occurring in Italy. After betraying the legitimate expectations of the breeders, the Italian Government is using police methods and repression to damage and harm them, and at this moment, hundreds of breeders are being arrested and having their tractors and any other working equipment seized. We are indignant and call on the European Parliament to show solidarity. We want to tell Parliament that falsifying the balance sheet is not sufficient to join the single currency...
(The President cut off the speaker)
Alpine transit (continuation)
The next item is the continuation of the joint debate on Alpine transit.
Mr President, since the failure of Switzerland to join the European Economic Area, negotiations between the European Union and Switzerland have covered various sectors. So it is important to achieve balanced results both in the negotiations overall and for the individual sectors involved. Five important negotiations have been concluded successfully and every effort is needed to reach an agreement in the transport sector too. The Italian Government is strongly committed to reaching a balanced agreement. The long term objective of a progressive transfer of traffic from road to rail is supported and in this sense the financial commitment of the Swiss government is much appreciated, just as we share the Swiss concerns about the environment - and Parliament has made its views known on that point many times.
But I think some precise definitions are needed in the negotiations overall. The Italian economic interests involved in the discussion should not be prejudiced as compared with the current situation. It is not just the cost to the hauliers that is under discussion but the competitiveness of Italian products on the European market, since taxation issues cannot be introduced and hauliers are burdened with external costs before these are precisely defined at Community level. So we need to take a position on toll systems which brings them into line with Community arrangements and correlates them with the implicit cost of the infrastructure used and its management and maintenance. Furthermore, while it is necessary and important to pay attention to the environmental problems, and the European Parliament is particularly sensitive to them and has frequently debated them, it has to be recognized that moving the traffic to rail in a short time is illusory, because the necessary infrastructure is not there. So the planned infrastructure solutions must be speeded up as much as possible and to this end the Government of Swiss Confederation should be asked, in the negotiations, to move in that direction.
Then there is something Switzerland does not mention, and that is its interest in air traffic. Now if we want to find solutions to the problems, all the interests need to be put on the table so that we have the full picture and can deal with everything.
To conclude, the agreement currently in force expires in 2004. So we have time to deal with the problems, although personally I think we should try to do it sooner, and find a balanced agreement which takes account of all the aspects and above all provides reciprocity of understanding between the respective regions.
Mr President, Mr Commissioner, ladies and gentlemen, as we are talking about transit today, we are, of course, also going to be talking about the fact that for 40 years in Europe we have supported a common market and that we have therefore always promoted a society based on the principle of the division of labour. Today we find ourselves in a position where two out of our four major routes through the Alps run through Switzerland and we cannot therefore accept the creation of an artificial barrier which would burden the other two routes, our friends in the Brenner - Mr Voggenhuber, you were quick to pick up on your cue there - with additional traffic. The European Union has always supported the principle of the shortest route and that means that we need the appropriate transit routes through Switzerland.
In terms of the Alps in general, we have a set of very different rules. In Austria 40 tonnes, but an eco-point system, in Switzerland a 28 tonne limit and bans on night driving. That does not constitute the uniform policy which we, as the PPE, are calling for and expect from the Commission. However, we also expect an alpine traffic policy to be based on a set of uniform rules applicable throughout Europe rather than the methods of highway robbery and the robber barons. I have already mentioned the principle of the shortest route, which must has to be taken into account. There is also the question of the environment. No one can tell me that long diversions are better for the environment. And no one can tell me that rail can be made more competitive by artificially making roads more expensive. On Monday we had the Sarlis Report on the revitalization of the railways. The railways also have to get into shape so that they can compete with the roads. This will not happen simply by making lorries more expensive. In this spirit, I call upon the Commission to continue its negotiations with Switzerland. I hope that the matter will be brought to a close under this British Presidency.
Mr President, in the European Union there is a strange obsession with the idea that everything should be harmonized, regardless of geographic, environmental or climatic differences. That is why people do not want to recognise the difference between heavy traffic through Alpine valleys and the same heavy traffic on the plains of Flanders. But it should be obvious, just as obvious as the fact that you cannot have the same traffic noise in a residential area as on a through road or drive at the same speed in town as you can on a motorway.
The European Union is also suffering from another obsession, that of wanting to control and dictate the internal policies and relations of other countries, and wanting to force them to accept bad regulatory systems which belong in the Union.
Switzerland is a free and sovereign State. Switzerland is neither a member of the Union nor the EEA, the European Economic Area . If Switzerland wants to take care of its citizens' environment, that is a Swiss matter. To subject a country to pressure to make it take a step backwards in its environmental policy is highly objectionable.
Instead the Union should see Switzerland as an example of environmental and traffic policy, because Switzerland is taking the path which we will all have to take eventually if we are to save the environment in our part of the world. The fact that Switzerland is advanced in this area and is ahead of the European Union is due in part to the fact that Switzerland is a real democracy where the citizens' awareness of environmental policy can be expressed. The Union, on the other hand, with its closed institutions, is far too easily influenced, at least in its current form, by internal lobbying on behalf of interests like those represented by road traffic.
That is why the Union currently has an immature position on many important environmental issues. It is high time that people took a different level of responsibility, both within the Union and in attitudes to other, more advanced countries, countries where the sacred market does not have the same paramount position as it has unfortunately been given in this Union.
Mr President, ladies and gentlemen, for my country the transit agreement between Austria and the EU was a central prerequisite for entry into the EU. The people of Austria attached great hopes to this agreement. Hopes of an end to ecological destruction. Hopes of an end to health damage caused by excessively high noise and air emissions. But, encouraged by the Austrian government, the Austrian people also hoped that this agreement might lead to a rethink on ecological issues in the European Union, that this agreement might provide the trigger for a new, sustained traffic policy.
Just a few years later we have come to realise that in hoping these hopes millions of people in our country failed to reckon with the Commission. Millions of Swiss have done the same and voted to changed their law in a referendum. These two countries represent models of modern traffic policy, not obstacles to it. The Commission on the other hand is not a model of modern traffic policy in Europe, but an obstacle. It is still entangled in the interests of the transport lobby. It remains fixed on the idea of an uncontrolled division of labour across borders into which it has failed to factor the costs in terms of either health or ecology of this traffic madness.
Mr Ferber has now left the room. If he were still here I would have explained the basics of this problem to him once and for all. For the Alps are not an artificial barrier which some environmentalist or politician in his foolishness has planted in the midst of the internal market, but a natural barrier in a highly sensitive ecological region. At the time the Commission promised much in its negotiations on transit traffic. None, I repeat none, of which has been realised to date.
The Commission is taking legal action against Austria over the level of its toll charges, although they comply with the Commission's Green Paper. It is delaying recognition of the inclusion of external costs. It has made no attempt to implement the Alps Convention. What we see here is the almost pseudo-religious worshipping of an internal market without regard to the human principles of life and health.
Mr President, this debate is proceeding in our language, as might well have been expected, given that it is an issue that is particularly close to our hearts. It therefore amazes me - while I welcome the presence of Commissioner van den Broek - that after having had over two days of the assiduous presence of Commissioner Kinnock while the British Government was here - and I regard the Commission with friendship, take note - at the very moment when an issue falling within the specific competence of Commissioner Kinnock is being discussed, we have instead the authoritative presence of Commissioner van den Broek.
I cannot but emphasize the concern we feel at the slow pace of this agreement, the secret, opaque way we are kept informed, and the way in which this agreement more or less reverberates across the Alpine problem as a whole. How can I understand - and we are trying to understand it better through this debate - that the agreement is still something to come and therefore the traffic can only find outlets in other areas, on other routes of communication like the very important one which links the Val d'Aosta with France and which is at risk, if things carry on this way, of gridlock and calls for doubling the width of the Mont Blanc motorway which would be catastrophic for the countries, the valleys and the citizens who inhabit the regions the motorway must cross.
I hope the large groups will accept the amendments tabled by the group of the European Radical Alliance and thus take the opportunity - in this debate on the problem of Alpine transit, as we have defined it, but not agreed with Switzerland - to insert two or three paragraphs which broaden the context and highlight the need for combined transport rather than taking a mere sectoral view of the problem.
Mr President, the free movement of goods, services and people is of enormous economic importance to the European Union. Its policy therefore aims to remove obstacles to traffic, both by lifting administrative impediments at borders, and by building a new infrastructure, the Trans European Networks. The fact that this policy has been effective is obvious from the large growth in freight transport, in particular on the road.
The problem of Alpine transit traffic illustrates that there are also limits to this free movement of goods. The ecologically extremely vulnerable Alpine region shows more quickly than elsewhere that the environment's ability to cope is limited. It is partly for this reason that Austria has multiplied the charges for the Brenner Tunnel, that there are protests in France against road building at the Mont Blanc, and that the people of Switzerland declared in the Alpine Referendum of 1994 that all freight will have to pass through the region by train. Austria, meanwhile, finds that membership of the EU does not only entail benefits. The country has been summoned before the Court of Justice for increasing toll charges on the Brenner.
Fortunately, European politicians are not blind to the environmental damage resulting from road transport. The by now famous Green Paper 'Towards Fair and Efficient Pricing in Road Transport' makes it clear that the 'external' factors around transport have to be included in the price. The review of the Euro-sticker mentions the so-called 'sensitive' routes. On these routes extra levies are allowed, to reduce air pollution, for instance.
According to a report in Agence Europe of 12 December the Union does not want to allow Switzerland to apply similar principles as yet. Commissioner Kinnock and the Luxembourg Minister of Transport Mrs Delvaux afterwards said to the Transport Council that future Swiss tolls must be based directly on the costs of the existing infrastructure. The costs of the new infrastructure, let alone external costs, are not to be included.
I ask Commissioner van de Broek whether the said report is correct. In that case I would like him to tell me to what extent these statements are compatible with the Green Paper, and the recent proposals for the Euro-sticker.
Finally, does the Commissioner share my conviction that the free movement of goods, too, must respect the limits set by the environment?
Mr President, Mr Commissioner, the starting point for our discussion are the negotiations with Switzerland. Switzerland has taken the view that by not joining the European Union it can remain in a sort of happy isolation. Switzerland can see that it is in an isolated position. However, I would like to reject most adamantly part of what has been said here today - by Mr Ferber and previously - and that is that this is the behaviour of robber barons, of highway robbers. As has already been said, Switzerland has a very specific, highly comprehensible traffic and environmental policy. However, Switzerland must also fit into the overall European picture. There's no way around it.
Secondly: Obviously the basic characteristics of the landscape are a given. It may be the case that other landscapes are worth protecting. But that shouldn't stop us giving special protection to this special landscape and to the special situation of the populations in the narrow valleys, whether they be in Switzerland, Austria, France or Italy,
Thirdly: The European Union has a set of traffic policy principles. Some speakers appear to have forgotten this. I would reject absolutely accepting the principle of the shortest route, which I otherwise support, without mentioning that there are also other principles, that we have environmentally friendly and environment-oriented traffic, that it is indeed a matter of external costs. It is not that we want to pass the external costs on to lorries without justification, but rather that the external costs only arose in the first place due to the excessive number of lorries.
The step-by-step transfer of traffic from road to rail is the founding principle of European traffic policy. And in the interests of our environment and our population we must deviate not from it. However, we must understand that, as a result, we need to find a way of incorporating Switzerland into an overall concept, that the diverting of traffic which is currently taking place - and represents some 30 % to 40 % of the traffic in my home country of Austria, especially in the Tirol - where it still exists and has not already been transferred to rail, must be stopped.
Our goal must obviously be a general reduction in the level of traffic on the roads. But this goal cannot be achieved by simply blocking off one country and diverting the traffic into others. In Europe, at the end of this century, it must surely be possible to create a genuinely common traffic policy.
So, where are the policies which the Commission, the Parliament and the Council should be following? I should also say that I would not lay all the blame at the door of the Commission. The Parliament too was very circumspect in making it last resolutions and in general terms agrees completely with what Commissioner Kinnock said. There are certain countries which are represented in the Council and exert more resistance there.
Firstly: The aim must be, step-by-step, to reintegrate Switzerland into an all-European traffic policy shaped by the EU, and to do this as quickly as possible! Secondly: No traffic should be diverted. Thirdly: Wherever necessary diverted traffic must be returned to original routes. Fourthly: No single country in the EU should be placed in a worse position than Switzerland in terms of the levying of charges, tolls, etc.
We accept the fact that charges have to be levied, that there is place for the toll and that it fulfils a control function. But it must be clear that a country outside the EU cannot be afforded more opportunities than the countries within the EU. If these principles are observed it must surely be possible to create a reasonable European traffic policy and to use the instruments available, including the toll, to create an environment- and therefore people-oriented traffic policy for the whole of Europe.
Mr President, firstly I should like to express my pleasure that Switzerland is moving ever closer to the European Union and that the European Union is making every effort to move this country at the very heart of Europe closer to Europe.
However, we must all share the same rights and the same duties. I believe that there should be one agreement, not a number of different agreements. The Alps are, without question, a sensitive area; that is something which is felt particularly by those who live there, like myself. Although transit is currently having a huge impact, one which we feel on a daily basis, it would be incomprehensible and unacceptable for the population living along the Brenner, whether in Trentino, the South Tirol or in Tirol Province, if Switzerland were to receive special treatment, leaving us worse off.
Quite clearly, the aim of the policy is to protect a sensitive area - whether by toll or by positive support - by providing the sensitive zone with new opportunities such as the expansion of rail facilities or under-tunnelling. And no doubt there is still much negotiating to be done. In conclusion, the rapprochement between Switzerland and the European Union, whatever form it takes, is a positive factor, but it should be without privileges, affording the same rights for all. Again, there is no reason why privileges should be granted for a limited period.
Mr President, the Greens are asking the EU and the Federal government in Germany to strongly support Switzerland's plans for the introduction of an output-related heavy goods vehicle tax and an alpine transit tax in order, at long last, to move forward on the protection of the alpine habitat and the transfer of heavy goods transport from road to rail.
Similarly, external costs - in particular environmental costs - as well as road costs should be passed on to road traffic, taking into account the especially high costs in the alpine regions. For we have a particular responsibility to the people and their alpine habitat. It would appear the Messrs Jarzembowski and Ferber, in particular, have not quite grasped this point. We cannot, as they suggest, try to blackmail Switzerland with the argument that if they don't do what the EU wants them to do, the Swiss will no longer be allowed out of their own country, that they will, so to speak, be imprisoned in their own fortress. Let me say once and for all and quite clearly, this behaviour is nothing but more imperialist delusions and status craving.
In actual fact, Switzerland's plans support the EU in as far as they are an attempt, at long last, to develop a sustained traffic policy. That can hardly be described as an attack on the EU! Against this backdrop, the blockade being operated by Bavaria, the Federal government and the Italians is quite incomprehensible. The Greens are organizing a conference on this complex question with the representatives of the various countries involved on 1st February in Lindau.
Turning to the Netherlands: If the alpine habitat is destroyed, it won't be the sea that you will need to build your flood dams against, it will be Rhine. For once the Alps are destroyed, you'll find yourselves under water all year long!
The Alps provide a reservoir of potable water; one which we need. If we continue to destroy the Alps in this manner, it may well be possible to ski everywhere in the Alps, because there won't be any trees. But if that's the point, why not go skating in Holland instead!
I advise you to take a completely fresh look at this habitat, and as a farmer, I say to you: We live off 30 cm of this earth, and if these 30 cm are destroyed then we quite simply won't have to worry about free trade, transit and goods transport any more. There won't be any need.
Mr President, ladies and gentlemen, anyone looking for long-term progress in traffic policy in the Alps today will swiftly come to the conclusion that in Europe everyday is soap-box day. For the number of soap-box speeches to be heard demanding a common, transnational, environment- and people-oriented traffic policy is large and they all promise great things. However, not much is actually being done. We are simply trying to stop things happening. Listening to the discussions and the Commissioner's information today, I have to conclude that nothing concrete is coming of today's debate either. None of these speeches and statements actually represent a step forwards.
In fact, here in the European Parliament - this is a European Community - soap-boxes are making a great comeback. What we have heard so far today is the German MEPs who have spoken taking part in a competition to find the most stupid soap-box orator..This is not way to construct Europe. No way to make progress.
The EU Commission should see itself as the engine of the Community's traffic policy. Laying out the external costs of traffic is indeed highly commendable. Drawing up an Alps Clause with the European Parliament is indeed progress. But the Commission doesn't have the courage to implement these ideas, to get anything concrete off the ground. That is why the EU Commission and the presidency of the Council of Europe are being asked to do something about the situation. That's why they are being asked to do something in the heart of Europe, in the foothills of the Alps in southern Germany. And here I also include the Austrian areas.
At the present time the situation is such that most of the accent is being placed on the Munich-Verona route where an impossibly expensive, 20 km long mega tunnel is being proposed. Unfortunately, we know that the completion date of this much needed project will be a long time coming. What we must do now is involve the Court of Auditors and, at long last, start to operate a reasonable policy which the people, the economy and also the environmentalists in Europe can understand.
Mr President, Mr Commissioner, the north-south link through the Brenner is one of the most important routes for road haulage. The impact suffered by Austria as a result is enormous. Disproportionately so, in comparison to Switzerland. Some 30 % more lorries travel through the Brenner than through the Swiss passes. Many haulage contractors choose the longer routes through the Brenner because they are more financially viable. This way of thinking on the part of the hauliers must be stopped and the cost advantage involved in using the Brenner must be removed. The diverted traffic must return to its original route.
In a verbal supplementary amendment we, together with our Austrian colleagues in the Social Democratic Party, are therefore asking the Commission to ensure that in matters of alpine transit no EU Member State is placed in a worse position than Switzerland. This unfair burden must also be stopped to protect the populations involved. In order to remove the financial advantage which exists on the Brenner route a common charging system should be introduced for Austria, Switzerland and France. Lowering the charges in the Brenner, which are already lower than those in Switzerland, sends out the wrong signal and will not help to shift heavy goods traffic to the Swiss routes. If the burden of charges placed on the haulage contractor were the same on all the routes over the main ridge of the Alps there would be a chance that routes other than the one through the Brenner would be chosen.
For this reason, in its negotiations with the Swiss, the Commission should work towards balancing these charges and securing the admittance of 40 tonne lorries. The Commission must not shy away from its responsibility to the Member States and to the population, especially in regard to such a sensitive region as the main ridge of the Alps.
Mr President, following on from my contribution during the first part, perhaps I can respond to a few of the speeches made by the honourable Members. First of all, concerning the Brenner, which seem to raise some questions. Firstly, whether Austria should simply be allowed to maintain these higher tolls on the Brenner motorway. It is generally known that negotiations are still taking place to see whether agreement can be reached with the parties to find a solution on the basis of the so-called Alpine Clause. If this fails, obviously the Commission will feel obliged to await the verdict of the Court, before whom the case is at present, as you know. But we would much prefer an agreement between the parties concerned, and we will continue to work towards this.
The next matter, Mr President, the comments which have been made regarding the inclusion of external costs or not. Let it be clear that at the moment the Commission must base itself on the community law which only allows inclusion of part of the external costs, not the total. As far as that is concerned we should therefore say that we are acting on the basis of the existing community law, and not on the basis of what the Commission would like to see; which is broader, as is also evident from what the Commission has said about it in the Green Paper.
Finally, Mr President, on the subject of charging for transit transport. As I mentioned to begin with, we do not yet fully agree on the figures. One of the most important points is the level of the tariffs which will applied from the 1st of January 2005. As we are still in negotiation I am sure this Parliament will understand that I cannot give any further specific details about the strategies pursued by us. This Parliament will get the opportunity to give its opinion when it is consulted on the Union's decision regarding ratification of the agreement.
For that matter I pointed out, and I am being unanimously supported by the Council, that the levy presently proposed by Switzerland, is still not acceptable. We are talking about sums of 410 Swiss francs for a 40 tonne lorry travelling from between Basel to Chiasso. But in view of the fact that Switzerland has indicated that it wishes to take up a flexible position, I trust that we will be able to reach agreement in due course.
To comfort Mr Dell'Alba, who is surprised not to see Mr Kinnock behind this table, let me say to him that it is not possible for the Commission to organize its work in such a way that all questions posed to this Parliament are answered by the Commissioner under whose authority this falls. But the comforting phrase I wanted to utter is that this Commissioner is responsible within the Commission for the relations with Switzerland.
I have received six motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Community aid
The next item is the joint debate on the following reports:
A4-0388/97 by Mr Goerens, on behalf of the Committee on Development and Cooperation, on improving the effectiveness of Community aid; -A4-0391/97 by Mr Fabra Vallés, on behalf of the Committee on Budgetary Control, on Special Report No 2/97 by the Court of Auditors on the humanitarian aid of the European Union (1992-1995) (C4-0219/97).
Mr President, ladies and gentlemen, we now have an opportunity finally to end this House's debate on improving the efficiency of development aid.
To discuss development is to discuss one of the noblest tasks. However, that does not enable us to dispense with certain elementary principles and rules. I refer, in particular, to the need to ensure that Community aid and the aid provided by Member States are complementary. Various players are involved in development, and everything possible must be done to avoid duplication. Inadequate coordination or even a total lack of coordination between the various players in the field will inevitably lead to negative effects. Better coordination involving all the players involved in development, good internal coherence between the various instruments of development policy, and better visibility, are certainly not aims in themselves, but they are means to ensure that more citizens of Europe accept the idea of the need to continue to ensure cooperation between the European Union and developing countries. That is particularly important at the moment, when we are observing a decrease in development aid, a trend to which we should not be indifferent, under any circumstances.
This should therefore be put right. That is what this report is trying to do, by first of all, raising the question of instruments, measures, and the question of efficiency criteria relating to development aid. Development aid is efficient compared with what? The Development Assistance Committee of the OECD provides a more or less satisfactory answer to this, by proposing to use as development aid evaluation criteria, pertinence, efficiency, impact of the development and durability.
Pertinence is a result of reflecting on the problems to be solved and the aims of a programme. The search for efficiency is reflected in the ability to achieve those aims at the lowest cost. Efficiency is measured in relation to the expected result and the situation of the beneficiaries, and also in terms of unexpected results or negative effects. The impact of a development programme must relate to the medium term and well as the long term. Finally, the last criterion relates to the durability and sustainability of the development undertaken.
Mr President, all the evaluations of development programmes to which my written report refers show some interesting trends, and in particular, I will quote three examples - the small but positive impact of European Commission development aid on the economic growth of receiving countries, the increase in the average life expectancy resulting from improved health indicators, which is appreciable, and thirdly, the not very durable nature of a large number of development programmes. This list is not exhaustive, but I have selected some examples, which adequately illustrate the need to continue the evaluation work.
Another lesson to be drawn from the evaluation is that microanalysis, project by project, is useful, inasmuch as it highlights exemplary achievements funded by the European Community. I am obliged to note however, that the approach to evaluation by sector is more reliable, as it provides a more global appreciation of the efficiency of the development or otherwise.
It also seems sensible to me to consider another aspect: is there a vision of development specific to Europe? If so, what is it? The measures in favour of human rights and democracy already undertaken by the Commission, not only send European development policy in the right direction, they also to some extent raise the question of conditional aid. Indeed, the correct management of public affairs and development does not escape this rule. It is to a very great extent dependent on the nature of the political system in place, on the honesty and quality of the local authorities, on the level of democratic activity within the local population and on the quality of the policies adopted.
Mr President, I will spare you the details. Furthermore, the Members of this House who are going to speak have no doubt read my report, which is not disputed, inasmuch as I have not seen any amendments. I do not wish to end without listing various conclusions that seem important to me. There are six of these.
First of all, we have asked for the European Development Fund to come within the scope of the EU budget, which is one of this Parliament's previous demands, and which is likely to considerably improve the visibility of European policy on this subject. Secondly, we consider it essential that lessons are drawn from evaluations, in order to influence future programmes. Thirdly, the Commission does not have enough human resources to handle and manage the administration of cooperation projects. This must be put right. Fourthly, the crucial role of women in developing countries must finally be recognized. Within the framework of development programmes in particular, the role of women is essential, if only because of the positive influence of women with regard to birth control. Fifthly, the intensification of the dialogue with NGOs is indispensable. Mr Fabra, I believe, will have more to say on that point.
We have discussed the suitability of setting up a development agency at length. We are not yet ready to do so. During the debate with the Commission, it was considered appropriate to move forward to an intermediate stage. I refer to this in my written report, and I believe that the compromise we have found is a good compromise. It will enable us to prepare even more substantial projects with regard to evaluation, which seems indispensable to me, and is the very essence of this report.
Mr President, before anything else I would like to stress that when we talk of ECHO we are talking about a very young organization, which in a very short time has managed to forge an excellent reputation. ECHO was created in 1992, therefore it can only call upon five years of experience. Since it began ECHO has faced up to considerable problems: the war in Yugoslavia, Rwanda, the refugees in northern Iraq and here I am only giving three examples which have required outstanding efforts and without ECHO being allowed to enjoy a long apprenticeship period.
In its special report, the Court of Auditors confirms that the outcome has been successful. ECHO, in the first five years of its existence, has acquired an important wealth of experience which ensures that it will be in the forefront amongst international organizations dedicated to the question of humanitarian aid.
Similarly, that front line role is confirmed by the facts and figures: in 1996, the rate of participation in ECHO was higher than 20 % of the total of the world's humanitarian aid. If we add to this percentage the efforts of the Member States we confirm that the European Union is, outstandingly, the highest donor in the world. The European Union has provided about half of the world's humanitarian aid, more than ECU 1.6 billion in 1996. Unfortunately these endeavours are carried out in a diverse way. The Court of Auditors has confirmed that, quite simply, there is a lack of coordination and cooperation between the Community and its Member States, as well as between the Member States themselves. The result is that the Union and its Member States often waste their energy and cannot pull their weight as they might, and ought to, do.
It is in this context in which the proposal from the Court of Auditors, for a charter regarding humanitarian aid, has acquired its full importance. Such a charter might be useful to stimulate a debate about the need for cooperation between the Community and its Member States, as well as about the principles which ought to govern such cooperation.
All this is urgent and necessary since the Treaty of Amsterdam makes no reference to humanitarian aid, which means at the moment there is a lack of a true foundation document.
I must add that the way to arrive at such a charter as well as the subsequent debate will show, would be as important as the result. It would be a question of a process with which national parliaments should be intensively associated. For example, in the framework of an interparliamentary conference.
In a much more general area, it is a question of being aware of the fact that humanitarian aid often takes place in complex, crisis situations. Those crises do not suddenly happen unexpectedly, as with natural catastrophes. Rather they have their origins in political, ethnic and economic tensions. As a reaction to these crises, rapid response aid, although greatly needed at the time, is not enough.
In view of the existence of such crises only an integrated approach to coordinate political, economic, military and humanitarian measures can ensure success. A Charter for humanitarian aid might be the formula for a greater awareness about this phenomenon. For all of this, we hope that the Committee makes full use of its powers of initiative and propose as much to the Council, as well as to Parliament, the Charter which has already been referred to so many times. Allow me to point out that it is the Committee who can and must provide an important political lead.
In the same way there are many other actions which, in addition, we expect from the Committee. And I will put forward, as I see it, the three most important.
Firstly, the Committee in a progressive way should replace the aid system directed towards single and precise operations by an approach to a more long term strategy with a specific programme. To this end the services of the Committee ought to establish strategic relations with key partners - of course, the large NGOs and the United Nations itself - so as to jointly produce and put into operation a common global strategy for urgent, chronic and complex areas. I am referring, for example, to the situation in the Great Lake region of Africa.
Secondly, about 45 % of the credit made available by ECHO is used by non-governmental organizations. The Accounts Court has made a study of credits as a function of national origin for these NGOs. The result of this study reveals that there are notable imbalances. The Committee should strive to rectify these imbalances since there are strong agreements with the NGOs in France and Belgium while these agreements should be made stronger with NGOs in Germany and Portugal, for example.
Thirdly, the Committee needs to put into operation a central evaluation unit for its development programmes including ECHO, MEDA, Phare and Tacis. This unit should supervise the appropriate quality control as well as comparing results from internal assessment, being involved in improving the exchange of experiences, not only in the heart of the Committee but also with other institutes responsible for development aid.
The key word given by the Court of Auditors in this context of evaluation is independence. For this independence to be real, and as a result to be credible, this evaluation unit should be placed outside the broad operational General Management.
It is with some satisfaction that I conclude now, Mr President, by underlining that the Goerens report is asking for exactly the same as I am doing. I congratulate you, Mr Goerens, on your report and thank you for your support in the opinion I have expressed. What is clearly shown is that if the Development Committee and the Budgetary Control Committee met more often we would have a lot more to say. All this, of course, with the aid of the Accounts Tribunal's reports.
Ladies and gentlemen, as the time allocated for urgent and topical debate starts at 4 p.m., I will call only two more Members and then we will adjourn this debate.
Mr President, ladies and gentlemen, Mr Commissioner, first of all I would like to congratulate Mr Goerens on his report, and on his extremely balanced resolution in particular. The effectiveness of community development aid regrettably often leaves much to be desired. Because despite of years of aid from Western nations people in less-developed countries are not able to support themselves, and economic growth is minimal. In order to increase the effectiveness of development aid I believe changes are much needed on three fronts.
The OECD has pointed out that the best aid for less-developed countries is education for women, not least because there is an inverse relationship between how highly women are educated and the birth rate. Therefore, colleagues, how can we stop the explosive population growth in these countries? By educating women. A lower population growth is the only way to break through this vicious circle. That was the first point.
My second point is that knowledge and information are also important for sustainable development. To create a supporting base in the country itself and amongst the population, local universities and national research centres need to be involved in the dissemination of technology and knowledge.
Thirdly, investment in the private sector towards entrepreneurship, and especially in small and medium-sized enterprises, and a better development of the market mechanism are crucial to economic and social progress. In this context too, women should not be overlooked as potential entrepreneurs. I understand that international banks are cooperating on developing initiatives. I hope Europe will not fall behind.
Mr President, Mr Commissioner, ladies and gentlemen, this debate gives us the opportunity to examine the unprecedented aid, which the Commission has deployed in more and more difficult areas in crisis with relatively limited means, whereas the Member States are slowly withdrawing, bringing more and more pressure to bear on the European Community.
It also enables us to see the considerable progress made by the creation of ECHO in the management of humanitarian aid. This is acknowledged by all, including the Court of Auditors in its accurate, methodical and extremely well written report. And since I have mentioned that report, may I emphasize that it does not bring to light any fraud or serious error in the Commission's management of aid.
So, within the context of withdrawal, caused by the social problems encountered in most European countries, it is true that public opinion is becoming more and more contemptuous. It is therefore imperative that the aid we provide should be as efficient as possible. That is above all the point of the Goerens report, which I fully endorse.
With regard to the Fabra-Vallés report and the Court of Auditors' report, I only have enough to time to make a few remarks. First of all, the Commission urgently needs to increase transparency. Internal procedures need to be simplified, and the coherence between the instruments of development policy needs to be increased. In addition, there is a need for various types of aid to be more complementary - we cannot say this enough - with Member States, and the United Nations. The European Union cannot content itself with being the main investor. We have a mission to make ourselves heard on the international stage, and the Council and the Commission must take steps to do so.
In order to do so, we must have an overall strategy we are told. We have been offered a Humanitarian Aid charter, which seems to me intellectually interesting. But as well as the fact that we would not really know what legal status to give it, I believe that the Council regulations and the Commission communication of 1996 constitute a coherent system.
To conclude, I would personally prefer the Commission to give importance to a real debate on the role of ECHO in the future, on its relationship with all its partners and in particular with the NGOs, on the reorganization of humanitarian aid resulting from that debate and I ask the Commission to ensure that the European Parliament is fully implicated, as we have things to say.
(Applause )
We will now adjourn the debate and resume it at 6 p.m.
Topical and urgent debate
The next item is the debate on topical and urgent matters of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0056/98 by Mr Bertens, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the situation in Mexico; -B4-0057/98 by Mr Salafranca Sánchez-Neyra, Mr Galeote Quecedo, Mr Soulier and Mrs Esteban Martín, on behalf of the Group of the European People's Party, on the killing of 46 indigenous peasants in the Mexican state of Chiapas; -B4-0066/98 by Mrs Karamanou, Mr Newens and Mr Cabezón Alonso, on behalf of the Group of the Party of European Socialists, on the situation in the state of Chiapas; -B4-0073/98 by Mr González Triviño, Mr Novo Belenguer, Mr Hory and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the situation in the state of Chiapas; -B4-0085/98 by Mr Carnero González, Mr Wurtz, Mr Manisco, Mrs González Álvarez, Mr Novo, Mrs Pailler, Mr Alavanos, Mr Svensson, Mr Ephremidis and Mr Seppänen, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the situation in the state of Chiapas (Mexico); -B4-0095/98 by Mr Kreissl-Dörfler, Mr Tamino, Mr Ripa di Meana and Mr Orlando, on behalf of the Green Group in the European Parliament, on the situation in the state of Chiapas (Mexico).
Mr President, there are no half measures where human rights are concerned and, in the specific case of the right to life, which when you lose it you can never get it back, you know, Mr President, that moderation becomes a vice when it stands back. Therefore it is important that this Parliament - I said it on 24th of December, I repeated it on 6th of January in the Foreign Affairs Committee, I put it to my political group again afterwards, and today I will say it again before the full session - this Parliament has to speak up to condemn unreservedly this slaughter which has shaken public opinion throughout the world.
As well as vehemently condemning this barbaric act and showing solidarity with the families of the victims, this Parliament should also condemn every form of human rights' violation and violence, regardless of who is responsible for such criminal acts.
Mexico, under the mandate of President Zedillo, is today immersed in a complex and unfinished process of reform. Many things have changed in that country since the elections of the 6th of July last, but there are other things which have not changed so much: violence, insecurity and impunity.
It is certain that the measures taken by the Government - in the case of the massacre at Acteal and the events in Ocosingo - are an attempt to restore confidence and the country's credibility, within the limits of the legal system and the rule of law, under which all subjects must be seen as equal, beginning with the Government and ending with the citizens.
But this is not enough, Mr President, it is not enough to react, since the loss of life, of one single human life, is irreparable. These measures should not be considered exceptional as they serve as a model for normal behaviour in any legal system.
Because when freedom is violated - which begins with respect for the right to life - justice must be applied strictly, Mr President, For that reason this Parliament, by means of the resolution, appeals to the Government - which has the prime duty of looking after its citizens - to mobilize all its forces to prevent such shameful and dreadful deeds being repeated.
And it stresses again that dialogue and the eradication of violence, of all violence, form the best path - rather the only path - to reach a lasting solution to the conflict and a just and durable peace for everyone.
Mr President, the wind of change in Mexico towards greater democracy and openness has not yet had any effect, or at least, insufficient effect on the situation in Chiapas. The slaughter of 45 Indians at the end of December, and the continuing troubles from that moment on show that the problems caused by paramilitary actions and lawlessness have not yet been solved. The fact that the Home Affairs Minister and the governor of Chiapas are no longer there is a good thing, but much more will be needed to exonerate the authorities and the army.
As there are indications that there are contacts between the paramilitary groups and political circles, the government will have to exercise the utmost vigilance, and will have to take action against the paramilitary groups and punish them. As a sign of goodwill Mexico should also agree to the establishment of an office for UN High Commissioner Office for Human Rights. We have submitted an amendment to this effect to the resolution. The Mexican government has already committed itself to this as part of the agreement recently agreed between the Union and Mexico.
To conclude, Mr President, a remark about the situation in Chiapas. The San Andrés agreement must be complied with, and the dialogue between the ZNLA, the Zapatistas, and the government must be resumed. A military solution does not exist, and will risk the stability of the entire country. That is why the dialogue which has been severed since 1996 must be resumed in order to procure a lasting political solution.
Mr President, the violent death of 45 defenceless people, most of them women and children, in the Mexican town of Acteal on 22nd of December last, once again presented us with a Mexico which is showing its deepest divisions in the state of Chiapas, where a rich Mexico and a poor, unequal and disadvantaged Mexico live uncomfortably side by side.
I condemn unreservedly such an extremely serious act and express my solidarity with the victims and their families.
The real situation in Chiapas today needs to be analyzed rigorously and sincerely. We cannot dismiss what is happening in Chiapas with a simplistic analysis or with western standards because very serious errors may be made.
Rejecting the use of violence as a political instrument, I would like President Zedillo and his Government to find a solution to the Chiapas conflict and to the political, economic, social and cultural causes which are behind this conflict. I would like the Republic's legal system to keep the investigation open until the facts have been fully clarified and to avoid these going unpunished; for the Mexican political parties to reach agreement on national policies and decide upon a common legal approach to native autonomy, as an important step towards implementing part of the San Andrés agreements; for the presence of paramilitary groups in Chiapas to be eliminated and the Zapatista insurgents integrated as a civil organization - sooner rather than later - in Mexican political life; and finally for the Committee, in collaboration with the Mexican federal authorities, to support urgent aid programmes for the Chiapan refugees.
I acknowledge the role of the Mexican Army in disarming the paramilitary groups and its activity in the distribution of aid to refugees; but all their efforts should be increased so that there are no armed confrontations between the Mexican regular army and Zapatista insurgents.
If this confrontation should unfortunately occur, its consequences would be unpredictable. Today what really matters is to save this delicate mosaic of solutions and the peace we want and should be building. Mexican society should see in the European Union not just an accusing finger, but instead a loyal ally working with it to avoid conflict.
The resolution which we wish to adopt today represents a modest contribution to that alliance established for the purpose of sharing problems and solutions together.
Mr President, when we tabled this resolution, there may still have been some doubt as to whether the Mexican authorities were responsible for the massacre at Acteal.
There is now no longer any doubt. It has been proved that the local authorities at least were warned of the preparations for the massacre on 21 December, that they were advised of the involvement of members of the Institutional Revolutionary Party and the police in those preparations.
Far from understanding the feeling generated by the massacre, a feeling that brought 100 000 demonstrators out onto the streets of Mexico, the Mexican authorities are continuing to carry out repression, and another young Indian woman has just been killed by the Police.
That is why I believe that this House should take up this issue, and although many of us do not share the romantic fascination, which the archaic left-wing notions of the Zapatista movement have for some, this House should loudly condemn the Mexican authorities, and exhort them to finally open a debate on the many problems, particularly with regard to property, which they face in the state of Chiapas.
Mr President, the appalling slaughter at Acteal and the previous events testify to the serious problems which the democratic transition in Mexico is going through. Also they provide evidence for the lack of respect for human rights in that country and, of course, the explosive situation in the state of Chiapas.
Europe should contribute to making Mexico a democracy which fully respects human rights, and we have to demand this, above all else, from President Ernesto Zedillo and his government. We have to ask the Mexican authorities to detain and find guilty those who are to blame for the slaughter at Acteal; to disarm the paramilitary groups who, as has already been noted, were working in Chiapas before the crime in Acteal, and to discourage them; to cease military operations in Chiapas and to withdraw the Army; to fulfil the San Andrés agreement and set up a real dialogue with the Zapatista Army; to respect human rights and to extend the democratic process as far as possible. Such a democratic process showed a marked improvement with the fair election of Cuahutémoc Cárdenas as governor of the Federal District capital.
There is no doubt that we should agree with what the majority of Mexicans are asking for - and thousands and thousands have just done so on the streets of their cities - as well as with what most Europeans want too. Our citizens do not want vague promises about Mexico, they want clarity. We have to demand the same clarity here for Parliament, for the Council and for the Committee, and we have to ask for an international agreement in respect of human rights in Mexico and for the Committee to inform us about this issue in a regular and organized way. For all these reasons, good words are not enough; words have to be based on deeds and if we want all these demands to be met we have to use the means at our disposal.
This is the reason why our resolution calls upon this Parliament to suspend the procedure for ratification of the bilateral agreement concluded last December between the European Union and Mexico, until President Zedillo meets the demands which were expressed before, and I think that we ought to ask national parliaments to take similar action.
Mr President, I want to express my sincere condolences for the victims and also my deep concern about the episodes of violence which have occurred and are occurring in Chiapas, where paramilitary groups backed by the local authorities are terrorizing and massacring the indigenous population.
It may be useful to read what Amnesty International has to say about this: these episodes demonstrate that a public, exhaustive and independent inquiry must be opened as soon as possible into the development of the paramilitary groups which, according to numerous sources of information, operate with the support of the security forces, the local authorities and politicians in the institutional revolutionary party, that is the party in power in Mexico.
For these reasons, we Greens, while supporting the joint resolution, consider it our duty to refer to the democracy clause provided for in the bilateral agreement with Mexico and suspend signature of the trade agreement.
Mr President, the callous slaughter of 45 people at Acteal in the state of Chiapas in Mexico shocked human rights workers round the world. This resolution reflects a widely held sense of outrage. The prompt condemnation of the massacre by the Mexican President and the steps taken to root out those responsible and bring them to justice, as the resolution states, is welcome. But the Mexican authorities must recognize that any failure of the system which allowed the guilty to evade judgement would gravely damage their reputation.
In the past Mexicans have suffered grievous violations of their human rights without the culprits being detected or punished. But it is vital on this occasion that those who committed so appalling a crime should not be allowed to avoid the consequences of their acts. The Government of Mexico must, furthermore, reiterate its declared commitment to a peaceful resolution to the conflict with the ZNLA. We must strongly urge both sides to renew their efforts to ensure that the objectives of the San Andrés agreements are achieved in full, without any further injuries or loss of life and, to this end, to meet with a will to succeed, come what may.
If the terrible events of 22 December jolt those in a position of responsibility to take the actions required, not only to resolve the conflict, but also to tackle the underlying problems of poverty, deprivation and discrimination which lie behind the Zapatista revolt, the victims of Acteal will not have died in vain. At this stage I do not think that we should seek to impede the EU-Mexico agreement of December 1997 which includes the issue of human rights since the Mexican Government is taking action on the issues of this massacre. Inevitably, however, if human rights violations were to increase or fail to be dealt with, it would not be possible to oppose a much tougher line in future.
Mr President, as I have been to Chiapas, and maintained regular contact, both with militant Zapatistas and many Mexican progressives, I can bear witness to the hope engendered, in Mexico, by the San Andrés agreements of February 1996.
The culture of indigenous peoples should be recognized as an integral part of the diversity of Mexico, and their participation in its political life should be guaranteed. It is my conviction that basically the non-respect of these agreements was the main cause of the dramatic worsening of the situation in the state of Chiapas.
Now, the worst has happened, and in the massacre at Acteal 45 people died on 22 December 1996. This is a serious indictment of those who, at the head of the State, tolerate such paramilitary groups and what is more, of the local leaders of the IRP who give these murderers their direct support. It is impossible to deny that the leaders of the country deliberately allowed the situation to worsen in order to try and isolate the Zapatistas or force them to make a mistake, in order to justify their adoption of the military option.
It is within this context that I wish to pass on the express request of many important people in Chiapas and in Mexico in general, that is, that the partnership and cooperation agreement signed on 8 December 1997 between the European Union and Mexico, should be suspended, until the Mexican authorities dissolve these paramilitary groups, condemn the murderers, withdraw the Mexican army from the indigenous areas, and more generally, fulfil their commitments, or in other words, implement the San Andrés agreement, so that the populations of the state of Chiapas may at last achieve peace, justice and democracy.
Mr President, the European Commission naturally shares the horror and dismay about the murder of 45 people in the village of Acteal in the Mexican state of Chiapas. This means that the hope for a peaceful solution to the conflict in Chiapas has further decreased, but cannot take this lying down, we of course.
On the 22nd of December, in a statement from the Luxembourg Presidency, the European Commission called on the Mexican authorities to immediately set up an investigation into the identity of the perpetrators of the murders and to bring them to court. The European Union also pointed out that in the agreements between the European Union and Mexico, signed in Brussels on 8 December, both parties undertook to observe human rights and democratic principles unconditionally.
The Commission has meanwhile taken note of President Zedillo's promise to employ all necessary resources at federal level to find and punish the perpetrators, and to intensify the talks on finding a peaceful solution to the conflict. This promise has been fulfilled. The Home Affairs Minister has resigned. The governor has mandated the Attorney General to lead the investigation personally. The governor of the state of Chiapas has been removed from office, and a number of people who are suspected of being involved in the murders have been arrested.
The Commission has argued before and continues to argue for a peaceful solution which will have to be the result of mutual consultation between the government and the ZNLA. We will obviously continue to follow the developments in Chiapas closely. Our delegation in Mexico continues to report all developments and is in regular contract will all parties concerned.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0033/98 by Mr Bertens on behalf of the Group of the European Liberal, Democratic and Reformist Party, on controls on armaments exports; -B4-0058/98 by Mr Oostlander and Mrs Oomen-Ruijten, on behalf of the Group of the Party of European Socialists, on the European code of conduct on armaments exports; -B4-0064/98 by Mr Titley, Mr Swoboda and Mr Wiersma, on behalf of the PSE, on the European code of conduct on armaments exports; -B4-0081/98 by Mrs Lalumière, on behalf of the Group of the European Radical Alliance, on the code of conduct on armaments exports; -B4-0086/98 by Mr Wurtz, Mr Jové Peres, Mr Alavanos, Mr Ribeiro and Mr Papayannakis, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on controls on armaments exports; -B4-0104/98 by Mrs Hautala, Mr Telkämper, Ms Mckenna, Mr Gahrton and Mrs Schroedter, on behalf of the Green Group in the European Parliament, on the European code of conduct on transfers of armaments.
Thank you, Mr President. The Socialist Group warmly welcomes the initiative taken by the British Presidency to seek to establish a code of conduct on arms exports. We believe this is essential to the future because, of course, you cannot really have a common foreign and security policy dedicated to crisis management and conflict prevention, while at the same time your big companies are arming the very countries responsible for instability.
It is also essential for the defence industry itself, because the lack of a code of conduct is holding back the consolidation which the industry needs and which will make it less dependent on exports, as I pointed out in my report to this Parliament a few months ago.
In this debate we must not let the best be the enemy of the good. We should concentrate on two essential principles. Firstly, we need clear and commonly agreed principles governing the trade. That would mean distinguishing between the sale of arms to countries that would use them to abuse human rights and the sale of arms to countries that may have a dubious record but, nonetheless, have a legitimate external security concern. Unfortunately, the resolutions before us do not make sufficient distinction between these two issues.
The second issue we have to address is that there should be no undercutting. Once a country decides on the basis of these principles not to export arms, no other country should be allowed to complete that sale themselves and so undermine the principle.
We also have to recognize three other issues essential for the effective working of a code of conduct. Firstly, there has to be maximum transparency, i.e. the Council has to report on what it is doing and allow the European Parliament to comment. Secondly, we need a fresh initiative, particularly in the light of enhanced police cooperation in the Amsterdam Treaty, to stop the illegal sale of arms. Thirdly, we have to step up our efforts to make this an international code of conduct, not just a European code of conduct.
Mr President, we, the Liberal Group, are delighted with the initiative of the British Presidency to step up the community criteria on arms exports. The British Presidency has announced a code of conduct, but this code of conduct must not become a feeble compromise. A noncommittal code of conduct is of no use to us. Agreements must be made which are enforceable and can be monitored.
Bilateral agreements are not the solution, because they offer too many opportunities for secret deals . To facilitate effective consultation, the Member States must make internal agreements to guarantee major openness and public and parliamentary control on arms export licences.
A UN arms sale register is a useful instrument for increasing global transparency regarding arms supplies. That is why a new criterion should be included which forbids exports to countries which do not meet the terms of this UN register. We liberals will therefore support the amendments made by the Greens.
Mr President, the Group of the European People's Party thinks that a code of conduct regulating the export of arms is a positive step and, what is more, we should consider it vital if we are to build an efficient PESC.
To regulate and control the export of arms to countries at war, to countries which do not respect human rights and to unstable regions allows us to indirectly intervene, avoiding an escalation of conflict in such areas. If we also establish a clear, unambiguous code which limits the type of arms and technology which can be exported, as well as agreements with other exporting countries - not forgetting companies and other trading countries - we will have taken an important step forward. It would be good if the Council, as well as drawing up the code I mentioned, could let us know when it has been completed.
Mr President, the manufacture, sale and exportation of arms are activities which have never had a very good press, but which still make very good profits for those engaged in them. It is also an industry of some political importance, which maintains jobs, which is not negligible these days.
The adoption of a Code of Conduct within the EU is therefore a necessity. Actively preparing to extend it to other countries is also a necessity, but I should like to draw your attention to the list of items involved. Certainly, heavy armoured vehicles, supersonic bombers and highly sophisticated equipment should be on it, but we must also remember that the weapons that kill the most, particularly in countries where there is instability, are small-bore weapons, automatic firearms and hand-held weapons. Such weapons are used more often than the heavy artillery of a nuclear aircraft carrier to bring down farmers, demonstrators and opponents.
We should at least agree that they should one day be included in the Code of Conduct.
Mr President, we welcome the initiative taken by the British Presidency of the Council in playing an active role in this matter and in finally putting this critical point on the agenda. Of course, the European Parliament has to be included. But it must also make progressive proposals which will lead somewhere. For this reason I would like the European Parliament to concentrate on current developments and crisis situations and, this being the case, for light and small arms to play the central role. We cannot simply leave them aside; we have to include them. Anyone who has even been in an area of conflict knows just how important this is.
Cooperation on arms issues requires special consideration of technologies with dual applications. It constitutes another aspect of the debate. I am also delighted that our proposal to add a ninth criterion to exclude the supply of arms to countries which do not joint the UN arms register has been taken on board. Of course, a codex of this nature has to be put into practice. And that means that arms deals must be controlled by national governments.
Mr President, I would also like to welcome the proposal for appropriate joint action with regard to the EU's arms exports. The fact that a majority of the EU's Member States have at least signalled their readiness for a code of conduct is gratifying.
However, it is surprising that my home country, Finland, has not discussed this or supported the initiative. It is surprising because for a small country it is more advantageous to have an arms market which has rules than one which is unregulated. It is also surprising because Finland was prepared to discuss production cooperation. Why are people not prepared to discuss cooperation and common rules for exports?
This is serious. We need new rules urgently because the arms trade grew during 1995-1996. The code needs to include rules on sensitive areas where we either have a full embargo, selective restrictions or where the States negotiate between themselves. All countries should be allowed to participate in these negotiations.
Mr President, the European Commission is grateful to Parliament for putting this topic on the agenda once more. This debate is taking place at a relatively sensitive time for the European defence industry, and at a time of rapid international development. Because of the violent conflicts in many parts of the world, the issue of improved control on arms exports is high on the international agenda, and is being closely followed by the public.
The present EU regulations concerning arms exports, which are based on the eight points agreed in 1991 and 1992, have not turned out to be very effective. These points are too vague and cannot be very easily managed as a guideline either. The Commission is distinctly in favour of stricter rules, which make up a clear framework for the discussion about the arms trade. We also favour an improvement in the exchange of information and consultation procedures between the Member States.
This Parliament has made a significant contribution to this debate on the European arms industry by accepting a resolution based on Mr Titley's report, and he generally supports the findings and recommendations made in a Commission statement in January 1996. In the resolution the Commission is asked to draw up a White Paper on arms exports, and the services of the Commission are presently working on this.
I hope that this process can be completed during the next few weeks. This document evaluates the position of the European Union in the global arms trade, and discusses the role of the Union in the arms exports policy up until at the present time, and presents a number of options for future action. It will also pay attention to the increasingly important issue of illegal trade in small and light arms.
The British Presidency is determined to make active progress on the road to a restrictive and more transparent European Union arms export policy. It intends to submit a EU code of conduct on the arms trade regulations. This means a political commitment will be demanded from the Member States, probably in the shape of a statement from the Council. I myself raised the subject at the recent visit of the European Commission to the British Presidency in London, and Foreign Secretary Mr Cook assured me that he is presently holding bilateral negotiations with a number of Member States in order to speed up the process towards this code of conduct as much as possible.
The Commission for its part is prepared to support any initiative which will lead to such a code of conduct being established, and the White Paper is intended as a contribution to these efforts.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0050/98 by Mr Pompidou, Mr Scapagnini and Mr Baldi, on behalf of the Group Union for Europe, on cloning of human beings; -B4-0053/98 by Mr Monfils, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on cloning of human beings; -B4-0068/98 by Mrs Green and Mr Cot, on behalf of the Group of the Party of European Socialists, on human cloning; -B4-0074/98 by Mr Liese, Mr C. Casini, Mrs Oomen-Ruijten, Mr Trakatellis and Mr Tindemans, on behalf of the Group of the European People's Party, on cloning of human beings; -B4-0079/98 by Mr Hory, Mr Pradier and Mr Macartney, on behalf of the Group of the European Radical Alliance, on human cloning; -B4-0087/98 by Mr Papayannakis, Mrs González Álvarez, Mr Gutiérrez Díaz, Mrs Ainardi, Mrs Sornosa Martínez, Mr Sjöstedt, Mr Ojala and Mr Marset Campos, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on cloning of human beings; -B4-0102/98 by Mrs Aelvoet, Mrs Roth, Mrs Ahern, Mr Graefe zu Baringdorf, Mrs Hautala, Mr Lannoye, Ms Mckenna, Mrs Schörling, Mr Tamino and Mr Voggenhuber, on behalf of the Green Group in the European Parliament, on the death penalty in the United States; -B4-0059/98 by Mr Habsburg-Lothringen and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the situation in the Ingusci Republic; -B4-0077/98 by Mr Dupuis, Mr Dell'Alba and Mr Hory, on behalf of the Group of the European Radical Alliance, on the situation in the Ingusci Republic; -B4-0100/98 by Mrs Schroedter and Mr Gahrton, on behalf of the Green Group in the European Parliament, on the return of the Ingusci in the districts of Prigrodni and Vladikavkaz; -B4-0060/98 by Mr Stasi, Mr Tindemans and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the arrest of Z'ahidi Ngoma (Democratic Republic of Congo); -B4-0072/98 by Mr Azzolini, Mr Pasty and Mr Andrews, on behalf of the Group Union for Europe, on the violation of human rights in the Democratic Republic of Congo; -B4-0078/98 by Mr Macartney, on behalf of the Group of the European Radical Alliance, on the protection of the Aborigine population in Australia; -B4-0089/98 by Mr Papayannakis, Mr Mohamed Alí, Mr Sjöstedt and Mr Ojala, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the extraction of uranium in the Aborigine territories; -B4-0098/98 by Mrs Aelvoet, Mrs Bloch von Blottnitz, Mr Holm, Mr Lannoye and Ms Mckenna, on behalf of the Green Group in the European Parliament, on the extraction of uranium in Aborigine territories; -B4-0054/98 by Mr Bertens and Mrs Cars, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the mass executions in South Korea; -B4-0080/98 by Mr Dupuis and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the death sentence in the United States on Karla Faye Tucker; -B4-0103/98 by Mr Manisco, on behalf of the Confederal Group of the European United Left - Nordic Green Left, and Mrs Aglietta and Ms Mckenna, on behalf of the Green Group in the European Parliament, on the situation in the state of Chiapas (Mexico); -B4-0076/98 by Mr Dupuis, Mr Dell'Alba and Mr Hory, on behalf of the Group of the European Radical Alliance, on the human rights situation in China; -B4-0097/98 by Mrs Aglietta, on behalf of the Green Group in the European Parliament, on the appointment of a special representative of the European Union for Tibet; -B4-0035/98 by Mr Watson, Mr Mulder, Mr Fassa and Mr Bertens, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Kenya; -B4-0084/98 by Mr Hory, on behalf of the Group of the European Radical Alliance, on the result of the election in Kenya.
Human cloning
Mr President, ladies and gentlemen, great apprehension has been aroused by last week's announcement from Professor Richard Seed of his intention to carry out research to apply the technique of cloning to man and the ethical consequences that involves.
The European Parliament has already come out absolutely firmly against any form of cloning for purposes of reproduction of human beings and passed a clear resolution on the subject on 12 March 1997. Taking account of the right to genetic identity and whereas the principle of equality presupposes parity of rights - and hence acceptance of individual differences - banning discrimination and implying, therefore, the inadmissibility of genetically equal individuals and genetic selection, an explicit world ban on cloning of human beings is considered necessary and the responsible authorities are asked to draw up adequate legislation on the subject.
It is also important to organize a world conference on the issue, in order to reach a common position condemning cloning of human beings.
Encouraging, assisting and supporting scientific research is a moral obligation for the whole of society. But the news arriving from the United States is extremely alarming. It smacks of lack of respect for the dignity of the species which governs this planet, even if it does fall into a thousand difficulties and errors. Scientific research is following its own path - as it should - and at high speed. But our task is to do our best to encompass research in a legislative framework, by banning human cloning and establishing deterrent penal sanctions for individuals and financial sanctions for states which agree to it.
However, we are lagging behind and my personal hope is that all the governments of the planet can come together to draw up rules for proper development in harmony with all the facets of nature, animals and last but not least, human beings.
Mr President, the general disapproval of a project by an American scientist to clone a human being and the initiatives adopted by the Council of Europe in this respect, have indisputably shown that we and a number of countries have not lost our ability to express indignation.
However, in addition to this case, which no one will deny is serious, there is a need for a fundamental debate on the limits of science, or more exactly on the responsibility of scientists.
It would be unacceptable, whilst the emotion created by this business is still high, in the name of natural morals or ethics, to set a limit to the research which can be carried out on the genome, soon perhaps to include certain forms of cloning. It is always the same old story. On the other hand, it would be equally unacceptable if, in the name of absolute scientific freedom, a human being was created to be used for organ transplants, without the human being created by means of cloning having the same rights as a human being born by natural reproduction.
Cloning a human being, need I repeat, is not, contrary to what its authors says, a scientific venture. First of all and above all, it is a media and commercial operation which shows the danger of research which can no longer obtain from public funds the resources it needs for socially acceptable development. And that is the real danger. Commercial pressure is certain to destroy any research, whose aim is above all to promote social wellbeing.
Mr President, it has already been said that the cloning revolution we are discussing is nothing new. The subject was already widely discussed in March 1997 and in the draft directive on patents.
I think that if we start the same debate every time that a scientist somewhere in the world tells the media he has gone beyond what is morally permissible, all each part-session will have to do is to clone a resolution on the previous resolution. Because, finally, we do have an instrument in Europe. It is, as has already been said, the European Bioethics Convention and its protocol, which prohibits, and I quote: ' Any intervention seeking to create a human being genetically identical to another human being, whether living or dead...'
It is up to each Member State to approve the protocol and what prevents some Member States from signing and ratifying the Convention is that it is too inflexible, inasmuch as, for example, it prohibits any intervention on germ cells and any use of embryos for the purposes of scientific research. By wanting to prohibit everything, we are preventing the implementation of the Convention.
Finally, according to us, I would say that it is certainly necessary to prevent aberrations, but we must not however stop scientific research in its exploration of life. I share Mr Desama's point of view on this subject. Although the cloning of human beings is contrary to the dignity of the human being, the cloning of cells or tissues may make it possible to combat hereditary diseases. People who claim to defend humanity by proposing to stop research on living cells only prevent men and women suffering from genetic diseases, in particular, from having a better quality of life, or even from staying alive. That is unacceptable. Humanity needs scientific progress.
Mr President, ladies and gentlemen, the European Parliament has always spoken out clearly against human cloning, arguing not only on purely technical grounds, but also on issues of principle. Therefore we are not in favour of a moratorium on human cloning, but rather a general ban. I also believe that everyone at this plenary session is united behind this demand.
But what is human cloning? That is the question addressed by the previous speaker and which we must now define. On this subject, too, the EP has always taken a very clear position. Both in the vote on the Patent Guidelines in June and within the context of the Fifth Research Framework Programme in December we found a clear definition. The Legal Committee and the Research Committee have both dealt with these matters intensively and in the Research Committee this issue was the subject of a unanimous vote when all others were hotly disputed.
I believe it is very important that we continue to hold this position. And this is why the EVP has included amendment 8. Banning human cloning, for example, does not mean banning work on human cells designed to make skin transplants possible. It does mean, however, that both cloned babies and the production of human embryos for use as spare parts for organ transplants must be outlawed. For this reason we are very shocked by amendment 1 proposed by Mr Bowe, Mr Monfils and others which rules out cloning for the purposes of reproduction only. This could mean, however, that a situation in which one produced a human embryo or, taking the interpretation a stage further, a baby without a brain, cloned it and then used if not for reproduction but as a supply of spare parts for organs, this would clearly not be excluded.
We must be very clear here. The Council of Europe's Monday Clone Protocol expressly omits any reference to reproductive clones and is therefore further-reaching than the demand which has just been detailed. As such, it represents a good step in the right direction. In conclusion, we must nevertheless ensure that this clone protocol is not open to misinterpretation, like the dangerous image, for example, drawn by the President of the Parliamentary Assembly of the Council of Europe, and it is for this reason that we have submitted Amendment No 9 to close any backdoor routes.
Mr President, everyone is against the cloning of human beings, of course, and rightly so. It is well known that is how things stand, apart of course for certain businessmen, disguised as scientists, who see it as a source of lucrative business. And the combination of the lure of profit and contempt for mankind should not make us change our minds!
We shall therefore vote for this text, but we would however like to emphasize an important aspect. That is, the importance of the call for an international conference which Monica Baldi mentioned. This conference should take place at the end of a moratorium, a determined dialogue between the scientific world, ethics commissions and political leaders on the subject, which is so serious and new to all of us, that many of us are bewildered and have no reliable points of reference on the subject.
Mr President, we are not speaking here of research relating to therapeutic and medical ends, to which nobody objects. We are talking about the cloning of individuals, human beings, and the most important thing one can say, at least with today's attitudes towards the subject, is that nobody can guarantee the health and natural development of individuals produced in that way, in the Brave New World which some people promise us. We are therefore right to be concerned for that reason, and to call for a ban. Yet, Mr President, that decision and that action we wish to undertake for the future would be pointless unless its scope is world-wide, and in particular, unless it extends to countries which have the ability to go down that road, most of all the United States, where there is a legal vacuum on the subject. Mr Clinton's appeals for prohibition relate only to federal funding and not to the private sector. On that point I would like to ask: are the Commission and the Council of Ministers disposed, and do they know how and to what extent they could negotiate with the United States, so that we can agree on a common policy over the issue?
Mr President, obviously we are all astonished today at the announcement from the United States and also, I would add, by what we have heard from a British bio-ethics committee, which has opened up wide prospects of human cloning for therapeutic purposes. This is astonishing and there is opposition to it, but it demonstrates that we Greens were right when we said last year that accepting cloning of animals was an open door to human cloning. And here today someone is opening new doors to human cloning, because when it is claimed that human cloning is acceptable for therapeutic purposes, that is another broad path towards the final destination which will inevitably be cloning of human beings.
Also, when we speak of human beings it is clear that we must explicitly define what human beings are and say that cloning must be banned from the start of conception throughout all the embryonic stages.
Mr President, ladies and gentlemen, the European Parliament's view is clear and unambiguous. The dignity of mankind forbids any form of cloning. In the vote on the 5th Research Framework Programme we also refused the provision of funds for research which amounts to human cloning. Respect for our fellow creatures as well as other considerations also make the cloning of animals a extremely questionable endeavour at the very least. Today, reports on a money-hungry madman who calls himself a scientist are forcing us to hold this debate for clarification. This clarification is required to ensure that one perverse case of abuse does not discredit the entire field of biotechnology which we associate with hopes and high expectations.
But there is also a question which we must ask ourselves. Have we done everything we can to ensure that this new area of research and technology does not slip out of our control and direct itself against men or even mankind? We have certainly tried.
Today we have before us a network of laws and guidelines which regulate and protect but which also offer loopholes and hiding places which could lead to the abuse of biotechnology. It is my view, therefore, that a framework guideline is needed which marks out the field and makes the many individual rules transparent. It must cover all aspects of the issue, including uniform provisions in criminal law which impose severe penalties on the flouting of regulations and violation of bans.
This difficult work is our duty as citizens of the European Union. We must not dodge it. We must ask the Member States to sign a Council of Europe document today.
On one hand, the so-called Bioethics Convention fails to solve the problem. On the other, it offers the principle of subsidiarity under which each Member State may decide whether or not to ratify it. For this reason let us remove Point 2 from the joint resolution.
Mr President, from a scientific point of view, considering the cloning of humans by the method used with the now famous Dolly, it must be said that the experiment of creating her was the only one to succeed among very many failures. Consequently, the method has not been scientifically perfected, its medium and long-term results are unknown, and there has been no investigation of all the possible consequences for the organism of the cloned animal.
It is therefore shocking when a scientist says, without circumlocution, that he is going to clone a human being. Because not only is that not justified on scientific grounds, but it is equivalent to dangerous and I would even say criminal experiments with humans.
Mr President, we still have to consider the ethical, legal and social aspects of the problem, because if cloning is applied to mankind this essentially opens the way towards eugenics. Echoes of the creation of the Aryan race and the Superman have still not died down even today. Who is to do the cloning and under what conditions? Will it be available for all? Will special permits be needed? There are still very many related questions, which show that the issue is exceptionally complex, and that it harbours the risk of distorting human societies. It is a fact that in the face of headlong scientific progress the legal systems of our countries have found themselves unprepared. And consequently, it is important that the laws should be adapted well in time, with objectives such as protection of the individual, safeguarding the interests of the group, and defending society's values. This nightmare prospect of human cloning must be banned well in time, because it would create insuperable problems in our societies.
Mr President, every scientific revolution brings reactions and creates conditions of insecurity. Galileo was condemned by the Holy Inquisition. In-vitro fertilization as a way of producing children was also deplored, and world-wide public opinion still regards euthanasia with mistrust. Cloning, however, reminds us by association of the Nazi doctor Mengele and his tragic experiments. It is a repulsive prospect to produce human beings who are faithful copies, because every human is unique and his uniqueness is the nucleus of thought and creativity. The lack of a simultaneous international legal framework and the evident possibility of unethical and politically dangerous exploitation in the cloning of humans has caused the international scientific community to react with reservations. The European Parliament's duty is to determine the fine line which defines what is ethically acceptable and socially permissible and beneficial. The rules, however, Commissioner, must be strict enough to prevent the realization of unwholesome phenomena. At the same time, they must apply world-wide. I would like to ask you whether you have considered, within the scope of this effort, trying together with the UN to establish such world-wide legislation in relation to cloning.
Mr President, ladies and gentlemen, there are scientists who say yes, we will clone humans. This is a major affront to human dignity. It is the irresponsible breaking of ethical dams and taboos. An absence of ethical boundaries would be a terrifying thing for humanity. Knowledge without conscience is a horrific scenario! Yet here we are, faced with a kind of mad and undreamt-of omnipotence. Unfortunately, the nightmare of a "made to measure' human being or the breeding of humans as a supply of spare parts is becoming more and more realistic, and unimagined ethics are being pushed ever forward.
The international community still has no binding regulations and even in the European Union science has no ethical boundaries. On the contrary, increasingly it is the scientists who are setting the ethical boundaries for society. Even the cloning of animals provides expertise for the future cloning of humans.
So what we need - and I ask the Commission if it is ready to do this - is a worldwide non-proliferation treaty for cloning techniques. We need the worldwide outlawing of cloning because what is technically feasible will one day be done.
It also seems to me to be essential that we exert some economic pressure! I believe that within the framework of the WTO we should boycott international groups and countries who are not prepared to devise binding rules on the banning of cloning.
In this regard, I should be glad to know whether the Commission is prepared to go beyond non-binding declarations and statements, whether it is prepared to go a step further, to sign a binding agreement and make a worldwide ban on cloning.
Mr President, in the discussion about what is scientifically possible we must first of all ask: what is its feasibility or its moral desirability? This question is also at the heart of this issue.
Considering the many reactions of horror to the plans of the American scientist Richard Seed, the moral undesirability of the cloning of humans in this case appears to be winning against the desire for scientific advance.
And rightly so. Cloning technology leaves nothing to chance, and makes bad copies. In actual fact, it adds nothing. Going a step further and improving a certain gene in the clone, we reach the dangerous zone of racial improvement. Little good can be expected of this technique, in other words.
What is the situation regarding the clone? During the discussions on human rights our group has frequently remarked that the freedom of one is bounded by the freedom of another. This also applies here. The human dignity, the individuality and identity of man is at issue, and man is reduced to a consumer article.
So it is gratifying that, at the Council of Europe, a charter awaiting signature which forbids the cloning of humans.
Yet I still have my reservations about the future. I recognize God as the Creator of man. I see the new human life which originates in the conjunction between man and women as a unique gift from God. As far as I am concerned the lines are very sharply drawn. It means an absolute ban on the cloning of humans. Yet to many countries this ban already does not seem to be wholly absolute.
Thus it is worrying that the Netherlands, England and Germany have still not signed the charter. Pressure must be put on these countries.
I sincerely hope that we decide on an absolute, tough position against human cloning. It is vital.
Mr President, last April over twenty countries signed the Council of Europe Convention at Oviedo, which constitutes the best contribution Europe can make to the world debate on bio-medicine and medical research, but it only represents a first step towards regulating the matter.
At a time when science and new laboratory techniques are being identified as a power capable of conditioning modern man and the man of the future, it is becoming essential, in our view, for this debate to be open and democratic. Medical research is indispensable for alleviating suffering and improving human health, but there must be boundaries which cannot be crossed - and I say that as a doctor and not as a politician - and those are the boundaries of the actual dignity and identity of man.
Experiments in cloning, but also trade in embryos, gametes and genetic material, are taking place not only in Europe but all over the world without any controls and this demonstrates that it is now urgent to deal with bioethical issues and find solutions.
The signature and ratification of the Council of Europe Convention last April, and its additional protocol specifically banning human cloning, could be the start of the solution, but the Union's partner countries must be urgently involved. Determined defence of a people's rights will increase their dignity, freedom, integrity and right to health. So it is the duty of the Alleanza Nazionale delegation to give its support and approval to the motion for a resolution.
Mr President, I believe that Dr Seed is a buccaneer who is seeking to create a market opportunity which he will then exploit without licence and without responsibility. It is also significant that when the Commission's group of advisors were asked to look at the question of Dolly the sheep and her cloning, they did so after Dolly had been born and the gravest danger is now that even though we know that human cloning may be scientifically possible we are making scientific advance without the same advance being made in our ethical considerations. That being the case, we need to establish and ethical committee. The common position of the Council in response to the Rothley report leaves a great deal to be desired. I do not believe that common position reflects what Parliament has voted and consequently at the second reading of the Rothley report I will retable Parliament's original amendment thus making it, if we pass it, a precondition of the patenting directive that we shall establish a satisfactory ethical committee. Failure to do that means that cloning will take place and will take place on an open market.
Mr President, I wonder if there is anything original I can add to this debate when virtually everything has been said. I think it is right to specify general aversion to cloning of human beings at any stage in their development. I emphasize "human being' . This does not mean individual somatic cells which might be reproduced in order to cure, say, a skin disease, the reproduction of epithelial cells. That is my first point. My second point is that there is no international document or internal document in the individual European states permitting cloning of human beings. The European Parliament itself repeatedly expressed its view on this issue right up to the final proposal for a directive on legal protection of bio-technological inventions, but it was already very clear on the subject in 1989 with two resolutions on ethical and legal problems of artificial human procreation and genetic engineering. I am pleased to recall, in respect of the latter, that in the report presented by Mr Rothley in 1989 a very strong expression was used to indicate the legal reason which militates against cloning, and that is the destruction of personality.
In reality the cloning of human beings raises two fundamental principles of law: the principle of human dignity and the principle of equality, equality which presupposes diversity, because equality lies in dignity regardless of the diversity which makes each of us unique. Making us equal - paradoxically - is actually a way of destroying equality.
My final point is this: we can certainly ask whether it is right for a Parliament to be concerned and take action to repeat things already said in television or newspaper statements. I think it is right; given the gravity of the matter it is important to be vigilant. It would have been much better to have talked about the atom bomb before building it. Science is not at stake, technique is at stake, and technique is in the hands of man, who needs to know which track to go down.
Mr President, as the last speaker on this subject, it will perhaps be even more difficult for me to be original than the others, but I should however like to draw the attention of all the Members of this House to the aberration of the arrival of 'Dolly' , which has caused considerable emotion in public opinion, and also in this Parliament. We immediately voted in a resolution prohibiting human cloning, which we feared that Dolly would lead to - which was obviously true. But what is more serious is that as time has passed, the emotion has died down, and now one can hear, in this House and elsewhere, more moderate statements to the effect that some forms of human cloning would be acceptable.
I therefore believe that what we now need is a totally unambiguous resolution. We must be quite clear. Cloning of human beings must be totally banned for reasons which have been widely discussed and which are, of course, related to human dignity and the eugenic threat.
Ingusci
Mr President, first of all I would like to say how pleased I am that we are discussing Ingushetia today. Many people have forgotten that just a few years ago the conflict in ChechnyaIngushetia was a frequent topic of discussion. The Ingushetis belong to the same ethnic group as the Chechens.
Today the situation in this country is very difficult, primarily because it is not one, self-contained area of settlement, but two large enclaves, namely Vladikavkaz and Prigorodny. The Ingushetis formerly living in North Ossetia were effectively driven out as a result of a massive push by the Russians and have had to return to Ingushetia where they now constitute a huge and very difficult refugee problem which we must somehow address because we don't want to see a repeat of the Chechnya conflict.
A further problem, of course, is the fact that the Russians are now claiming that the Ingushetis helped the Chechens and must therefore be punished. We are acutely aware that severe restrictions - I am endeavouring to avoid the word blockade - are being imposed on Ingushetia which means that the country is devoid of any meaningful economic development, and that the winter is creating a very difficult situation for the population, particularly for the weakest members, the women and children, who are suffering the most.
Today the situation is such that the UNHCR has asked for our help in resolving it, for considerable funds to provide accommodation so that these refugees are not obliged to live and suffer in these conditions and for our assistance in ensuring that these refugees are able to return to their original settlements. They will only be able to do this if we make our influence felt in Russia and exert pressure, and if we send aid to the right place.
Mr President, there is nothing much to add after what Carl Habsburg-Lothringen has just said. He understands the situation perfectly. It is very difficult situation. I would however like to stress that a whole region is involved, not just Ingushetia. It is the Republic of Chechnya, and the after-effects of the war waged there. There are other adjoining areas, such as Dagestan.
The European Union, and for a start, the Commission, should perhaps pay more attention to that area, because in my opinion, it will be a source of further conflict. We must envisage solutions urgently. I think that the Russians have shown that they do not have much intention of changing anything and that the European Union should perhaps make certain suggestions.
We still have a serious humanitarian problem, which cannot wait. I believe that the Commission is able to oppose this type of situation and I hope that the European Union will very soon become deeply involved in this area.
Mr President, the Ingushetia/North Ossetia conflict is a forgotten conflict. To date, the 60, 000 exiles who have been housed in temporary accommodation since 1992 and the children who have been effectively unable to lead normal lives since then have received little attention in European politics. Although their return has been agreed, this has not yet proved a practical possibility due to the security situation. Each incursion spreads renewed panic amongst the waiting population and revives the hatred. So far there has been no reduction of the potential for conflict in the region. The Russian ruling power has failed to gain acceptance and the UNHCR remains the only body with any sort of mandate to control the Prigorodny conflict.
Action to prevent the escalation of the conflict is urgently required. Many times in reports I have indicated the need for the EU to commit humanitarian aid on an ongoing rather than a sporadic basis. That is why I am calling for the ECHO mandate to be extended to Prigorodny and for the EU to assist the OSZE fact finding mission there in bringing international support into the region in order to resolve the conflict.
Mr President, ladies and gentlemen, the motion for a resolution tabled by Mr Habsburg and Mr Oomen-Ruijten is rather glib. It is true that a siege always causes regrettable suffering. It is certainly not for fun that the government of the Russian Federation has now been obliged to impose restrictions on movement in the Northern Caucasus.
The Russian Federation is trying to prevent another war due to terrorist and Mafia-type activity. Every one would regret having voted in favour of Mr Habsburg's and Mr Oomen-Ruijten's motion for a resolution if another war were to break out there because of unconsidered removal of the restrictions on movement. We would therefore have to say like Cassandra, in the poet Aeschylus' words: ' whilst you make vows, they prepare to kill' .
It is therefore up to the European Parliament to trust the Russian government, which is trying, under difficult conditions, to restore peace and public order, which are the main prerequisites which will enable the population to live in that area under normal conditions. Some seem to be playing the dangerous game of encouraging all sorts of separatism in Russia, for commercial reasons, or in the service of a foreign superpower. It is not by such means that peace will be restored in the Northern Caucasus.
Democratic Republic of Congo
Mr President, with regard to the arbitrary imprisonment of Mr Arthur Ngoma, Leo Tindemans and I have tabled a motion for a resolution on the political situation in the Democratic Republic of Congo, firstly because we know and respect Mr Ngoma, who worked for a long time at UNESCO, was opposed to the Mobutu dictatorship, and is one of the main political leaders in the former Zaire to have bravely denounced the politics of repression and violence put in place by the new leadership. However, as well as the individual case of Mr Ngoma and also of Mr Nsala, Secretary General of the Human Rights Centre, we and the other signatories of this document, wish to draw the attention of this House and of the leaders of public opinion in our various countries to the real character of the regime which is being set up under the deceptive name of the Democratic Republic of Congo.
It would certainly have been unrealistic to think that a country, which for very many years, was subjected to an arbitrary and corrupt leadership, would be able, in a few months, to transform itself into a country where the principles of democracy, the values of humanism and respect for human rights would be honoured. Nevertheless, many Congolese and international observers believed in Mr Kabila's good faith and good will, when after seizing power, he announced a calendar of reforms which would lead the country towards legislative and presidential elections in April 1999.
Now, not only have the first three intended reforms not taken place, but the leadership is becoming more and more harsh: political parties have been banned, more and more arbitrary arrests are taking place, many political opponents, journalists and human rights activists are detained under inhuman conditions, and torture is a regular occurrence.
Under these circumstances, the European Union cannot remain indifferent. It must show its indignation; it must demand the immediate release of all political prisoners; it must exert pressure (and has the means to do so) to make President Kabila carry out his commitments, re-establish basic freedoms and start a process of democratization with no return. Many countries, including France, but not only France...
(The president cut off the speaker)
Mr President, I do not wish to speak in this debate to disagree in any way with the indignation at the violation of the most basic human rights perpetrated in the Democratic Republic of Congo.
This group, which is furthermore one of the initiators of the resolution on which we shall presently vote, unreservedly condemns the very serious acts of intimidation targeting all those who dare to express the least criticism of the regime set up in Kinshasa. On this subject, I am in total agreement with Bernard Stasi's opinion.
As for myself, I should like to draw the attention of the Presidency of the EU, and of the Commission, to the fate of two of our nationals, Jean-Marie Bergesio, a French civil engineering contractor and Antoine Declercq, one of his employees, who is Belgian. Both were arrested on 10 September 1997, and since then have been detained by the security services of the Democratic Republic of Congo, without any reason being given for their arrest. In addition, they have been systematically refused the services of a lawyer.
I therefore ask the Presidency of the EU to show the greatest determination and firmness, and to obtain clear answers from the authorities of that country on the situation of these two Europeans, and what they are really accused of, their only crime, Mr President, having been to witness the massacre of Hutu refugees in Eastern Zaire.
Mr President, ladies and gentlemen, there are two fundamental requirements in our approach to the problems raised by recent developments in the Democratic Republic of Congo. First, it is absolutely necessary to subordinate any international Community aid to this state to the progress actually made in respect for human rights and the real activation of a democratic process in that country. Second, it is necessary to maintain this democratic process firmly and in particular help the NGOs working for human rights in the Democratic Republic of Congo.
It is pointless to mince words: we recognize the indubitable difficulties Mr Kabila's government faces, but this cannot constitute, by any title or in homage to any authority including any external to the European Union, a reason for lowering our guard.
Indigenous peoples of Australia
Mr President, this resolution does not just concern Australia but concerns the worldwide problem of the land rights of indigenous people. The relationship of the indigenous peoples worldwide to the land is perhaps a more accurate description, because the tradition in the part of the world to which we refer is that indigenous people have a collective relationship to the land rather than individual tenure, which is typical of the Western world. We had experience of that in Scotland when the clan system was replaced by individual landownership. We have seen it in the Wild West in the United States. You can see echoes of it in the Sami people in the north of Scandinavia.
In Australia the aborigines say that the land does not belong to them or to the whites but that they belong to the land. You have to be aware that when they say this they are talking about traditional migratory patterns in which the sacred places which give them identity belong.
Let me end with a quotation from the Australian Senate. Three months ago it said that the Australian Government should proceed no further with the Jabiluka uranium proposal. I wish to support that proposition.
Mr President, this is my first speech from the Green Group in the European Parliament, and I hope you will be gentle with me. It is also very appropriate that it is about Australia, because I am a past chairman of the European Parliament's delegation for relations with Australia and New Zealand, and I have just returned from Australia, where the issue of aboriginal land and native title is dividing the country down the middle.
There will be an election later this year on this very precise issue, which this resolution today highlights in terms of uranium mining, but which actually concerns the whole country in relation to aboriginal access to their native land. So this is a very timely resolution. I hope we adopt it overwhelmingly and thereby send a message to the Australian Government. The Deputy Prime Minister of Australia will be glad to know it denounced me twice in the Australian Parliament during the ten days of my visit to Australia when I spoke in support of aboriginal land rights right across Australia. I want this Parliament to be on record that Europe is watching Australia very carefully on this issue, and I hope we can return to it in months to come.
Mr President, in many places in the world we are seeing violations of the human rights of indigenous populations. It is no coincidence that not long ago, we were talking about indigenous people in Chiapas, that we are now talking about Australia, and that Tibet is on the agenda, notwithstanding all the beautiful declarations which have been integrated into the Union system.
In the case of Australia it is a concrete point we want to raise, namely the fact that the Australian government has decided to start developing the uranium project in Jabiluka, a project situated in a region which is considered a cultural heritage site, and which is recognized by Australian law according as the region belonging to the aborigines. Besides, and I think it is very important to draw attention to this, the Australian Senate has called on the government to put a stop to this project. I think it is vital that we have a clear vote here today to ask the government to respect the land rights of the aborigines, and call on the Member States to check from which countries they import uranium in case the rights of the indigenous people are affected.
Executions
Mr President, Mr Commissioner, South Korea is going through a difficult time. The financial crisis impacts on all aspects of life. A major political U-turn has brought to power a former dissident. The mass execution of 23 prisoners which took place at the end of December, was hardly good news. Fifty other prisoners have been sentenced to death. It goes without saying that to my group the death penalty can never ever be justified. At a time when so much is in flux in Korea this is the wrong message to the people of this country and to the people of other countries. Democratization, openness and humane penalties are the answer to this situation in which a nation has been led into uncertainty on a major scale. Humane penalties instead of the death penalty is one of the most important symbols of the state of law and of true democracy. Several countries are following this route, and we are calling on the South Korean government to do the same.
Mr President, Mr Bertens has said it with regard to South Korea, but we also have the case of the United States, one of the States in particular, Texas, in which more than half of all American death sentences are carried out. Like Mr Bertens, I should to remind the house of the slogan of a campaign which my party, the Radical Party, is running, which is, as we cannot save them one by one, we must try to save them all. That is why we are working, within the framework of the campaign, to set up a universal moratorium on executions.
May I take advantage of the presence of Commissioner Van den Broek to ask him whether in the absence of any initiatives by the Member States, the Commission could not, to a certain extent, become a co-ordinator of those in many Member States in favour of an initiative next autumn, at the United Nations General Assembly, for a resolution, and therefore a vote in favour of instituting a universal moratorium on capital punishment.
Mr President, I think it is a terrible shame that a so-called civilized country like the United States has to be criticized in this Parliament. It considers itself the moral police force of the world and yet it carries out the most appalling crime, basically a crime against humanity, in imposing the death sentence. I agree totally with the last speaker about the fact that a woman is being sentenced to death on 3 February. I call on the Americans and on the Texas authorities to commute her sentence and to put a stay on her execution. It is unacceptable that such a punishment is carried out in a country that considers itself advanced.
It is quite clear that this form of punishment is not a deterrent to crime. In fact if you look at the rising crime figures in the United States it is clear that such an abhorrent punishment does not work and it is about time the Americans actually realised that they are way behind the rest of the international community and cannot point the finger at other, what I would call more primitive countries that we criticize with regard to the death penalty. Until they actually realise that they are totally in the wrong here they cannot point the finger at anyone else. We have to do everything to ensure that this woman's sentence is commuted and that there is a stay of her execution.
Tibet
Mr President, on this point, I should first of all like to say to the Commission that our dispute here is getting out of hand. It is obviously not Commissioner van den Broek who is implicated but Sir Leon Brittan.
Over the last three years, this House has accumulated a number of very specific resolutions on the question of Tibet and the People's Republic of China. We have often received good answers from Sir Leon, but they have not led to any action or follow-up; we have not received a reply with regard to the Panchen Lama; we have not had a reply concerning Mr Hada; we have had not reply concerning Mr Wang Dan; we have not had a reply concerning the very important matter of opening a dialogue with the Dalai Lama.
It is therefore about time that the Commission made full use of its powers. If Sir Leon Brittan gave to these matters just 1 % of the inventiveness and creativity he devotes to economic and commercial matters, I am sure that he would get results. I therefore think that it is now urgent for the Commission and Sir Leon in particular to start to give us specific answers to all the questions asked repeatedly by Parliament over the last two years.
One of the central demands of the joint resolution is before this Parliament is that a EU envoy should be appointed for Tibet. There are two very good reasons for this.
Firstly, the Dalai Lama himself is requesting this, and secondly, and it is important for the colleagues to realize this, the United States have a special envoy for Tibet., He could make a contribution to the normalization of relations, amongst other things, and the Dalai Lama has indicated that he is greatly in favour of this normalization of relations. We also know that, should an envoy be active in the country, many embargoed dossiers will finally be released. You therefore get an instrument for a permanent presence.
Finally, I have to agree fully with colleague Dupuis when he points to a number of inconsistencies caused by of Parliament, for example the releasing of funds for the Panam project, whilst it was known that on that front the relationship with the Tibetan people was not being correctly observed.
Mr President, as has been said, the United States Congress and Government have appointed a special representative for Tibet. I think that is an important political event and I believe that the European Union should also appoint such a figure. In my view that is the core of this resolution. The time has come to open direct negotiations between China and the Dalai Lama. Faced with the tragedy of the Tibetan people, the Dalai Lama is not asking for independence, as he has repeated many times, in particular in his speech on the anniversary of the Chinese occupation, but a wide autonomy within the Chinese nation. I think this position is enlightened and courageous and leaves China no excuse. Moreover, the changed international situation has eliminated any real or supposed threat to the frontiers of that country.
So, in my view, it is in the interests of a China which wants to become part of the international scene to confront and resolve problems which create obstacles to this involvement. Taiwan, Tibet, human rights generally, are now the international community's main criticisms of China.
I appreciate the tone of the document which has been prepared and which, for the first time, associates a concrete proposal with denunciation and criticism. It is a step forward for Parliament which is helping it to be more effective politically. Naturally this attitude of Parliament - less propaganda and more politically effectiveness - increases the responsibility of European Union bodies, in particular the Commission and the Council.
Actually, with this initiative on Tibet, we are asking both the Commission and the Council - as colleagues have mentioned - to take a more effective attitude. We are not happy that the general statements of both the Commission and the Council or their spokespersons are critical and, naturally, speak of respect for human rights, while in reality things go on as they have done up to now.
Mr President, I am very grateful to Mrs Aglietta for incorporating the idea of a special EU representative for Tibet in her resolution and for maintaining it in the joint resolution. I made the same proposal last year during question time under the Luxemburg Presidency of the Council and saw how strongly Mr Wohlfahrt responded to the idea at the time. He promised to push the issue in the Council accordingly. We should hold discussions with the British Presidency without delay to ensure that these words become deeds. It is my belief that we need a special representative of this kind, just as the United States do. We often have grounds here to criticise American foreign policy, but in this case American foreign policy has set a very important example. In the case of Tibet we are dealing with a very serious problem of human rights and a very serious problem of a people's right to self-determination. The Chinese think in very long time-frames and we should not therefore react with short term displays of concern, but rather with a long term strategy, and for this we need a special representative.
Mr President, may I begin by saying that I agree with what Mrs Aelvoet and Mr Dupuis said, concerning the Commission's rather inconsistent responses over the past few years with regard to Tibet. A clear, unanimous policy is needed from Europe in order to make any impression on the Chinese authorities.
I am pleased with the enormous attention, at least on paper, for human rights which the President of Council has promised, and I trust there will be greater efforts towards to include Tibet in this, as also requested by Mr Posselt just now.
I hope furthermore that the Commissioner can give me clarity on the Panam project. The Commission knows which conditions this Parliament laid down, and we would like to know whether they have been met; and if they have not, then we will have to keep the funds frozen. It is not clear to me what exactly was decided during our votes on the budget, which is why we questioned the relevant paragraph in the resolution on Tibet.
Mr President, the elections which took place in Kenya were hardly faultless. They have never been thus in Kenya since the country's independence. We have not been able to observe any improvement. The most remarkable thing about these elections was the enormous enthusiasm amongst the people.
In Kenya, too, the following should really apply: "First feed me, and then you can preach to me' . Arap Moï has managed to lower the income per capita, and yet the enthusiasm for democracy has not diminished. I think the European Commission should take advantage of this.
The most urgent issue in Kenya at the moment is how to combat corruption. The Commission will have to support the newspapers which expose this, in all sorts of ways. It will especially have to support non-governmental organizations who wish to promote democracy on all sorts of levels. These are small things which in my view can have great results.
Mr President, within the framework of the so-called urgent procedure, this House is often called upon to deplore, regret and condemn, and although one swallow does not make a summer, we are also called upon to note the positive conditions under which elections have just taken place in Kenya, in a country everyone agreed was on the verge of a social revolution several weeks ago, and which is certainly not out of the wood. Observers agree, despite a few irregularities, that the elections were free and honest.
Whatever one may think of President Arap Moi, of the long time he has spent in politics, of his idea of a dialogue, or of his regional role in certain recent problems, he has been elected. It is not up to the European Parliament to put itself in the place of an opposition which is incapable of getting together to offer alternative policies. That is why the Group of the Radical Alliance will confine itself to encouraging the Kenyan authorities to combat corruption and consolidate human rights, particularly the freedoms of association, demonstration and expression, which are often flouted, and which we ask the Commission to monitor. That is the purpose of this motion for a resolution.
Mr President, the first thing I would like to say is that President Moi must deliver on his preelection promises for constitutional reform. We know now that the election results were so close that the opposition must be given a role in government to reflect the massive popular support they now hold. They must also obviously be allowed fair access to the media.
I want to join with those who have condemned the allegations of rigging in the recent electoral process. I would like to repeat the call made by the presidency on 6 January asking for a public investigation into alleged electoral irregularities. Massive amounts of money have apparently been spent on corrupt electioneering. This will have a detrimental effect on the delicate economy there and push up inflation. This is very bad news for the local people coming as it does after last year's floods, the problems of the tourist industry which is affected by ethnic clashes, and the recent weak commodity prices.
President Moi will have to get the message, given that the IMF and the World Bank have already suspended aid. He must see the clear link between the necessary loan and aid packages, which are vital to the country's economic well-being, and the democratic and constitutional reforms which we all expect of him.
Mr President, at the end of December, President Daniel was re-elected President of Kenya. With a little more than 40 % of the vote, he improved his 1992 score by 4 per cent. The fourteen opposition candidates shared the remaining 60 %, but their divisions, maintained by constant disagreements, has brought them in disorder into a Parliament where Mr Arap Moi's party has retained the absolute majority by two seats. We expected the elections to be contested, and we have discussed the problem of Kenya often enough in this chamber not to be surprised today at some confusion in the announcement of the results.
Having said that, I wish to say that the UPE group will support the joint motion of the Radicals and Liberals for two reasons. The first is that I note, first of all, the 'satisfactory' stamp given to these elections by national observers, and by the President of Uganda, who said, and I hope he was joking, that if the President of Kenya had cheated, he was not very good at it as he only achieved a majority of two seats. Paragraph 7 of the resolution partially reflects my first reason. I therefore suppose that this House will agree to show indulgence to Kenya and for many of us, Uganda's approval will make it possible to withdraw the particular vigilance to which others countries have not been subjected.
The second reason is that, as other elections will be held in Africa in 1998, this kind of moderation with regard to countries moving from a single party to a multipartite system should be extended to other countries and Frenchspeaking countries should not treated more harshly by this House than English-speaking countries.
Mr President, I thank the honourable delegates for their valuable speeches. I would to like to start with a response to the debate about human cloning. It is heartening to note that almost without exception everyone in this Parliament dissociates himself from this practice and also cautions us the developments in this area.
The European Commission has given its opinion on this before and has shown its determination to make a contribution to the prevention of any development in this field. It considers the cloning of humans as degrading, and contrary to human uniqueness. From the debate this afternoon this also emerged very clearly to be the opinion of this Parliament.
In the research framework programmes, the fourth or fifth, you will find not a single programme which encourages these type of activities, let alone finances them. We dissociate ourselves very distinctly from this. The group of advisors on the ethical implications of biotechnology has given its opinion on human cloning, and rejects it.
The Commission is aware that in the context of the research programmes it has no authority on the specific area of ethics, but when it concerns ethical issues, I think the European Commission should at least give its opinion, and that is what we are doing now.
The European Council in Amsterdam in June last year was unambiguous about this, and let it be known that it wishes to dissociate itself from human cloning. If one observes what is happening internationally on this front in terms of discussions, then we can note we satisfaction that even the G8 Summit in Denver in the middle of last year declared itself against human cloning. During the debate this afternoon the additional protocol at a convention of the Council of Europe on human rights and biotechnology was mentioned. This charter has meanwhile been signed by nine Member States. It appears that the United Nations would be the most suitable forum for this. The Commission will in any case attempt to stimulate development in this direction. It will attempt to make a contribution.
The situation in Ingushetia can be called downright worrying. We are following the developments via our delegation in Moscow and via our contacts with the United Nations, the OSCE and other international organizations which are working in this turbulent region. You know that over the past few years ECHO has financed humanitarian aid to Ingushetia; in 1997 Médecins sans frontières carried out a programme amounting to ECU 200 000, primarily for homeless communities.
We will obviously continue with these programmes and are in regular contact with the High Commissioner for Refugees about the situation on the spot. I can only report that during the recent past carrying out these humanitarian projects has not become any easier because of the frequently risky conditions for humanitarian aid workers.
The human rights situation in the Democratic Republic of Congo continues to be closely watched by the European Commission. It is a positive sign that the government of Congo has given the investigation committee of the United Nations the go-ahead to do its work, and has set up a constitutional committee. In support of this positive development, the European Commission has decided to remove restrictions on certain actions for the reconstruction of the country, to the direct benefit of the people there. But on the basis of the contract entered into with the Commission, these actions will be carried out by non-governmental organizations or businesses.
As far as the aborigines in Australia are concerned, the Commission assumes that stringent rules and monitoring standards, as argued for, by the Australian Environment Minister senator Robert Hill will be attached to the eventual implementation of the Jabiluka project, about which Mrs Aelvoet also spoke. This concern for the health of the local aboriginal community and concern for the environment is extremely important.
As you know the Commission shares the European Parliament's considerations regarding the death penalty which was also discussed this afternoon. I am talking about Australia now. I am talking about the unfortunate executions which happened in Korea recently, and with which the practice of the past two years not carry out death sentences, was altered again. In its contacts with Korea the Commission will explain clearly its concern about this change in the republic of South Korea's policy.
Now to China and Tibet. I will limit myself to the following comments, now that the President-in-Office of the Council has clearly indicated how much importance he attaches to an intensification of the dialogue with China, in particular on issues such as human rights. It is encouraging that in the meetings which took place during the second half of last year, both on ministerial level and on the level of political directors, progress was made on a number of issues. We now know that China is preparing ratification of the UN social and economic rights covenant, but that it is also prepared to consider whether to proceed to signing the well-known UN covenant on civil and political rights. In addition there is also a promise from China that the UN Commissioner for Human Rights, Mrs Robinson, can look forward to an invitation to visit China.
As far as Tibet is concerned, a positive signal has been given with regard to the request from the European Union to send a delegation of ambassadors to the country in the spring of 1998. They are all steps forward which indicate that dialogue with China on human rights is not blocked. The European Union, supported by the European Commission, definitely intends to continue this way with China.
To conclude with the situation in Kenya: the large turn-out at the most recent elections in Kenya, and the fact that the observers found that the will of the Kenyan people was expressed in a reasonably reliable way are a reason for optimism. At the same time it has not escaped anyone's attention that there were some irregularities during these elections. But according to the observers this did not make it a less representative election. This in itself is positive. We wish to underline that constitutional reform in Kenya is an important part of this, and this should be initiated as soon as possible. It is important that all groups in society are genuinely represented in this process, and that the necessary consultation takes place with all these groups, and that openness is actively pursued.
The importance of human rights in our relations with Kenya is entirely clear to that country's authorities, and has been raised more than once. We also agree with the points made during the debate this afternoon regarding the need to tackle vigorously the relatively widespread corruption in Kenya. This is also very important in connection with the confidence which must be inspired within the international financial organizations, and for that matter, also within the European Union when it concerns the support which was requested to initiate and develop the economy. It is, of course, extremely distressing that in a country like Kenya the present income per capita is in fact lower than ten years ago. That says something about the situation there.
These were the rather patchy comments I wished to make about these important topics. Also in view the extremely limited time the honourable delegates had at their disposal, I do not wish to abuse your indulgence any further.
The joint debate is closed.
The vote will take place at 5.30 p.m.
Mr President, in the European Union another attempt on life has been made. A European citizen, committed to his people and democratically elected to defend peace, liberty, the right of law and tolerance has been killed by enemies of Basque society for which they propose the exact opposite: death, terror, extortion and blackmail. José Ignacio Iruretagoyena, married, father of two very young children, councillor on Zarautz Town Council Government, has been cruelly murdered, victim of a terrorist attack from the criminal group ETA. Firstly our condolences go to his widow, his orphans and all the families who have been suffering death and oppression from the terrorist group ETA.
Ladies and gentlemen, it is a problem which not only affects the Basques or even all Spaniards. This continued violation of fundamental human rights affects the whole of the European Union and therefore this Parliament is raising its voice again to point once more to the seriousness of the terrorist problem and its fully European dimension.
I want to record here the permanent support and solidarity that this assembly has shown in regard to this serious problem. Recently, this chamber received a visit from the family of councillor Miguel Angel Blanco, whose murder by ETA last July filled the squares and towns throughout Europe with great expressions of horror and support for peace. We also welcomed the family of José Antonio Ortega Lara, a prison officer, whose kidnapping lasted more than 500 days. The European Parliament itself has moved to the Basque country to demonstrate there to Basque institutions the European dimension of this very grave problem, the most flagrant violation of human rights which exists today in the Union. We cannot forget how, in the last six months, we have witnessed no less than the kidnap and liberation of Ortega Lara or the murders of democratically elected councillors Gregorio Ordóez, in San Sebastián; Miguel Angel Blanco, in Ermua; José Luis Caso, in Rentería; José Ignacio Iruretagoyena, in Zarautz; and the failed attempt against the San Sebastián councillor, Elena Azpiroz.
Tomorrow in Vitoria the Ajuria-Enea Council will meet. We want to send our unconditional support to its members so that they can find ways which will lead to peace, within the limits offered by the legal system, which terrorists are so much against. This bloodbath and reign of terror have to end.
Mr President, once again human beings - although it seems unreasonable to call them this - have taken away the life of another human being, as part of their fight against democracy for all.
Democracy is the only political and moral system which can see off terrorists, and they know this very well.
The Basques have killed a Basque; the Spanish have killed a Spaniard; Europeans have killed a European. Yes, unfortunately Europeans, direct descendants of the tyrants who caused anguish to Europe this century, are taking human life or showing no respect for their dignity.
We Spanish socialists, Mr President, share the sense of pain, of repudiation and also of hope which my colleague has expressed.
In this case we share with the family and the fellow countrymen of José Ignacio Iruretagoyena, with the members of the Popular Party who have been attacked themselves, with all the other democratic parties who have felt this death as their own, with the Basque town councils and those in the rest of Spain. Anyone who has represented his electorate - as I have done - for many years on a town council can easily imagine the force and generosity Iruretagoyena employed to resolve everyone's problems.
We share these problems with the Basques and the rest of the Spanish people, and we are sure that this resolution will help us to share the values of our European colleagues, as we share with them the values against which ETA and Herri Batasuma fight, that is respect for life and defence of freedom, which make up the soul of Europe.
Mr President, the acts of terrorism in Spain, especially in the Basque Country which I myself know particularly well and which really is one of the most beautiful and best provinces of Spain, have shown that here a terrorist organization is working against its own people and is murdering representatives of that people. I therefore believe that is important for us as Europeans not just to show our solidarity, but also to discuss the matter and to expect our governments to organise an international campaign, not directed against the Basque people and Spain but, on the contrary, designed to defend these people against further campaigns. What is taking place there at the moment will - and we should not forget this - also have an effect on us if we do combine our democratic powers in time to square up to this terrorism.
Mr President, firstly, on behalf of my Party, I would like to join in the expressions of solidarity with the family, colleagues and friends of José Ignacio Iruretagoyena. These words of condolence have become - sadly - commonplace, as a display of solidarity with the victims of terrorist violence in Euskadi and an expression of repulsion at the same. A violence that you, Mr President, know well through having presided over the Parliamentary delegation which was in Euskadi and where it could verify that terrorist violence is not a local problem but a European problem.
As has been said here, the voice of a people may be drowned out by the noise of weapons. From this Parliament, as one more representative of the citizen's voice, we condemn without any reservations whatsoever this attack and we reiterate our absolute rejection of any type of violence. Once again and for all those who need it, because in doing so we exercise the European right to freedom, to democracy, which we will not renounce under any circumstances. But our involvement is not limited to condemning attacks in debates like these, it goes beyond demanding what has been agreed in other full sessions. In this Parliament we will reject dialogue with all those who collaborate, allow, support and carry out criminal acts. Because any tolerance to these criminal attacks helps them to be repeated. We support the peace-keeping of Euskadi and we support peace-keeping in Europe. Because peace-keeping in Euskadi is peace-keeping in Europe.
Mr President, with criminal obstinacy, the ETA continues to assassinate anyone who disagrees with its aims or methods. Local elected representatives seem to have been their preferred target, in the last few months.
Let this Parliament show not the least indulgence or understanding with regard to ETA assassins and torturers. There is absolutely nothing to justify the crimes they commit. However, public opinion and the media, which are sometimes ambiguous, sometimes blinded by emotion, seem from time to time to condemn the close collaboration between the French Police, the Basque Autonomous Police and the Spanish Police. In this respect, we must be quite clear and make sure the message gets through. Cooperation to track down and punish crime will continue to increase. Those whose so-called military action is to shoot an obviously unarmed and unprotected local councillor in the head should look out! Democracy is of course vulnerable, but in Europe, until now, it has won every battle against the tyranny of small groups who attempt to impose their ideology or their vision of the world by violent means.
This House supports, and will continue to support the Basque people and their elected representatives, and will not make any concessions with the enemies of freedom.
Mr President, a young man, José Ignacio Iruretagoyena, has been murdered by the barbaric behaviour of ETA. Once again a family has been destroyed and a people struggling for freedom and wanting peace, as are the Basque people, have been attacked while carrying out their public duties.
The Franquist dictatorship could not silence the voice of our people and the people who try to impose their will by means of violence are not going to succeed either, because in history the people's will, freedom and democracy always triumph over pistols. And the support of the Basque people, the vast majority of their citizens, for these values is undeniable.
We wish to demonstrate solidarity with the family and friends of Iruretagoyena and also our complete solidarity with the Popular Party, a political family to which the murdered man belonged.
The struggle against violence, the achievement of peace, is everyone's task. Therefore we should work, as far as is possible, from an agreement of those who believe in democracy, from this basis of unity. And although those who kill do not want this and put up obstacles, we must go with the force of our words to convince those who still support violent men that they have to become involved in democracy.
Therefore I ask the assembly to vote "no' on point five of the resolution, which makes these paths difficult and has a unilateral and partisan vision of the road to peace, because they have cut down a human life - which is terrible - but we must not let them kill the hope of a whole nation. Let us make peace possible with the weapons we have, without giving up any of them: police operations, democracy and our voice as well.
Mr President, briefly, just to echo on behalf of the Commission, the horror, the outrage and the sympathy which has been expressed to the relatives of the murdered Basque Councillor. Mr President, it makes on think. Delegates of the people can also become victims of these kinds of terrorist attacks.
It is a new impulse towards us all, from the Commission, from the Member States, from the European Union institutions to combat the scourge of terrorism with renewed strength and in unity and solidarity.
Thank you, Mr Commissioner. I should like, as President of this sitting, to abandon my usual neutrality and wholeheartedly approve everything, which has just been said about this dreadful business.
The joint debate is closed.
We shall now proceed to the vote.
Community aid (continuation)
The next item is the continuation of the joint debate on community aid.
Mr President, I would like to thank and congratulate the rapporteurs, both the main rapporteur and the draftsmen of the opinions of the committees involved in this debate, because this is an important discussion dealing with the quality of the European Union's development cooperation and humanitarian aid. It is an important debate because Community cooperation plus the cooperation of the Member States of the European Union, now represents over 50 % of world public development aid, in which the funds under common management through the instruments of Community action have an increasing role, even if only in relative terms.
Now, when we deal with the issue of effectiveness and evaluation of cooperation and humanitarian aid, we must take account of certain specific characteristics of Community intervention as compared with that of Member States. First of all, the fact that, also on the initiative of the European Parliament, primarily through the budget instrument, the Community has carried out an extraordinary diversification in the course of the last few years, both in actions and in partners, both official partners, that is, governments of third countries, and international organizations and agencies, non-governmental organizations, people's organizations, firms and so on.
Secondly, there is an extremely important diversification of objectives, which should perhaps be reviewed and reorganized but which has also made it possible to intervene on various issues and in various sectors.
In the third place, the fact that the Community, unlike all the other bilateral donors, now operates in all parts of the world, but also - and I want to emphasize this point - the fact that it is often linked to extremely complex decisionmaking procedures, in which the weight of commitology, intervention and pressure is sometimes excessive and sometimes not brought to a positive conclusion by the Member States, plays a role which is not always positive, in fact often contradictory and negative.
Finally, the fact that the Commission, and in particular the Directorates-General involved in the international aid, have rather limited staffs which are also tending to decrease.
In the last few years there has been a process of definition of new legal bases, in particular that for humanitarian aid, which I think resolves many of the comments made by the Court of Auditors regarding the management of humanitarian aid in the period 1992-95. There has been and continues to be a process of redefinition of some very important procedures, above all those relating to the ECHO framework contracts and to the new NGO cofinancing conditions, and a process of internal reorganization has started inside the Commission and its departments managing the instruments of external cooperation. Frankly, we would like to know a little more about that and we would like to be consulted.
Certainly, the effectiveness of public development aid is a complex issue, as has been rightly mentioned in the motion for a resolution, and it is made up of intertwined internal and international conditions and not just of the impact of individual projects and individual instruments.
What we are substantially asking for, and these are the important messages for this debate, is greater integration and coordination between aid managed directly by the Community and Member States' aid, to strengthen the structures and make them more independent, both internally and externally, and responsible for evaluation and quality control. We want the institutional capacity of the Commission in the partnership with the NGOs strengthened, management capacity is improved in developing countries and, above all, Parliament should be fully consulted and fully associated in the Commission's internal reorganization process.
As regards the functioning of ECHO - as this is the subject of a specific report - in my opinion we should move in the direction of achieving its potential and not towards a watering-down of the functions for which it was created, and, as regards non-governmental organizations, the use of specific criteria for their needs and for the nature of their action must not only be maintained but eventually strengthened.
Mr President, this is an extremely timely report as we move towards the year 2000. A new organization is being put in place to administer aid to the developing countries in the ACP. I must congratulate Mr Goerens on the vision he has shown in how to improve the effectiveness of Community aid to developing nations. I say 'timely' because, if one looks back and sees that between ECU 40 billions and 50 billions have been spent in aid since 1975, yet many applicant countries are worse off today than they were at the start of Lomé, something must be wrong with the system.
There are many reasons for this: instability of governments, corruption and, in many cases, countries carrying a debt burden that they simply will never recover from.
With many nations cutting bilateral aid and a constant squeeze on EU funding, it is therefore vital that available finance is made better use of. There is, I believe, a real need for a regional approach to get a better integration of projects to make sure aid is not spread so thinly that it is not being effective.
There are many ways better use can be made of existing funds. There needs to be a relaxation of the rules to allow EU delegates on the ground to have more say in decision-making powers. They know the local problems and the solutions without constant referral back to Brussels. Delegates could organize much better coordination of bilateral aid and Community aid to save duplication. This would improve the impact - the spending power - and would allow for proper, detailed feasibility studies and impact studies to be done to monitor the situation more closely. There are many instances where no environmental impact study has been done, with consequential damage to the ecology of the area.
The report also calls for the principle of conditionality to be applied. I support this. Democracy, a respect for human rights and minimum standards of efficiency and transparency in financial management should be a prerequisite for financial aid. Developing nations must trade their way out of financial problems. Only if we have stable and good governments will outside investors help to create the environment to allow industrial development.
Africa is the next logical continent for such development. Many developing nations do not have the capacity at local levels to carry out major development programmes. I see a real opportunity to second personnel from Europe to help with this work. This is a well-balanced report and has many specific proposals, which I hope the Commission will not only look at, but will act upon. My group fully supports this report.
Mr President, we are today discussing an excellent report on Community development aid and its effectiveness. Mr Goerens must be wholeheartedly congratulated on his splendid work. Our group fully supports the report's proposals and I wish to just underline the importance of a few points in the resolution.
First, I think it is important that the rapporteur has proposed drawing the Commission's attention to factors of gender in programmes of cooperation. The participation of women is key to the success of the development process. And their involvement means, above everything else, education. This is in fact the best and most effective sort of development aid we can give. The connection between education for women and the birth rate is obvious. Population growth can be slowed down only by educating women in ways of regulating child birth. With education and some kind of credit aid women could also be encouraged to start their own ventures so they will have greater independence in, and a genuine influence on, the economic development process.
Another vital point in the resolution, I think, is to stress the principles of partnership and involvement in development. Local workers, organizers and beneficiaries must all get involved if we want results. This is demonstrated in very many successful cases, for example in the framework of the Phare programme.
It is also right to demand greater democracy where appropriate and a respect for human rights, together with greater openness and efficiency in handling the economy, as conditions of aid. At least an attempt to improve the situation should be evident.
Despite the problems, however, it is essential to help local organizations to cope in difficult circumstances. To improve the effectiveness of Community aid a lot can certainly also be done by making the tasks of the different sectors more compatible with each other, given that they all have the same objective anyway. National and EU initiatives must also be better coordinated. At their best they can be complementary, rather than overlap, and their aspirations may more easily be realized.
Evalution is naturally the key tool in improved effectiveness. If the aims and objectives of projects are clear, they can be assessed meaningfully. Mere assessment is not enough, though, and it is important to have data on results, if they are to have any effect. Furthermore, it is necessary to exchange experiences more often, and perhaps this should be the concern of the central processing unit mentioned in the motion.
Mr President, as always Mr Goerens has submitted a report which is well thought through and full of ideas. It is also timely, as a reorganization of development policy is in the pipeline. But what is the point of such good reports if the framework conditions of the policy aren't right? We are confronted with more and more catastrophes, more and more famines, more and more natural disasters. The issue of development policy is becoming more and more urgent. Here in the House, however, we have a situation whereby every year in the budget process we have to fight for funding cuts not to be implemented, just to hold on to the previous year's funding levels. In addition, every year we are faced with the problem of under-staffing within the Commission.
When I was budget rapporteur two years ago, the Commission promised to recruit more personnel in DG VIII for NGOs. I believe that the work of the NGOs is of vital importance, particularly for development policy and with regard to efficiency. They are opinion formers, they know their business, they are based on the ground. But there aren't enough staff to be able to work really efficiently. I have just received a whingeing letter from the pharmaceutical campaign in Germany. They have had to cut three positions because they have not received funding from the Commission.
It's the same story for Mozambique, a cultural event this weekend, or next week in Frankfurt. And it's no help if personnel are sent abroad, if aid is delivered in the countries themselves. I believe that the Commission must organise things itself. It's European development aid and I hope that this will change over the next few years, that we really will become efficient, irrespective of the political framework. I hope that the burden of debt will stop pushing the countries of the third world further onto their knees, with an unbridled world finance policy, as we are witnessing in South East Asia, making the global market an ever wilder place while we are forced to watch famines and natural disasters.
Mr President, this will not sound very original, because I too would like to congratulate the rapporteur on his excellent and very comprehensive work, and say that the Group of the European Radical Alliance absolutely shares his point of view on budgetarization of the EDF, on improving the visibility of European aid and its political advantages, on internal coherence, which is still inadequate, between the instruments and various types of action, and our various areas of intervention, and finally on ensuring that the development aid policy and other European policies are more complementary! We are in complete agreement with the report and with the motion for a resolution, on all these points.
On the other hand, and I already expressed concern on this during the examination of the report made by Mr McGowan on a similar subject, I do not believe that the priority is to make European aid and national aid more complementary. What is a priority, what is really urgent, in our opinion, is to put aside neo-colonialism, which is often disguised as bilateral cooperation, and to progress resolutely towards the total inclusion of development policy in the policies of the Community.
A majority of us here are committed to the idea of institutional progress of the EU and even greater integration of the main areas of public action. The European Union is furthermore still looking for a real foreign policy and cannot speak in a single voice on the main questions of interest to international society. Now we have before us, in development aid, a vast terrain in which the political project of a Europe based on common humanist values could finally find a practical dimension.
Beyond historical and cultural, almost anecdotal divergences, or short-term false calculations, there is no opposition of interests amongst Europeans on this subject. I would also like to stress this in my capacity as an elected representative of France, and furthermore to express my delight that the President of this sitting is a former French Cooperation Minister. I would like to stress this in my capacity as an elected representative of France, because it is necessary to recognise that the communitarization of development aid is a thousand miles from the habits, present practice and even the revised doctrine of France. However, I think that France, taken here as a simple example, would have everything to gain from putting its experience and cooperation resources into the kitty of European aid, so that they can have a significant dimension.
There are a thousand reasons - humanitarian and financial - in favour of doing so. But if I could only choose one, I would chose the cynical point of view so often expressed, in order to refute it. What is the national interest, in terms of political influence or economic returns? It is my conviction that, if France's influence is not quickly supported by the impact of the European Union, it will disappear behind the influence of the United States of America, as several recent problems have shown. So, even though my point of view may now appear rather utopian, and I am aware of this, I would like to say very resolutely to French leaders: it is in the interests of France to give up its little bilateral policy and to become a part of the greater undertaking of European development aid.
Mr President, in the necessary endeavours to make EU aid more effective the keyword should be optimization, but examples of a lack of effectiveness must not give grounds for reductions in aid. There are unfortunately many other forces aiming for that. I applaud many of Mr Goerens' proposals. The changeover to sector-specific analysis means a necessary focusing which also shows the priorities in the recipient countries more clearly. With the intake of new projects we are shooting randomly from the hip. Furthermore, it is absolutely necessary to have good pilot studies, increased involvement of NGOs and recipient countries and improvements in capacity in the recipient countries. Nor should the Commission's problems with undermanning be doubted. Cohesion in the EU's policies and coordination between the Member States also promote effectiveness. Coordination is beneficial, but the word samordning (coordination) has the wrong overtones. EU aid should be a supplement to aid from the Member States, even if it has its own justifications. The wording of paragraph 5 is therefore unfortunate. The evaluation requirements are too different and so the Member States should not subject themselves to the EU's methods, even if a rapprochement makes sense.
I must also oppose the idea of separating the political decision-making from the project management tasks. The organizational problems have to be solved in another way, as has already been started. Even though I am definitely not a spokesman for committees, I am convinced that the Council's management committees have hardly anything to do with delays in implementation. On the contrary, these management committees are a quality check. It is hardly likely that there would have been improvements on the current scale with regard to the integration of gender or environmental aspects, if it had not been thanks to constant pressure from the Member States on these committees and from this Parliament. Furthermore, the reference to food aid in paragraph 7 is unfortunate because the assessment of this was highly critical and will lead to this kind of aid being restricted.
Mr President, this is a very wide-ranging report and there is much in it with which to agree, including the need for a comparative evaluation between EU development projects and those of individual Member States, our long-running demands for budgetization of the EDF, and the need to publicize the very many positive achievements of European aid programmes.
One omission, which Mr Vecchi referred to, is the expensive, wasteful, secretive and time-consuming operation of comitology procedures, which most certainly diminish rather than enhance the quality of our aid.
However, let me concentrate on two points in the report. First, let us understand the inconsistencies within European development programmes because of the geographical distribution of responsibilities within the Commission. Whether a project is in the Horn of Africa, the mountains of Nepal or the Brazilian rainforest, all our aid should observe a common, rights-based approach consistent with acknowledged human rights standards. Such principles include due diligence, non-discrimination, advisability, participation and accountability. When things go wrong, there is a need for redress. I ask the Commissioner to consider how far existing arrangements enable him to be confident that such standards are upheld in all cases.
Second, I agree with my many colleagues who have pointed to the chronic problem of under-staffing within the Commission. This causes its staff to engage in the quaintly titled 'stuffing' with its concentration on large projects to reach budget targets with too little regard for quality. Last year a third of senior management posts in DG IB, dealing with Asia and Latin America, remained vacant; 40 % of staff in DG I, IA and IB are on short-term contracts, whilst a large number of core tasks are carried out by external consultants.
Britain and Germany employ more than double the staff numbers, pound for pound, mark for mark, in managing their aid programmes. Until Member States jointly agree a solution to the staffing problem in the Commission, resolutions in favour of aid quality will go little further than the paper on which they are written.
Mr President, the Goerens report primarily concerns measures the European Union can take to improve the effectiveness of development aid. We can agree with the proposed measures in itself, but the European Commission's Green Paper lays the cause of the poor effectiveness first and foremost at the door of the developing countries themselves. If the Commission's analysis is right, the feasibility studies and impact evaluations within the Union will not improve the effectiveness of aid, but measures will have to be taken first of all in the developing countries themselves. To my mind, this concept is not conveyed clearly enough in the Goerens report.
I support the plea in the Fabra Vallés report for improved harmony between European humanitarian aid and that of the Member States. The European Commission can play a coordinating role in this. But a European charter with general principles for development cooperation policy is something I can do without. Especially where more structural development aid is concerned, preference should be given to the aid programmes from the Member States. Many European countries have special relations with certain developing countries. The Union should respect these special links.
In this context it is remarkable that the Member States are unilaterally blamed for this poor cooperation. They are alleged to make insufficient use of the expertise of the Commission services. This may be so, but can we not reverse the issue with equal justification, Has the Commission made sufficient use of the knowledge and experience of the Member States? It seems to me, as a result of their long-standing relations with certain developing countries, the Member States have acquired a wealth of experience, from which an office like ECHO, which with its six years is only just beginning to find its feet, has a lot to learn.
Mr President, I am speaking only to the Fabra Vallés report as a member of the Committee on Budgetary Control. I would like first of all to remind Parliament that this report is about ensuring that European Union money is spent in the best possible way. The Committee on Budgetary Control is not trying at all to usurp the role of the Committee on Development and Cooperation. After all, the report is the Committee on Budgetary Control's response to the special report by the Court of Auditors.
Some would say that this is just the committee siding with the Court against the Commission. It is no such thing. It is a serious attempt to get some common sense into what is a very complicated system. The system has many good points which we should, and do, praise in the explanatory statement. But it still has failings as far as our committee is concerned. The Fabra Vallés report is an attempt to bring closer together the expertise, the experience and the best practices, not only of the European Union but also of the Member States to replace the present sixteen different and uncoordinated systems. Let us not forget that we are talking about humanitarian aid, not development aid in total.
When we talk of humanitarian aid, I am reminded of when I was in Addis Ababa before the fall of Mengistu regime. It was a time when Ethiopia was the centre of world attention for a variety of reasons. One senior Ethiopian official said to me: ' The trouble with you Europeans is that your own vested interest seems to be your priority. You do not consult with us as to what we really want. You try to ensure that what you want to give us are the things we need' . And he gave me an example. 'When we needed transport to move water and food around, the Member States of the Union were very good. The Germans gave us lorries, they gave us Mercedes Benz. The French gave us lorries, they gave us Renaults. The Italians gave us lorries, they gave us Fiats. And the British gave us lorries, they gave us Leylands. What they did not give us was any training for our motor mechanics or spare parts. We had a fleet of lorries all with different needs and a lot of them were no use to us' . He also said: ' The day that Bob Geldorf came riding into Addis Abbaba on top of a lorry bringing in his food aid convoy, my heart sank. I looked at the lorry he was sitting on and I thought: that is another one we do not have' . That true anecdote says a lot about the lack of coordination and cooperation between the Member States and the Union. That is what the Fabra Vallés report recognizes.
It is understandable why the Member States do this. They do have vested interests. But at the end of the day that is not the best for humanitarian aid. I know it will take a mighty effort to move things along but this is what the report is trying to do. It is not an attack on the Commission per se - let us get that straight. As much as anything, it is about getting the Member States to realize that subsidiarity is not always about moving things down a level, it is about doing things at the right level. When it comes to humanitarian aid, subsidiarity may well mean bringing it up a level and having it coordinated at Community level rather than Member States trying to do it in a devolved way.
My worry is that when we have voted on this, it will remain on a shelf somewhere doing nothing. That is why I make a plea to the Commission to act upon this report, especially on paragraphs 4 and 7 where we ask for specific action from the Commission. That is about making a political statement to get real action: not just to bring another regulation forward, but to start doing something. If we can get our act together between the Member States and the Commission, just imagine what we could do with all the money. It would be far better spent.
Mr President, in this debate on the effectiveness of European Union aid to developing countries and on the much-needed extra aid to developing countries with heavy debts, we have to establish that these themes are very closely related. After all, poor countries which are weighed down by unbearably high debts, and as a result have to hand over far too much of their yearly budget to interest payments, have far too little money to implement their own policy, and are therefore becoming poorer and poorer, become more dependent on aid, from the Union amongst others. It is therefore a very good thing that the Union is cooperating in a World Bank and IMF initiative to relieve deb. This was the first point I wanted to make.
It seems to me important in this context that agreements are made with the countries to prevent them from getting into debt again, or to prevent them from running up new debts in the expectation that, sooner or later, these will be written off. I would like to know from the Commission whether these guarantees will be given.
Mr President, my comment is particularly aimed at the Goerens report on the effectiveness of aid. In my belief you cannot paint a black and white picture here. The reality is that in some cases, aid has had a positive effect, in others it did not, and this is by no means always to do with the quality of the aid; it can also be to do with other things, such as natural disasters, bad management, political destabilization or wars.
That does not alter the fact that it is always good to maximize the effectiveness of aid, and that is why we think the following five points are important. Aid should not be parachuted in. It should fit in, as one of the previous speakers has said, with the nature and circumstances of the country concerned, and there must be maximum involvement on the part of the population. Otherwise so-called white elephants are created. These are projects which are put down somewhere and are never used again.
Donors must coordinate the aid programmes effectively, so that everyone supports each other, and is not working at cross purposes. The multitude of NGO programmes from the various western countries, from the World Bank, the IMF, and the UN sometimes create such a chaotic picture of each country that it is no wonder that joint implementation is not effective; and harmonization at EC level is extremely important. Sound and democratic management with respect for minorities and human rights is also a necessary condition to increase the effectiveness of aid. If this is not achieved, we must have the courage to suspend the aid. This obviously does not mean that no more humanitarian aid can be given, but that genuine development aid is simply no longer an option.
Aid must stimulate people to take matters in hand themselves, and should not become a habit. In a number of countries too much aid has been disastrous. Think of a country like Zambia which was dependent on development aid for three quarters of its income.
Finally, when receiving aid, a country should be open to the principles of the social market economy; not to force an ideology on a country, but to help a it chose a positive path in a globalizing world.
Mr President, these are a number of elements to strengthen effectiveness; whether they are laid down in a charter or in other rules is not all that important to us. Yet we think it is important that these kind of principles are transferred into policy. We would like to express our thanks for the Goerens report and we would like to wish Commissioner Pinheiro luck with the implementation of the policy, and I wonder if could ask Mr van den Broek to convey these messages to Mr Pinheiro.
Mr President, Mr Commissioner, ladies and gentlemen, in a working document recently distributed by our Budget Committee on SEM 2000, our colleague Mr Colom i Naval states that direct financing by the European Commission should represent an example of transparency, good practice and efficiency. Unfortunately, this is not often the case. I should like to point out, in reference to Mrs Fabra Vallés' report - which I think is very good - that this is a comment which we always make in our reports on foreign affairs aid programmes. Reading the Fabra Vallés report, one could draw exactly the same conclusions as Mrs Hoff writing about the problems facing the Tacis programme: poor co-ordination and muddled division of responsibility between the Commission and the foreign aid organizations, consultants, contractors and Ukrainian partner organizations.
All this applies to a large extent to the criticisms made by the Court of Auditors in relation to the ECHO programme and the Union's aid programme, if we just leave out the work Ukrainian. I find this particularly regrettable as it is a problem which we are constantly bringing to the attention of to the Commission. There is really no reason why we should have to read exactly the same thing in the Frankfurter Allgemeiner of 14th January, in relation to the evaluation of the EU aid programme in Bosnia, knowing that a large part of our funds have gone to ex-Yugoslavia. I quote: the evaluation of the EU aid programme ranged from not good, through terrible to dangerous.
This is the assessment of our aid work, so generous in financial terms, which the European public is communicating to our fellow citizens. Therefore, I should like to request most energetically that Point 16 of the report, the demand that we should at long last create a central unit to take overall control of the evaluation of the development and aid programme, including ECHO, MEDA, Phare and TACI, that this matter be addressed by the Commission once and for all and in a determined manner. This means looking much more closely at Point 14 in which Mrs Fabra Vallés states that we must finally stop recruiting personnel freely when we know that in some cases there are very close relationships between the services in question and certain aid organizations.
You are aware that every third ECU spent through non-governmental organizations is administered by French aid organizations. When these things are viewed in this light, we would also be making a contribution to transparency and the successful implementation of this aid programme if we were to fall in line with our esteemed rapporteur on this point.
Mr President, I would like to congratulate rapporteur Fabra Vallés and Goerens on their reports which are before us. Would you allow me to start by responding to the Fabra Vallés report, followed by the Goerens report.
I do not only want to thank the rapporteur and the draughtsman for the opinion, Mrs Carlotti, for this report, but I would also like to express my appreciation for the constructive contribution from the members of the relevant Parliamentary Committees concerning the recommendations from the Court of Auditors in this report on humanitarian aid for the period 1992-1995. The various constructive exchanges have enriched the discussion by introducing ideas towards the future of humanitarian aid. The Commission shares most of the findings as expressed in draft resolution, and in particular the necessity to improve the coordination between the various agents in the field of humanitarian aid, including the Member States. Also because it is important to provide the experts in this field with their own framework on account of their important coordinating and monitoring role. With this in mind the Commission is in the process developing a frame of reference in the shape of a handbook.
The desirability of providing humanitarian aid with a legal basis in primary law. The Commission regrets that the Treaty of Amsterdam has not been able to include these specific measures in the very important domains of the Union's foreign relations.
Then the necessity to develop, particularly in the event of major humanitarian crises, strategic relations with the other agents in the field of humanitarian aid, both governmental and non-governmental organizations, and United Nations agencies.
I would like to point out to you that at the moment the Commission is working on a definition of a new effective partnership to optimize the results from humanitarian operations. Moreover, the Commission is researching the possibilities of how to improve the evaluation of the effects of humanitarian actions.
But I should also like to respond to two recommendations in the draft resolution, in which the Commission does not share the opinion of the European Parliament. We do not think it is necessary to develop a humanitarian charter in order to define the directions and principles of the Union's humanitarian policy. The Council's regulation of 29 June 1996, but also the Commission's statement on the link between humanitarian aid, rehabilitation and development rectifies this deficiency, we believe, and is also a clear legal framework. I also believe that Mrs Carlotti, the draughtsman for the opinion of the Committee on Development, also shares the Commission's opinion on this issue. When, for that matter, the Court of Auditors drafted its report, this was not yet the case, that is to say, the Commission had not made its statement about the link between humanitarian aid, rehabilitation and development. Which is why the report cannot discuss it.
Concerning the creation of a central unit within the Commission entrusted with the evaluation of the external support programmes, ECHO, MEDA, Phare and Tacis, I would like to point out that on 15 October last year the Commission decided to establish a new structure for the management and evaluation of these programmes. The involvement of the humanitarian bureau in this structure will be limited because of the specific nature of humanitarian aid and because of the urgent circumstances and the special procedures necessary for the implementation of these projects.
To conclude, the Commission will keep the European Parliament informed of the debate to be started soon on humanitarian aid towards the year 2000, so that your institution will remain well-informed on the topics of general interest which require special attention, such as the security of humanitarian personnel, or humanitarian ethics. It goes without saying that the Commission will continue to inform this Parliament on the activities undertaken, both in relation to the operations and responsible agents, and in relation to the evaluation of the results. In this respect the Commission thinks it will soon be able to the present the report for 1997 to the relevant Parliamentary Committee, both to take stock and to think about what the general focus for the coming year should be. I would like to add a couple of remarks to this.
Firstly, various honourable delegates have talked about the staffing situation within the Commission, and particularly those who are responsible for setting up and implementing aid programmes. This is a discussion which recurs every year, and every year in the reports of the Court of Auditors we can read the comment that if nothing is done about this staffing situation, it will no doubt feel obliged to repeat the same comment again. It is true. If one compares the staff resources available in some of the Member States, as well as in other organizations responsible for foreign aid, then it shows the Commission in a disadvantaged position by a factor of 3 or 4 to 1. Germany, for example has 5.7 members of staff for every expenditure of 10 million dollars, whereas we have 2.7. We can complain about this. We can then say that the whole system of recruiting experts for three year contracts naturally promotes fast turnover. We are not authorized to extend these contracts, so in other words, know-how also flushes through quickly. At the same time a restriction is imposed on us when it concerns expanding the permanent pool of staff within the Commission. I would like to say, make the best of it. Let us therefore try to carry out the work as well as possible with the staff resources we have, and not moan too much about having too few staff. There is not an awful lot that can be done about that. But one can be critical about the recruitment of staff and its quality.
My second remark, before I respond to the report by Mr Goerens, is to do with the so-called programme approach which has also been argued for. The Commission in fact shares the opinion that it would be opportune to opt for a more global approach, and particularly in cases in which there are crises that, because of their significance and complexity, are of a longer duration, and where the issue is not so much an ad-hoc intervention, but more a structural intervention. Nonetheless, the Commission believes that the individual project approach, in particular in the context of crises resulting from natural disasters and the like, or sudden epidemics, continues to be preferable. So in other words, a more global approach is not ruled out, but in the majority of cases, preference will have to be given to a per-project approach, and less to a, shall we say, programmatic approach.
I noted another comment about a complaint that certain non-governmental organizations from a certain Member State are given less opportunity than others to participate in the implementation of programmes. Let me say briefly and to the point: I have this experience myself with these kind of comments when they are made about the Tacis and Phare aid programmes. I can only say that the efficiency and quality of the implementation must be the deciding factor when aid projects are allocated. On that matter, I think that it should also remain the starting point, if all are to benefit. If there are Member States or companies who are less familiar with the region of the countries where implementation is being carried out, and because of this circumstance, qualify less highly, for instance, when submitting a tender for projects, then something can be done about this disadvantage by means of workshops or information given by the Commission. But I am always ready to have an open discussion, and I am not very convinced that the complaints uttered on this point are always equally justified and well-founded.
Mr Goeren's draft resolution and report. The Commission is pleased with the draft resolution, in which the necessity to improve the effectiveness and efficiency of our aid programmes is constantly underlined. This necessity has long been recognized by us, and many studies have been done to determine the effectiveness of aid. These show clearly that aid is efficient when it is intended to support a sound development policy, and to replace such a policy. This remark was also made in the debate tonight, and quite rightly.
Aid cannot take the place of sound economic management, cannot take the place of respecting human rights, and a free democracy. Aid flows can only be effective if our partner countries ensure that there is the right economic, social and political framework for development.
Over the years we have made steady progress integrating this principle into our programming procedures. In Lomé III, the concentration of programmable aid was already introduced in a limited number of areas or sectors. This principle has been carried out more and more during the past decades.
During the past years, the procedures for drawing up and evaluating activities financed by us have become more elaborate, but also more systematic. The draft resolution before you refers, quite rightly to my mind, to the use of a logical framework during all phases of the project cycle.
The draft resolution also emphasizes certain themes which are going to play an increasingly important role in aid policy, and in the methodology of drawing up of projects. Within the Directorate General VIII, a quality support group has been set up which sees to it that the funding proposals submitted are consistent with such a policy.
The draft resolution notes that the Commission's activities are limited to a large extent by staff shortages. There it is again. Europe can have its own voice, play an important role in the international debate on the effectiveness of aid. But then we must enough staff at our disposal to give this role some substance. I commented on this earlier, but also pointed out its limitations.
After the discussions with the Member States in 1995 comprehensive evaluations of all our cooperation activities with the poorer world were carried out. In most cases the preparatory phase has been completed and the fieldwork is ready to be launched. The results will probably be available at the end of the year.
As I mentioned earlier during discussion of the Fabra Vallés report, in the near future the new structure for the external aid programmes will also play an essential part in this process. This was also raised in the Fabra Vallés report, but I would like to underline once more the importance of intensive coordination between all donors, but above all between the Member States and the Commission. I fear that this coordination, and I say this with reference to the comments made by Mr Blokland, is only too often one-way traffic, whereby the flow of information travels exclusively from the Commission to the Member States.
Within the European Union we should be able to improve mutual cooperation, not only to show a more distinct political profile to our partner countries, but also to increase the success rate of our aid.
In conclusion, Mr President, I would like to respond briefly to a comment made about aid to the former Yugoslavia in particular. This is indeed a separate story. I will not go into any detail, but in view of the fact that the Frankfurter Allgemeine has in its possession an internal evaluation report submitted by my services, as well as a report which we had contracted out to the consultancy Bereschot, I would like to say that during the past six months, and also as result of the discussions which we have had with Parliament and other donors, we have been working to see how we can make the aid, in particular to Yugoslavia, the redevelopment aid, better and more efficient.
I shall gladly take responsibility for the delays which have occurred as result of the way we organize our work. I hope you will understand that, in Bosnia, we are largely dependent on the cooperation of the authorities. Which reminds me. The months we have had to wait for approval, authorization, signatures of memoranda of understanding with the authorities, are countless. Nevertheless, we are strengthening our delegation in Sarajevo, have gone over our organization in Brussels with a fine tooth comb once again, and have a proposal which will be sent to the Council next week, for which we will request your cooperation soon, to make the regulations referring to reconstruction aid to Yugoslavia more flexible, which will give us more scope to work faster. Because there is one thing you should not forget. We work on the basis of legal regulations which in fact have been aid down by the Council, and which contain a host of elements intended to guarantee complete transparency on the one hand, but at the same time mean extremely time consuming procedures. This is another element in the delay in the implementation of aid.
To conclude, I will promise Mrs Maij that I will wish Mr Pinheiro all necessary success with his programmes, in particular for the ACP countries.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.15 p.m.) .